Exhibit 10.1

--------------------------------------------------------------------------------

 

$1,600,000,000

 

CREDIT AGREEMENT

DATED AS OF JUNE 1, 2005

 

among

 

SAFEWAY INC.

and

 

CANADA SAFEWAY LIMITED,

as Borrowers,

 

BANC OF AMERICA SECURITIES LLC

 

and

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

BANK OF AMERICA, N.A.,

 

CITICORP USA, INC.,

 

and

 

BNP PARIBAS

 

as Co-Syndication Agents,

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

 

and

 

THE LENDERS LISTED HEREIN,

as Lenders

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SAFEWAY INC.

CANADA SAFEWAY LIMITED

 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS    1

1.1

  

Certain Defined Terms

   1

1.2

  

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

   30

1.3

  

Other Definitional Provisions

   30

SECTION 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

   30

2.1

  

Commitments; Making of Loans; the Register; Notes

   30

2.2

  

Interest on the Loans

   42

2.3

  

Fees

   47

2.4

  

Prepayments and Reductions in Commitments; General Provisions Regarding Payments

   48

2.5

  

Use of Proceeds

   53

2.6

  

Special Provisions Governing Fixed Rate Loans

   53

2.7

  

Increase in Commitments

   55

SECTION 3. LETTERS OF CREDIT

   57

3.1

  

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

   57

3.2

  

Letter of Credit Fees

   60

3.3

  

Drawings and Reimbursement of Amounts Drawn Under Letters of Credit

   61

3.4

  

Obligations Absolute

   63

3.5

  

Indemnification; Nature of Issuing Lenders’ Duties

   64

SECTION 4. ACCEPTANCES

   65

4.1

  

Acceptance Commitment

   65

4.2

  

Drawing Notice

   66

4.3

  

Form of Acceptances

   67

4.4

  

Acceptance and Purchase or Delivery of Drafts

   67

4.5

  

Payment of the Drawing Purchase Price

   68

4.6

  

Average Effective Discount Rate Determination

   68

 

i



--------------------------------------------------------------------------------

4.7

  

Acceptance Payment Obligations

   68

4.8

  

Power of Attorney in Favor of Canadian Lenders

   69

4.9

  

Circumstances Making Acceptances Unavailable

   70

4.10

  

Prepayments

   70

4.11

  

Use of Proceeds of Loans and Acceptance Facility

   71

SECTION 5. INCREASED COSTS, TAXES, CAPITAL ADEQUACY, AND MITIGATION

   71

5.1

  

Increased Costs; Taxes; Capital Adequacy

   71

5.2

  

Obligation of Lenders and Issuing Lenders to Mitigate

   76

5.3

  

Replacement of Lenders

   76

SECTION 6. CONDITIONS TO LOANS, LETTERS OF CREDIT AND ACCEPTANCES

   77

6.1

  

Conditions to Closing

   77

6.2

  

Conditions to All Loans

   79

6.3

  

Conditions to Letters of Credit

   80

6.4

  

Conditions to Acceptances

   80

SECTION 7. BORROWERS’ REPRESENTATIONS AND WARRANTIES

   81

7.1

  

Organization, Powers, Qualification, Good Standing and Business

   81

7.2

  

Authorization of Borrowing, etc.

   81

7.3

  

Financial Condition

   82

7.4

  

No Material Adverse Effect

   82

7.5

  

Litigation; Adverse Facts

   82

7.6

  

Payment of Taxes

   83

7.7

  

Governmental Regulation

   83

7.8

  

Securities Activities

   83

7.9

  

Employee Benefit Plans

   83

7.10

  

Disclosure

   84

7.11

  

Solvency

   84

7.12

  

Foreign Assets Control Regulations, etc.

   84

SECTION 8. BORROWERS’ AFFIRMATIVE COVENANTS

   85

8.1

  

Financial Statements and Other Reports

   85

8.2

  

Corporate Existence, etc.

   88

8.3

  

Payment of Taxes and Claims

   88

 

ii



--------------------------------------------------------------------------------

8.4

  

Maintenance of Properties; Insurance

   88

8.5

  

Inspection

   88

8.6

  

Compliance with Laws, etc.

   89

SECTION 9. BORROWERS’ NEGATIVE COVENANTS

   89

9.1

  

Liens and Related Matters

   89

9.2

  

Financial Covenants

   91

9.3

  

Restriction on Fundamental Changes; Material Asset Sales

   91

9.4

  

Transactions with Shareholders and Affiliates

   92

9.5

  

Conduct of Business

   93

9.6

  

Unrestricted Subsidiaries

   93

SECTION 10. EVENTS OF DEFAULT

   94

10.1

  

Failure to Make Payments When Due

   94

10.2

  

Default in Other Agreements

   94

10.3

  

Breach of Certain Covenants

   95

10.4

  

Breach of Warranty

   95

10.5

  

Other Defaults Under Loan Documents

   95

10.6

  

Involuntary Bankruptcy; Appointment of Receiver, etc.

   95

10.7

  

Voluntary Bankruptcy; Appointment of Receiver, etc.

   95

10.8

  

Judgments and Attachments

   96

10.9

  

Dissolution

   96

10.10

  

Employee Benefit Plans

   96

10.11

  

Invalidity of Subsidiary Borrower Guaranty

   96

10.12

  

Change in Control

   97

SECTION 11. AGENTS

   98

11.1

  

Appointment; Delegation

   98

11.2

  

Powers; General Immunity

   99

11.3

  

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

   100

11.4

  

Right to Indemnity

   101

11.5

  

Successor Primary Agent and Swing Line Lender

   101

11.6

  

Collateral Account Agreement; Subsidiary Borrower Guaranty

   102

SECTION 12. COMPANY GUARANTY OF CANADA SAFEWAY’S OBLIGATIONS

   102

 

iii



--------------------------------------------------------------------------------

SECTION 13. MISCELLANEOUS

   105

13.1

  

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

   105

13.2

  

Expenses

   110

13.3

  

Indemnity

   111

13.4

  

Set-Off

   111

13.5

  

Ratable Sharing

   112

13.6

  

Amendments and Waivers; Replacement of Banks

   113

13.7

  

Independence of Covenants

   115

13.8

  

Notices

   115

13.9

  

Survival of Representations, Warranties and Agreements

   116

13.10

  

Failure or Indulgence Not Waiver; Remedies Cumulative

   116

13.11

  

Marshalling; Payments Set Aside

   116

13.12

  

Severability

   116

13.13

  

Obligations Several; Independent Nature of Lenders’ Rights and Borrowers’
Obligations

   117

13.14

  

Headings

   117

13.15

  

Applicable Law

   117

13.16

  

Successors and Assigns

   117

13.17

  

Consent to Jurisdiction and Service of Process

   117

13.18

  

Waiver of Jury Trial

   118

13.19

  

Confidentiality

   118

13.20

  

Judgment Currency

   119

13.21

  

Counterparts; Effectiveness

   119

13.22

  

USA Patriot Act

   120

13.23

  

Intercreditor Arrangements

   120

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

I

  

FORM OF NOTICE OF BORROWING

II

  

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

  

FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

IV-A

  

FORM OF NOTE (COMPANY)

IV-B

  

FORM OF NOTE (CANADA SAFEWAY)

V

  

FORM OF COMPLIANCE CERTIFICATE

VI-A

  

FORM OF OPINION OF LATHAM & WATKINS LLP

VI-B

  

FORM OF OPINION OF OPINION OF SAFEWAY SENIOR VICE PRESIDENT AND GENERAL COUNSEL

VI-C

  

FORM OF OPINION OF PARLEE MCLAWS LLP

VI-D

  

FORM OF OPINION OF CANADA SAFEWAY GENERAL COUNSEL

VII

  

FORM OF OPINION OF O’MELVENY & MYERS LLP

VIII

  

FORM OF ASSIGNMENT AGREEMENT

IX

  

FORM OF PRICING LEVEL DETERMINATION CERTIFICATE

X

  

FORM OF DRAWING NOTICE

XI

  

FORM OF ACCEPTANCE ENDORSEMENT

XII

  

FORM OF DRAFT

 

SCHEDULES

 

2.1

  

LENDERS’ COMMITMENTS AND PRO RATA SHARES

3.1

  

EXISTING COMPANY LETTERS OF CREDIT

 

v



--------------------------------------------------------------------------------

SAFEWAY INC.

CANADA SAFEWAY LIMITED

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of June 1, 2005 and entered into by and among
SAFEWAY INC., a Delaware corporation (“Company”), and CANADA SAFEWAY LIMITED, an
Alberta corporation (“Canada Safeway”; and together with Company, “Borrowers”),
BANC OF AMERICA SECURITIES LLC (“BAS”) and J.P. MORGAN SECURITIES INC.
(“JPMSI”), as joint lead arrangers (“Joint Lead Arrangers”), DEUTSCHE BANK AG
NEW YORK BRANCH (“Deutsche Bank”), as administrative agent for the Lenders
referred to below (in such capacity, “Administrative Agent”), BANK OF AMERICA,
N.A. (“Bank of America”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(“JPMorgan”), CITICORP USA, INC. (“Citicorp”), and BNP PARIBAS (“BNP Paribas”),
as syndication agents for the Lenders referred to below (“Co-Syndication
Agents”), U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as documentation agent
for the Lenders referred to below (“Documentation Agent”) and THE LENDERS LISTED
ON THE SIGNATURE PAGES HEREOF (each individually referred to herein as a
“Lender” and collectively as “Lenders”).

 

R E C I T A L S

 

WHEREAS, Company desires that Lenders extend a credit facility to Borrowers for
working capital and other general corporate purposes, including the refinancing
of amounts outstanding under existing bank credit facilities;

 

WHEREAS, Company will benefit from the extensions of credit to be provided under
the credit facility and, in order to induce Lenders to provide such credit
facility, is willing to guaranty the obligations of Canada Safeway with respect
to the credit facility;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Canada Safeway, Lenders, Joint Lead
Arrangers, Co-Syndication Agents, Documentation Agent and Administrative Agent
agree as follows:

 

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acceptance” has the meaning assigned to that term in subsection 4.1.

 

“Acceptance Facility” means the bankers’ acceptance facility established under
Section 4.

 

1



--------------------------------------------------------------------------------

“Acceptance Usage” means, as at any date, the sum (without duplication) of the
aggregate Face Amount of all Acceptances created by Canadian Lenders pursuant to
Section 4 which have not been repaid by Canada Safeway whether or not due and
whether or not held by any Lender. For purposes of this definition, any
Acceptance which has been prepaid in full shall not be deemed to be outstanding
and all Acceptances shall be valued in Dollar Equivalents as of any date of
determination.

 

“Act” has the meaning assigned to that term in subsection 13.22.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Domestic Eurodollar Rate Loan or a
Canadian/U.S. Eurodollar Rate Loan, the rate per annum obtained by dividing (i)
(A) the rate per annum (rounded upward to the nearest 1/16 of one percent) that
appears on the Moneyline Telerate page 3750 (or such other comparable page as
may, in the opinion of Administrative Agent, replace such page for the purpose
of displaying such rate) as the interbank offered rate for Dollar deposits with
maturities comparable to such Interest Period as of approximately 11:00 a.m.
(London time) on such Interest Rate Determination Date or (B) if such rate is
not available at such time for any reason, the arithmetic average (rounded
upward to the nearest 1/16 of one percent) of the offered quotation, if any, to
first class banks in the interbank Eurodollar market by each of the Domestic
Reference Banks for Dollar deposits of amounts in same day funds comparable to
the principal amount of the Domestic Eurodollar Rate Loan of that Domestic
Reference Bank for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such Interest Period as of approximately 11:00
A.M. (New York time) on such Interest Rate Determination Date by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including, any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that if any Domestic Reference Bank fails to provide
Administrative Agent with its aforementioned quotation then the Adjusted
Eurodollar Rate shall be determined based on the quotation(s) provided to
Administrative Agent by the other Domestic Reference Bank(s).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 11.5A.

 

“Administrative Agent Fee Letter” means the letter agreement among Company and
Administrative Agent dated May     , 2005.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person,

 

2



--------------------------------------------------------------------------------

means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agents” means Administrative Agent, Joint Lead Arrangers, Co-Syndication Agents
and Documentation Agent.

 

“Aggregate Amounts Due From Borrowers” has the meaning assigned to that term in
subsection 13.23.

 

“Aggregate Amounts Due From Canada Safeway” has the meaning assigned to that
term in subsection 13.5B.

 

“Aggregate Amounts Due From Company” has the meaning assigned to that term in
subsection 13.5A.

 

“Aggregate Commitment” means, with respect to any Lender, the sum of (i) the
Domestic Commitment plus (ii) the Canadian Commitment and “Aggregate
Commitments” means the Aggregate Commitments of all Lenders; provided that for
the purposes of the definition of Aggregate Commitment (i) upon the termination
of the Domestic Commitments, the Domestic Commitment of any Lender shall be
deemed to be the total outstanding Domestic Loans of such Lender and (ii) upon
the termination of the Canadian Commitments, the Canadian Commitment of any
Lender shall be deemed to be the total outstanding Canadian Loans of such
Lender.

 

“Aggregate Pro Rata Share” means, with respect to any Lender, the Aggregate
Commitment of such Lender as a percentage of the sum of the Aggregate
Commitments of all Lenders.

 

“Aggregate Total Utilization” means the sum of the Total Utilization of Canadian
Commitments and the Total Utilization of Domestic Commitments.

 

“Agreement” means this Credit Agreement dated as of June 1, 2005, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Approved Fund” means a fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VIII annexed hereto.

 

“Authorized Officer” has the meaning assigned to that term in subsection 6.2A.

 

“Average Effective Discount Rate” means, (a) in respect of any Acceptances to be
purchased by a Schedule I Lender pursuant hereto, the arithmetic average of the
discount rates (calculated on an annual basis and rounded to the nearest
one-hundredth of 1%, with

 

3



--------------------------------------------------------------------------------

five-thousandths of 1% being rounded up) quoted by at least two Schedule I
Reference Banks at or about 10:00 A.M. (Toronto time) as the discount rate at
which each such Schedule I Reference Bank would purchase, on the relevant
Drawing Date, its own bankers’ acceptances having an aggregate Face Amount equal
to and with a term to maturity the same as the Acceptances to be acquired by
each such Schedule I Reference Bank on such Drawing Date or (b) in respect of
any Acceptances to be purchased by a Schedule II/Schedule III Lender or any
other Person (other than a Schedule I Lender) pursuant hereto, the arithmetic
average of the discount rates (calculated on an annual basis and rounded to the
nearest one-hundredth of 1%, with five-thousandths of 1% being rounded up)
quoted by at least two Schedule II/Schedule III Reference Banks at or about
10:00 A.M. (Toronto time) as the discount rate at which each such Schedule
II/Schedule III Reference Bank would purchase, on the relevant Drawing Date, its
own bankers’ acceptances having an aggregate Face Amount equal to and with a
term to maturity the same as the Acceptances to be acquired by each such
Schedule II/Schedule III Reference Bank or other Person on such Drawing Date. If
no two Schedule I Reference Banks or Schedule II/Schedule III Reference Banks,
as the case may be, provide appropriate quotations to Administrative Agent, the
Average Effective Discount Rate shall be determined on the basis of the
quotation by any single Schedule I Reference Bank or Schedule II/Schedule III
Reference Bank, as applicable.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bank of America” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Bank of Montreal” means the Bank of Montreal.

 

“BAS” has the meaning assigned to that term in the introduction to this
Agreement.

 

“BNP Paribas” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Book Value” means, with respect to the assets of Company or any of its
Subsidiaries, the value of such Person’s assets recorded in the consolidated
balance sheet of Company most recently delivered to Lenders pursuant to
subsection 8.1(i) or 8.1(ii).

 

“Borrowers” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” means any day excluding Saturday and Sunday and also excluding
(i) for all purposes other than as covered by clauses (ii) and (iii) below, any
day which is a legal holiday under the laws of the States of New York or
California or is a day on which banking institutions located in any such state
are authorized or required by law or other governmental action to close, (ii)
with respect to all notices, determinations, fundings and payments in connection
with Canadian Loans and the Acceptance Facility, any day which is a legal
holiday under the laws of the Province of Ontario or Alberta, Canada or is a day
on which banking institutions located in any such Province are authorized or
required by law or other

 

4



--------------------------------------------------------------------------------

governmental action to close; and (iii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate, any day which is not a Business Day pursuant to clause (i) or which is not
a day for trading by and between banks in Dollar deposits in the applicable
interbank Eurodollar market and with respect to all notices, determinations,
fundings and payments in connection with the Canadian Eurodollar Rate, any day
which is not a Business Day pursuant to clause (ii) and which is also not a day
for trading by and between banks in Dollar deposits in the applicable interbank
Eurodollar market.

 

“Canada Safeway” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Canadian Base Rate” means as at any date, with respect to any Canadian Loan
denominated in Dollars that is to be or has been advanced to Canada Safeway in
Canada, the variable rate of interest per annum equal to the greater of (a) the
rate which Deutsche Bank Canada announces from time to time as its base lending
rate per annum with respect to loans denominated in Dollars advanced to Canadian
customers in Canada, as in effect from time to time and (b) the aggregate of (i)
the Federal Funds Effective Rate per annum for such day and (ii) 3/8 of 1% per
annum. As to any loan, the Canadian Base Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
for loans denominated in Dollars. Deutsche Bank Canada may make commercial loans
or other loans denominated in Dollars at rates of interest at, above or below
the Canadian Base Rate.

 

“Canadian Base Rate Loans” means Canadian Loans (other than Canadian Swing Line
Loans) denominated in Dollars advanced to Canada Safeway and bearing interest at
rates determined by reference to the Canadian Base Rate as provided in
subsection 2.2A.

 

“Canadian Commitment” means the commitment of a Canadian Lender to make Canadian
Loans to Company or Canada Safeway pursuant to subsection 2.1A(ii), and
“Canadian Commitments” means such commitments of all Canadian Lenders in the
aggregate.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Canadian Eurodollar Rate” means, with respect to each Interest Period to be
applicable to a Canadian Eurodollar Rate Loan, the rate per annum obtained by
determining the arithmetic average (rounded upward to the nearest 1/16th of 1%)
of the offered quotation to first-class banks in the interbank Eurodollar market
by each Canadian Loan Pricing Reference Bank for Dollar deposits of an amount in
immediately available funds approximately equal to the principal amount of the
Canadian Eurodollar Rate Loan to be made by such Canadian Loan Pricing Reference
Bank for a period approximately equal to such Interest Period determined as of
10:00 a.m. (New York time) two Business Days prior to the commencement of such
Interest Period. If any Canadian Loan Pricing Reference Bank fails to provide
its offered quotation to Administrative Agent, the Canadian Eurodollar Rate
shall be determined on the basis of the offered quotation(s) by the other
Canadian Loan Pricing Reference Bank(s).

 

“Canadian Eurodollar Rate Loans” means any Canadian Loans denominated in Dollars
advanced to Canada Safeway and bearing interest at rates determined by reference
to the Canadian Eurodollar Rate as provided in subsection 2.2A.

 

5



--------------------------------------------------------------------------------

“Canadian Funding and Payment Office” means the office of Administrative Agent
located at Deutsche Bank AG, Canada Branch, 222 Bay Street, Suite 1100, P.O. Box
64, Toronto, Ontario M5K 1E7, Canada, or such other location in Canada as may
from time to time be designated in writing by Administrative Agent.

 

“Canadian Lenders” means any Lender having a Canadian Commitment or, on and
after the termination of any such Commitments, Canadian Loans outstanding and
shall include any U.S. Affiliate of any such Lender.

 

“Canadian Loan Exposure” means, with respect to any Canadian Lender as of any
date, (a) prior to the termination of the Canadian Commitments, that Canadian
Lender’s Canadian Commitment, and (b) after the termination of the Canadian
Commitments, the sum of (x) the aggregate outstanding principal amount of the
Canadian Loans of such Canadian Lender (it being understood and agreed for the
purposes hereof that the Canadian/U.S. Loans of any U.S. Affiliate of any
Canadian Lender in respect of the Canadian Commitment are Canadian Loans of such
Canadian Lender and not Domestic Loans of such U.S. Affiliate) plus (y) without
duplication, the aggregate outstanding amount of Acceptances in respect to
Commitments created by such Canadian Lender, as measured by the Face Amounts of
the applicable Drafts (with all such Loans denominated in Canadian Dollars and
all such Face Amounts valued in Dollar Equivalents) plus (z) the aggregate
principal amount of such Lender’s participations (if any) in Canadian Swing Line
Loans with all such Loans denominated in Canadian Dollars valued in Dollar
Equivalents.

 

“Canadian Loan Pricing Reference Banks” means Deutsche Bank Canada, CIBC and
Bank of Montreal.

 

“Canadian Loans” means the Loans made by Canadian Lenders pursuant to their
Canadian Commitments to Company or Canada Safeway (including, without
limitation, any Canadian/U.S. Loans) pursuant to subsection 2.1A(ii) and the
Canadian Swing Line Loans, or any combination thereof.

 

“Canadian Prime Rate” means with respect to any Canadian Loan denominated in
Canadian Dollars that is to be or has been advanced to Canada Safeway in Canada
as of any date, the greater of (a) the variable rate announced by Deutsche Bank
Canada from time to time as its prime lending rate per annum for Canadian Dollar
loans made by Deutsche Bank Canada, as in effect on such date and (b) the sum of
(i) the rate per annum for Deutsche Bank Canada Canadian Dollar bankers’
acceptances having a term of 30 days accepted by Deutsche Bank Canada as of
10:00 A.M. (Toronto time) on such date, and (ii) 3/8 of 1% per annum. As to any
loan, the Canadian Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Deutsche
Bank Canada may make commercial loans or other loans at rates of interest at,
above or below the Canadian Prime Rate.

 

“Canadian Prime Rate Loans” means Canadian Loans (other than Canadian Swing Line
Loans) advanced to Canada Safeway and denominated in Canadian Dollars and
bearing interest at rates determined by reference to the Canadian Prime Rate as
provided in subsection 2.2A.

 

6



--------------------------------------------------------------------------------

“Canadian Pro Rata Share” means, with respect to any Canadian Lender, (a) prior
to the termination of the Canadian Commitments, the Canadian Commitment of such
Canadian Lender as a percentage of the sum of the Canadian Commitments of all
Canadian Lenders, and (b) after the termination of the Canadian Commitments, the
outstanding Canadian Loans made by such Canadian Lender (it being understood and
agreed for the purposes hereof that the Canadian/U.S. Loans of any U.S.
Affiliate of any Canadian Lender in respect of the Canadian Commitments are
Canadian Loans of such Canadian Lender and not Domestic Loans of such U.S.
Affiliate) as a percentage of the sum of the Canadian Loans made by all Canadian
Lenders.

 

“Canadian Swing Line Commitment” means the commitment of the Swing Line Lender
in respect of the Canadian Swing Line Loans to make Canadian Swing Line Loans
pursuant to subsection 2.1A(iii).

 

“Canadian Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Canadian Swing Line Pro Rata Share” means the percentage assigned to the Swing
Line Lender set forth in Schedule 2.1 annexed hereto.

 

“Canadian/U.S. Base Rate Loans” means Canadian/U.S. Loans bearing interest at
rates determined by reference to the Domestic Base Rate as provided in
subsection 2.2A.

 

“Canadian/U.S. Eurodollar Rate Loans” means Canadian/U.S. Loans bearing interest
at rates determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.

 

“Canadian/U.S. Funding Assignment” has the meaning assigned to that term in
subsection 13.1B.

 

“Canadian/U.S. Loans” means Dollar denominated Canadian Loans advanced to
Company by Canadian Lenders pursuant to subsection 2.1A(ii).

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents (however designated) of corporate stock.

 

“Casa Ley” means Casa Ley, S.A. de C.V., a Mexican corporation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or order, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or quasi-governmental authority (including the
introduction of any new law, rule, regulation, treaty or order), or (c) the
making or issuance

 

7



--------------------------------------------------------------------------------

of any request, guideline or directive (whether or not having the force of law)
by any central bank, Governmental Authority or quasi-governmental authority.

 

“CIBC” means Canadian Imperial Bank of Commerce.

 

“Citicorp” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Closing Date” means June 1, 2005.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
(which may include a “steamship guaranty” or similar undertaking issued in
connection with such letter of credit or similar instrument) issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

 

“Commitments” means the Domestic Commitments, the Canadian Commitments or any
combination thereof.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Company’s Common Stock” means the common stock, $.01 par value, of Company.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit V annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 8.1(iii).

 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
adjusted to exclude (without duplication) the effects of (i) any LIFO expense or
income, (ii) Consolidated Interest Expense, (iii) provisions for taxes based on
income, (iv) depreciation expense, (v) amortization expense, (vi) equity in
earnings or losses of unconsolidated affiliates to the extent not actually
received or paid by Company or its Subsidiaries, (vii) material non-cash,
non-recurring gains and losses, (viii) non-cash expenses recognized pursuant to
Financial Accounting Standards Board Statement No. 123(R), Share-Based Payment,
(ix) property impairment charges recognized pursuant to Financial Accounting
Standards Board Statement No. 144; and (x) non-cash goodwill impairment charges
incurred pursuant to Financial Accounting Standards Board Statement No. 142, all
of the foregoing as determined on a consolidated basis for Company and its
Subsidiaries (excluding any Unrestricted Subsidiaries) in conformity with GAAP;
provided that if Consolidated Adjusted EBITDA for any period is increased as a
result of any adjustment for a non-cash charge pursuant to clause (vii), (viii),
(ix) or (x) and such non-cash charge represents a cash charge in any subsequent
period, then Consolidated Adjusted EBITDA for such subsequent period shall be
reduced by the amount of such cash charge.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, interest expense with
respect to all outstanding Indebtedness (including, without limitation, net
costs under Interest Rate Agreements and any such expense attributable to
Capital Leases in accordance with GAAP) of Company and its Subsidiaries
(excluding any Unrestricted Subsidiaries) for such period determined on a
consolidated basis in conformity with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (or loss),
before extraordinary items, of Company and its Subsidiaries (excluding any
Unrestricted Subsidiaries) on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness and all guaranties of Company
and its Subsidiaries (excluding any Unrestricted Subsidiaries), determined on a
consolidated basis in conformity with GAAP.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement or
other instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Co-Syndication Agents” has the meaning assigned to that term in the
introduction to this Agreement.

 

“DBNA” means the Depository Bills and Notes Act (Canada), as amended from time
to time, and any successor statute.

 

“Deemed Floating Rate” means (a) with respect to any portion of the principal
amount of any Loan advanced to, or to be advanced to, Company, the Domestic Base
Rate, (b) with respect to any portion of the principal amount of any Dollar
denominated Loan advanced to, or to be advanced to, Canada Safeway, the Canadian
Base Rate, or (c) with respect to any portion of the principal amount of any
Canadian Dollar denominated Loan advanced to, or to be advanced to, Canada
Safeway, the Canadian Prime Rate.

 

“Defaulting Lender” has the meaning assigned to that term in subsection 5.3.

 

“Designating Lender” has the meaning assigned to that term in subsection 13.1.

 

“Deutsche Bank” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Deutsche Bank Canada” means Deutsche Bank AG, Canada Branch.

 

“Documentation Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Documentation Agents
appointed pursuant to subsection 11.5A.

 

9



--------------------------------------------------------------------------------

“Dollars,” “$” and “U.S.$” mean the lawful money of the United States of
America.

 

“Dollar Equivalents” means Dollars or, with respect to any amount of Canadian
Dollars, an equivalent amount of Dollars determined at the rate of exchange
quoted by Administrative Agent in New York City, at 9:00 A.M. (New York time) on
the date of determination, to prime banks in New York City for the spot purchase
in the New York foreign exchange market of Dollars with Canadian Dollars.

 

“Domestic Base Rate” means, at any time, the higher of (i) the Domestic Prime
Rate or (ii) the rate which is 1/2 of 1% in excess of the Federal Funds
Effective Rate for Dollar denominated loans. Any change in the Domestic Base
Rate due to a change in the Domestic Prime Rate or the Federal Funds Effective
Rate shall be effective on the effective date of such change.

 

“Domestic Base Rate Loans” means Domestic Loans advanced to Company (excluding
Domestic Swing Line Loans) bearing interest at rates determined by reference to
the Domestic Base Rate as provided in subsection 2.2A.

 

“Domestic Commitment” means the commitment of a Domestic Lender to make Domestic
Loans to Company pursuant to subsection 2.1A(i), and “Domestic Commitments”
means such commitments of all Domestic Lenders in the aggregate.

 

“Domestic Eurodollar Rate Loans” means Domestic Loans (excluding any Negotiated
Rate Loans) denominated in Dollars, advanced to Company and bearing interest at
rates determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.

 

“Domestic Funding and Payment Office” means the office of Administrative Agent
located at Deutsche Bank AG, New York Branch, 60 Wall Street, New York, NY
10005, or such other location in the United States of America as may from time
to time be designated in writing by Administrative Agent.

 

“Domestic Lenders” means any Lender having a Domestic Commitment or, on and
after the termination of any such Commitments, Domestic Loans outstanding.

 

“Domestic Loan Exposure” means, with respect to any Domestic Lender as of any
date, (a) prior to the termination of the Domestic Commitments, that Lender’s
Domestic Commitment, and (b) after the termination of the Domestic Commitments,
the sum of (w) the aggregate outstanding principal amount of the Domestic Loans
of that Lender (it being understood and agreed for the purposes hereof that the
Canadian/U.S. Loans of any U.S. Affiliate of any Canadian Lender in respect of
the Canadian Commitments are Canadian Loans of such Canadian Lender and not
Domestic Loans of such U.S. Affiliate) plus (x) in the event that Lender is an
Issuing Lender, the aggregate Letter of Credit Usage in respect of all Letters
of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in any such Letter of Credit or any unreimbursed
drawings under such Letters of Credit) plus (y) the aggregate amount of all
participations purchased by that Lender in Letters of Credit or in any drawings
thereunder honored by Issuing Lenders and not theretofore reimbursed by

 

10



--------------------------------------------------------------------------------

Company plus (z) the aggregate principal amount of that Lender’s participations
(if any) in Domestic Swing Line Loans.

 

“Domestic Loans” means the Domestic Loans made by Domestic Lenders pursuant to
their Domestic Commitments, to Company pursuant to subsection 2.1A(i), the
Domestic Swing Line Loans and the Negotiated Rate Loans, or any combination
thereof.

 

“Domestic Prime Rate” means the rate that Administrative Agent announces from
time to time as its prime lending rate in the United States for Dollar
denominated loans, as in effect from time to time. The Domestic Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Administrative Agent or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Domestic Prime Rate.

 

“Domestic Pro Rata Share” means, with respect to any Domestic Lender, (a) prior
to the termination of the Domestic Commitments, the Domestic Commitment of such
Domestic Lender as a percentage of the sum of the Domestic Commitments of all
Domestic Lenders, and (b) after the termination of the Domestic Commitments, the
outstanding Domestic Loans made by such Domestic Lender (it being understood and
agreed for the purposes hereof that the Canadian/U.S. Loans of any U.S.
Affiliate of any Canadian Lender in respect of the Canadian Commitments are
Canadian Loans of such Canadian Lender and not Domestic Loans of such U.S.
Affiliate) as a percentage of the sum of the Domestic Loans made by all Domestic
Lenders.

 

“Domestic Reference Banks” means Bank of America, JPMorgan and Deutsche Bank.

 

“Domestic Swing Line Commitment” means the commitment of Swing Line Lenders in
respect of the Domestic Swing Line Loans to make Domestic Swing Line Loans
pursuant to subsection 2.1A(iii).

 

“Domestic Swing Line Pro Rata Share” means the percentage assigned to each Swing
Line Lender set forth in Schedule 2.1 annexed hereto.

 

“Domestic Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Drafts” means, at any time, either a depository bill within the meaning of the
DBNA or a blank bill of exchange, within the meaning of the Bills of Exchange
Act (Canada), in substantially the form of Exhibit XII annexed hereto or such
other form as may be agreed by Canada Safeway and Administrative Agent or such
Canadian Lender, drawn by Canada Safeway on a Canadian Lender and bearing such
distinguishing letters and numbers as such Canadian Lender may determine, but
which at such time, except as otherwise provided herein, has not been completed
or accepted by such Canadian Lender.

 

“Drawing” means the creation of Acceptances by a Canadian Lender pursuant to
Section 4.

 

11



--------------------------------------------------------------------------------

“Drawing Date” means any Business Day fixed pursuant to subsection 4.1 for a
Drawing.

 

“Drawing Fee” means, with respect to the Drafts drawn by Canada Safeway
hereunder and accepted by any Canadian Lender as provided herein on any Drawing
Date, an amount equal to the Pricing Margin per annum on the aggregate Face
Amount of such Drafts calculated on the basis of the term to maturity of such
Draft and a year of 365 days, as appropriate.

 

“Drawing Notice” has the meaning assigned to that term in subsection 4.2.

 

“Drawing Purchase Price” means, in respect of Acceptances to be purchased by a
Canadian Lender, the difference between (i) the result (rounded to the nearest
whole cent, with one-half of one cent being rounded up) obtained by dividing the
aggregate Face Amount of such Acceptances by the sum of one plus the product of
(x) the applicable Average Effective Discount Rate multiplied by (y) a fraction
the numerator of which is the term of maturity of such Acceptances and the
denominator of which is 365 (as appropriate given the number of days in the
current calendar year); and (ii) the applicable Drawing Fee.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that neither Company nor any Affiliate of Company
shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is, or was at any time in the preceding five years,
maintained or contributed to by Company or any of its ERISA Affiliates or as to
which Company or any of its ERISA Affiliates may have any liability.

 

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
plans, guidelines, permits, policies or decrees and the like relating to (i)
environmental matters, including, without limitation, those relating to fines,
injunctions, penalties, damages, contribution, cost recovery compensation,
losses or injuries resulting from the Release or threatened Release of Hazardous
Materials, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Company or any of its Subsidiaries or any of their
respective properties, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42

 

12



--------------------------------------------------------------------------------

U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §
5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act ( 33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §136 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.) and the Emergency Planning and Community Right-to-Know Act (42 U.S.C. §
11001 et seq.), each as amended or supplemented, and any analogous future or
present local, state and federal statutes and regulations promulgated pursuant
thereto, each as in effect as of the date of determination.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate,” as applied to any Person as of any date, means (i) any
corporation which is (or, for the purposes of subsection 10.10 only, was at any
time during the preceding five years) a member of a controlled group of
corporations within the meaning of Section 414(b) of the Internal Revenue Code
of which that Person is (or was at any time during such preceding five years) a
member; (ii) any trade or business (whether or not incorporated) which is (or,
for the purposes of subsection 10.10 only, was at any time during the preceding
five years) a member of a group of trades or businesses under common control
within the meaning of Section 414(c) of the Internal Revenue Code of which that
Person is (or was at any time during such preceding five years) a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is (or, for the purposes of subsection 10.10 only, was at any time during
the preceding five years) a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure of Company or any of its ERISA
Affiliates to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure of
Company or any of its ERISA Affiliates to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure of Company or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such Pension Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the withdrawal by Company or any of
its ERISA Affiliates from any Pension Plan with two or more contributing
sponsors, or the termination of any such Pension Plan, resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which would constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan pursuant to Section
4042 of ERISA; (vi) the imposition of liability on Company or any of its ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of

 

13



--------------------------------------------------------------------------------

Section 4212(c) of ERISA; (vii) the withdrawal by Company or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Company or any of its ERISA Affiliates of
notice from any Multiemployer Plan that such Multiemployer Plan is in
reorganization or insolvent pursuant to Section 4241 or 4245 of ERISA, or that
such Multiemployer Plan intends to terminate or has terminated under Section
4041A or 4042 of ERISA; (viii) the occurrence of an act or omission which would
give rise to the imposition on Company or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409 or 502(c), (i) or (l) or 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company or any of its ERISA
Affiliates in connection with any such Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan (other than a Multiemployer Plan) intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code; (xi) the imposition of a Lien against
Company or any of its ERISA Affiliates pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan; or (xii) the termination of a Foreign Plan or the failure by Borrowers or
any of their Subsidiaries to make full payment when due of all material
contributions to any Foreign Plan required under such Foreign Plan or under
foreign law; provided, however, that for all purposes of this Agreement, no
event specified in clauses (i) through (xii) above shall constitute an ERISA
Event if Company and its ERISA Affiliates would not reasonably be expected to
incur liabilities aggregating more than $100,000,000 in connection with such
event and all other such events.

 

“Event of Default” means each of the events set forth in Section 10.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to any Person, (i) taxes imposed on or
measured by its overall net income (however denominated) and franchise taxes
imposed in lieu thereof by the jurisdiction (or any political subdivision
thereof) under the laws of which such Person is organized, in which its
principal office is located, in which its applicable lending office is located,
or in which it is doing business, (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which a Borrower is located, and (iii) any withholding or backup withholding tax
(except (a) any such taxes that are applicable to the Obligations or any such
payment solely by reason of the fact Canada Safeway is doing business in the
United States of America or (b) any such tax payable during the continuance of
any Event of Default) that (x) is imposed on amounts payable to such Person at
the time such Person becomes a party hereto (or designates a new lending
office), (y) is attributable to such Person’s failure or inability (other than
as a result of a Change in Law) to comply with subsection 5.1B(v) or to a change
(other than a Change in Law and other than a change described in subsection
5.1B(v)(c)) in the documentation provided by such Person

 

14



--------------------------------------------------------------------------------

pursuant to subsection 5.1B(v), except to the extent that such Person (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding or backup withholding tax pursuant to any provision
of subsection 5.1B, or (z) is required to be deducted under applicable law from
any payment hereunder on the basis of the information provided by such Lender
pursuant to clause (c) of Section 5.1B(v).

 

“Existing Company Letters of Credit” means those certain Letters of Credit
issued and outstanding pursuant to the Existing Credit Agreement and described
on Schedule 3.1 annexed hereto.

 

“Existing Credit Agreement” means the Credit Agreement dated as of May 24, 2001,
among Company, Canada Safeway, the lenders named therein, Deutsche Bank (as
successor to The Bank of Nova Scotia), as administrative agent, U.S. Bank
National Association, as documentation agent, the co-syndication agents named
therein and the agents named therein, as amended from time to time.

 

“Face Amount” means, in respect of a Draft or an Acceptance, as the case may be,
the amount payable to the holder thereof on its maturity.

 

“Facility Fee Percentage” means, as of any date, the percentage per annum set
forth below that corresponds to the Pricing Level in effect on such date:

 

Pricing Level

--------------------------------------------------------------------------------

   Facility
Fee Percentage
(in basis points)


--------------------------------------------------------------------------------

Pricing Level A:

   6.00

Pricing Level B:

   7.00

Pricing Level C:

   8.00

Pricing Level D:

   10.00

Pricing Level E:

   12.50

Pricing Level F:

   15.00

Pricing Level G:

   20.00

 

The Facility Fee Percentage shall change as of the opening of business on any
day that the Pricing Level changes pursuant to the definition of “Pricing
Level.”

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

15



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement among Company, each Joint Lead Arranger,
Bank of America and JPMorgan dated April 29, 2005.

 

“Fiscal Year” means, for any purpose, any of the 52-week or 53-week reporting
periods used by Company in the financial reports it prepares for external
reporting purposes.

 

“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.A.

 

“Fixed Rate Loans” means Domestic Eurodollar Rate Loans, Canadian Eurodollar
Rate Loans, Canadian/U.S. Eurodollar Rate Loans or any combination thereof.

 

“Floating Rate Loans” means Domestic Base Rate Loans, Canadian Prime Rate Loans,
Canadian Base Rate Loans or Canadian/U.S. Base Rate Loans, or any combination
thereof.

 

“Foreign Plan” means an Employee Benefit Plan which is, or was at any time,
maintained or contributed to by either Borrower or any of their Subsidiaries,
and which is a pension plan as defined under Section 3(2) of ERISA and which is
described in Section 4(b)(4) of ERISA.

 

“Funding Date” means the date any Loan is funded or any Acceptance is created,
as applicable.

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Governmental Acts” has the meaning assigned to that term in subsection 3.5A.

 

“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or agencies and political subdivisions thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, “infectious waste”, “toxic substances” or any other
formulations intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws or
publications promulgated pursuant thereto; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any

 

16



--------------------------------------------------------------------------------

drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (iv) any flammable substances or explosives; (v) any radioactive
materials; (vi) asbestos in any form; (vii) urea formaldehyde foam insulation;
(viii) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million; and (ix) pesticides.

 

“Increase Effective Date” has the meaning assigned to that term in subsection
2.7.

 

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument, and
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.

 

“Indemnified Liabilities” has the meaning assigned to that term in subsection
13.3.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 13.3.

 

“Insolvency Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada) or any comparable law of Canada or any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in the United States of
America or any state thereof or Canada or any province thereof.

 

“Interest Coverage Ratio” means, as at any date of determination, the ratio
(rounded down to the nearest one-hundredth) of (i) Consolidated Adjusted EBITDA
to (ii) Consolidated Interest Expense, in each case for the four fiscal quarter
period ending with the most recently completed fiscal quarter of Company.

 

“Interest Payment Date” means (i) with respect to any Floating Rate Loan, each
Quarterly Payment Date; (ii) with respect to any Swing Line Loan, the last day
of each month; (iii) with respect to any Fixed Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that in the case of each
Interest Period of longer than three months “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period, and (iv) in the case of any Negotiated
Rate Loan, the dates mutually agreed upon by Company and the applicable Lender.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

17



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party and which is
used to manage the percentages of fixed and floating rate Indebtedness of
Company and its Subsidiaries.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter.

 

“Issuing Lender” means, with respect to any Letter of Credit, the Lender which
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(ii), it being understood that Deutsche Bank may
designate an Affiliate as “Lender” solely for purposes of the issuance of a
Letter of Credit (including Existing Company Letters of Credit) and, for
purposes of this Agreement, such Affiliate shall be deemed to be a Lender and an
Issuing Lender.

 

“Joint Lead Arrangers” has the meaning assigned to that term in the introduction
to this Agreement.

 

“JPMorgan” has the meaning assigned to that term in the introduction to this
Agreement.

 

“JPMSI” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 13.1 and any additional Lenders added
in accordance with the provisions of subsection 2.7 (including, without
limitation, any U.S. Affiliate).

 

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1.

 

“Letter of Credit Usage” means, as at any date, (1) with respect to all Domestic
Lenders, the sum of (i) the maximum aggregate amount which is or at any time
thereafter may become available for drawing under all Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Letters of
Credit honored by Issuing Lenders and not theretofore reimbursed by Company
(including any such reimbursement out of the proceeds of Loans pursuant to
subsection 3.3B) and (2) with respect to any Domestic Lender, such Domestic
Lender’s Domestic Pro Rata Share of the sum of the amounts described in the
preceding clauses (i) and (ii). For purposes of this definition, any amount
described in clauses (i) or (ii) of the preceding sentence which is denominated
in Canadian Dollars shall be valued in Dollar Equivalents as of such date.

 

18



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).

 

“Loan Documents” means this Agreement (including the Subsidiary Borrower
Guaranty), the Notes, the Letters of Credit (and any applications for, or
reimbursement agreements or other documents or certificates executed by Company
in favor of an Issuing Lender relating to, the Letters of Credit), the Drafts,
the Acceptances, the Administrative Agent Fee Letter, the Fee Letter and any
collateral account agreement executed and delivered pursuant to Section 10.

 

“Loan Parties” means each of the Borrowers.

 

“Loans” means Domestic Loans made by Domestic Lenders to Company pursuant to
subsections 2.1A(i), 2.1A(iii) or 2.1A(iv) or Canadian Loans made by Canadian
Lenders to any Borrower pursuant to subsections 2.1A(ii) and 2.1A(iii), or any
combination thereof.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Company
and its Subsidiaries (other than Unrestricted Subsidiaries), taken as a whole,
or (ii) the material impairment of the ability of Company to perform, or of any
Primary Agent or Lender to enforce, the Obligations in the aggregate.

 

“Material Asset Sale” means the sale, in a single transaction or series of
related transactions, by Company or any of its Subsidiaries (other than
Unrestricted Subsidiaries) to any Person other than Company or any of its
Wholly-Owned Subsidiaries of (i) any of the stock of any of Company’s
Subsidiaries, or (ii) any other assets (whether tangible or intangible) of
Company or any of its Subsidiaries outside of the ordinary course of business;
provided that the aggregate Book Value of all assets transferred in such sale
(including, without limitation, the assets of any Subsidiary the stock of which
is so transferred) equals or exceeds 20% of the Book Value of the consolidated
assets of Company and its Subsidiaries (other than Unrestricted Subsidiaries).

 

“Material Subsidiary” means, at any date, any domestic Subsidiary of Company
(other than any Unrestricted Subsidiary) whose tangible assets have a Book Value
equal to or exceeding 5% of the Book Value of the consolidated tangible assets
of Company and its Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in Section 3(37)
of ERISA and which is subject to Title IV of ERISA, to which Company or any of

 

19



--------------------------------------------------------------------------------

its ERISA Affiliates is contributing, or ever has contributed, or to which
Company or any of its ERISA Affiliates has, or ever has had, an obligation to
contribute.

 

“Negotiated Rate” means, with respect to any Negotiated Rate Loan, the fixed
rate of interest per annum agreed upon by Company and the Domestic Lender
funding such Loan.

 

“Negotiated Rate Loan” has the meaning set forth in subsection 2.1A(iv).

 

“Notes” means any promissory notes issued by Company or Canada Safeway pursuant
to subsection 2.1E, substantially in the form of Exhibit IV-A or IV-B annexed
hereto, respectively, to evidence the Loans of any Lenders, as notes may be
amended, supplemented or otherwise modified from time to time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by a Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by a Borrower to Administrative Agent
pursuant to subsection 2.2D with respect to a proposed conversion or
continuation of the applicable basis for determining the interest rate with
respect to the Loans specified therein.

 

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Company to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

 

“Obligations” means all obligations of every nature of Borrowers from time to
time owed to Agents, Lenders or any of them under the Loan Documents, whether
for principal, interest, reimbursement of amounts drawn under Letters of Credit,
fees, expenses, indemnification or otherwise.

 

“Officers’ Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any of its executive officers and by
any of its vice presidents; provided that every Officers’ Certificate with
respect to the compliance with a condition precedent to the making of any Loans
hereunder shall include (i) a statement that the officer or officers making or
giving such Officers’ Certificate have read such condition and any definitions
or other provisions contained in this Agreement relating thereto, (ii) a
statement that, in the opinion of the signers, they have made or have caused to
be made such examination or investigation as is necessary to enable them to
express an informed opinion as to whether or not such condition has been
complied with, and (iii) a statement as to whether, in the opinion of the
signers, such condition has been complied with.

 

“Original Currency” has the meaning set forth in subsection 13.20.

 

“Other Currency” has the meaning set forth in subsection 13.20.

 

20



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 13.1C.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

 

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 8.3;

 

(ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other Liens imposed by law incurred in the ordinary course
of business for sums not yet delinquent or being contested in good faith, if
such reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made therefor;

 

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security (and related standby letters of credit), or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 10.8;

 

(v) leases or subleases or licenses of occupancy granted to others not
interfering in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

(vi) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

21



--------------------------------------------------------------------------------

(vii) any (a) interest or title of a lessor or sublessor under any lease, (b)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b);

 

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

 

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(x) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of Company and its
Subsidiaries (excluding deposits securing the repayment of Indebtedness);

 

(xi) Liens encumbering customary initial deposits and margin deposits, and other
Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations under
commodities agreements; and

 

(xii) Liens securing reimbursement obligations under Commercial Letters of
Credit or bankers’ acceptance facilities, which Liens encumber documents and
other property to be acquired by drawings under such Commercial Letters of
Credit or drafts accepted under such bankers’ acceptance facilities.

 

“Permitted Investments” means, as at any date of determination,

 

(i) marketable securities maturing no more than 180 days from such date of
determination and

 

(a) issued or directly and unconditionally guaranteed as to interest and
principal by the U.S. government or the Canadian government; or

 

(b) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States;

 

(ii) commercial paper maturing no more than 90 days from such date of
determination and issued by a U.S. corporation that has long term credit ratings
of at least BBB from S&P and Baa2 from Moody’s and which has not less than two
of the following short term ratings: at least A-1 from S&P, at least P-1 from
Moody’s and at least F1 from Fitch; provided that the aggregate amount of such
commercial paper issued by any single issuer and any Affiliates of such issuer
and held by Company and its Subsidiaries shall at no time exceed $100,000,000;

 

(iii) commercial paper maturing no more than 30 days from such date of
determination and issued by a U.S. corporation that has long term credit ratings
of at least BBB from S&P and Baa2 from Moody’s and which has not less than two
of the

 

22



--------------------------------------------------------------------------------

following short term ratings: at least A-2 from S&P, at least P-2 from Moody’s
and at least F2 from Fitch; provided that the aggregate amount of such
commercial paper issued by any single issuer and any Affiliates of such issuer
and held by Company and its Subsidiaries shall at no time exceed $50,000,000;

 

(iv) commercial paper maturing no more than 90 days from such date of
determination issued by a Canadian corporation that has (a) not less than two of
the following long-term ratings: at least BBB from Canadian Bond Rating Service
and Dominion Bond Rating Service and, if rated by S&P and/or Moody’s at least
BBB by S&P and at least Baa2 from Moody’s, as the case may be, and (b) short
term ratings of at least C-1 (mid) from Canadian Bond Rating Service and R-1
(mid) from Dominion Bond Rating Service; provided that the aggregate amount of
such commercial paper issued by any single issuer and any Affiliates of such
issuer and held by Company and its Subsidiaries shall at no time exceed
Cdn.$50,000,000; and

 

(v) certificates of deposit, bankers’ acceptances, time deposits, repurchase
agreements backed by the U.S. government or any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, and commercial paper, in each case:

 

(a) denominated in U.S. Dollars or Canadian Dollars;

 

(b) maturing no more than 180 days from such date of determination; and

 

(c) issued or accepted by a financial institution:

 

(1) that has not less than two of the following (A) long-term ratings: at least
A from S&P, at least A from Moody’s and at least A from Fitch, and (B)
short-term ratings: at least A-1 from S&P, at least P-1 from Moody’s and at
least F-1 from Fitch; and

 

(2) that is either: (A) a commercial bank organized under the laws of the United
States, any state thereof or the District of Columbia or any foreign government
with deposits of $10,000,000,000 and capital and surplus of not less than
$1,000,000,000; or (B) an investment bank or broker dealer organized under the
laws of the United States, any state thereof or the District of Columbia or any
foreign government with capital and surplus of not less than $1,000,000,000.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

 

23



--------------------------------------------------------------------------------

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Pricing Level” means as of any date, the higher Pricing Level, whether (in
descending order from the highest Pricing Level to the lowest Pricing Level)
Pricing Level A, Pricing Level B, Pricing Level C, Pricing Level D, Pricing
Level E, Pricing Level F, or Pricing Level G, that corresponds to either (a)
Company’s unsecured senior debt ratings from Fitch, Moody’s and S&P (the most
creditworthy of such ratings being used in the case of a split rating) or (b)
Company’s Interest Coverage Ratio as set forth in the most recent effective
Pricing Level Determination Certificate delivered in accordance with the
provisions of subsection 8.1(iv); provided that, notwithstanding anything herein
to the contrary, from the Closing Date to December 31, 2005, the applicable
Pricing Level shall not be more favorable to a Borrower than Pricing Level D:

 

Pricing Level

--------------------------------------------------------------------------------

 

Debt Ratings/Interest Coverage Ratio

--------------------------------------------------------------------------------

Pricing Level A:   (i) better than or equal to at least two of the following
three ratings: A+ or better by Fitch or A1 or better by Moody’s or A+ or better
by S&P or (ii) Interest Coverage Ratio of 6.25:1.00 or higher Pricing Level B:  
(i) better than or equal to at least two of the following three ratings: A by
Fitch or A2 by Moody’s or A by S&P or (ii) Interest Coverage Ratio of at least
5.75:1.00 but less than 6.25:1.00 Pricing Level C:   (i) better than or equal to
at least two of the following three ratings: A- by Fitch or A3 by Moody’s or A-
by S&P or (ii) Interest Coverage Ratio of at least 5.25:1.00 but less than
5.75:1.00

 

24



--------------------------------------------------------------------------------

Pricing Level D:   (i) better than or equal to at least two of the following
three ratings: BBB+ by Fitch or Baa1 by Moody’s or BBB+ by S&P or (ii) Interest
Coverage Ratio of at least 4.75:1.00 but less than 5.25:1.00 Pricing Level E:  
(i) better than or equal to at least two of the following three ratings: BBB by
Fitch or Baa2 by Moody’s or BBB by S&P or (ii) Interest Coverage Ratio of at
least 4.25:1.00 but less than 4.75:1.00 Pricing Level F:   (i) better than or
equal to at least two of the following three ratings: BBB- by Fitch or Baa3 by
Moody’s or BBB- by S&P or (ii) Interest Coverage Ratio of at least 3.75:1.00 but
less than 4.25:1.00 Pricing Level G:   (i) at least two of the following three
ratings: Below BBB- by Fitch or below Baa3 by Moody’s or below BBB- by S&P or
(ii) Interest Coverage Ratio below 3.75:1.00

 

For the purposes of determining the Pricing Level, a Pricing Level Determination
Certificate shall be deemed effective on the next Business Day following
Administrative Agent’s receipt thereof, and, subject to the foregoing proviso,
the Pricing Level shall change on such Business Day to the extent necessary to
reflect Company’s debt rating and Interest Coverage Ratio as set forth in such
Pricing Level Determination Certificate.

 

“Pricing Level Determination Certificate” means a certificate substantially in
the form of Exhibit IX annexed hereto delivered to Administrative Agent and
Lenders by Company pursuant to subsection 8.1(iv).

 

25



--------------------------------------------------------------------------------

“Pricing Margin” means, as of any date, the Pricing Margin set forth below that
corresponds to the Pricing Level in effect on such date:

 

Pricing Level

--------------------------------------------------------------------------------

   Pricing Margin
(in basis points)


--------------------------------------------------------------------------------

Pricing Level A:

   19.00

Pricing Level B:

   23.00

Pricing Level C:

   27.00

Pricing Level D:

   30.00

Pricing Level E:

   37.50

Pricing Level F:

   60.00

Pricing Level G:

   80.00

 

The Pricing Margin shall change as of the opening of business on any day that
the Pricing Level changes pursuant to the definition of “Pricing Level.”

 

“Primary Agent” and “Primary Agents” means Deutsche Bank, in its capacity as
Administrative Agent, Bank of America and JPMorgan, in their respective
capacities as Co-Syndication Agents and BAS and JPMSI, in their respective
capacities as Joint Lead Arrangers, and also means and includes any successor to
Administrative Agent or Joint Lead Arrangers appointed pursuant to subsection
11.5A.

 

“Proceedings” has the meaning assigned to that term in subsection 8.1(viii).

 

“Quarterly Payment Date” means the last Business Day of March, June, September
and December in each calendar year.

 

“Refunded Canadian Swing Line Loans,” has the meaning assigned to that term in
subsection 2.1A(iii).

 

“Refunded Domestic Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Related Parties” has the meaning assigned to that term in subsection 11.1.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials),
including the movement of any Hazardous Material through the air, soil, surface
water, groundwater or property.

 

26



--------------------------------------------------------------------------------

“Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Domestic Loan Exposure and Canadian Loan Exposure of all Lenders;
provided that the Domestic Loan Exposure and Canadian Loan Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.

 

“Schedule I Lender” means any Canadian Lender that is a bank referred to in
Schedule I to the Bank Act (Canada), S.C. 1991, c.46, as amended.

 

“Schedule I Reference Banks” means CIBC and Bank of Montreal.

 

“Schedule II/Schedule III Lender” means any Canadian Lender that is not a
Schedule I Lender.

 

“Schedule II/Schedule III Reference Banks” means Deutsche Bank Canada, Bank of
America, N.A. (Canada Branch) and JPMorgan Chase Bank, N.A., Toronto Branch.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) the then fair saleable value of the property of such Person
is (a) greater than the total amount of liabilities (including reasonably
anticipated liabilities with respect to contingent obligations) of such Person
and (b) greater than the amount that will be required to pay the probable
liabilities on such Person’s then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person, and (ii) such person has not incurred and
does not intend to incur, or does not believe that it will incur, debts beyond
its ability to pay such debts as they become due.

 

“S&P” means Standard & Poors Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“SPV” has the meaning assigned to that term in subsection 13.1.

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness incurred by any
joint venture to which Company or any of its Subsidiaries is a party for working
capital and general business purposes, (ii) obligations of Company or any of its
Subsidiaries with respect to capital calls or similar requirements in respect of
joint ventures to which Company or such Subsidiary is a party, (iii) workers’
compensation liabilities and directors and officers insurance of Company or any
of its Subsidiaries, (iv) the obligations of third party insurers of Company or
any of its Subsidiaries arising by virtue of the laws of any jurisdiction
requiring third party insurers, (v) Indebtedness of Company or any of its
Subsidiaries or Casa Ley in respect of industrial revenue or development bonds
or financings, (vi) obligations with respect to capital or operating leases,
(vii) performance, payment, deposit or surety obligations of Company or any of
its Subsidiaries, in any case if required by law or governmental rule or
regulation or in accordance with custom

 

27



--------------------------------------------------------------------------------

and practice in the industry, (viii) the performance of obligations of Company
and its Subsidiaries incurred in connection with the sale of any asset of
Company or any of its Subsidiaries, (ix) the payment of trade payables of
Company or any of its Subsidiaries which payables are incurred on terms
customary in the industry, (x) indebtedness (other than Subordinated
Indebtedness) which was previously secured in whole or in part by assets which
were but are no longer owned by Company and its Subsidiaries, (xi) the
obligations of Company or any of its Subsidiaries with respect to any judgments
that are stayed pending appeal (including, any appeal bonds or other security
required to obtain a stay pending appeal), or (xii) other obligations approved
by the applicable Issuing Lender and Administrative Agent, in their reasonable
discretion.

 

“Subordinated Indebtedness” means (i) the Indebtedness of Company evidenced by
the Subordinated Securities and (ii) any other Indebtedness of Company
subordinated in right of payment to the Obligations.

 

“Subordinated Securities” means Company’s 9.875% Senior Subordinated Debentures
due 2007.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of capital stock or other ownership interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Borrower Guaranty” means the guaranty by Company of the Subsidiary
Borrower Obligations set forth in Section 12.

 

“Subsidiary Borrower Obligations” has the meaning assigned to that term in
Section 12.

 

“Swing Line Lenders” means, in respect of the Domestic Swing Line Loans, Bank of
America, JPMorgan, Deutsche Bank or any Lender succeeding such Lender as a Swing
Line Lender, and in respect of the Canadian Swing Line Loans, Deutsche Bank
Canada, and also means and includes any successor Swing Line Lender appointed
pursuant to subsection 11.5B.

 

“Swing Line Loans” means any Domestic Swing Line Loans, any Canadian Swing Lines
Loans or any combination thereof.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, assessment, deduction, withholding or other similar charges of any nature
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means June 1, 2010.

 

28



--------------------------------------------------------------------------------

“Total Utilization of Canadian Commitments” means, (i) as to Canadian Lenders at
any date, the sum of (a) the aggregate principal amount of all outstanding
Canadian Loans, with all Canadian Loans denominated in Canadian Dollars valued
in Dollar Equivalents, plus (b) the aggregate Acceptance Usage in respect to the
Canadian Commitments; or (ii) as to any Canadian Lender at any date of
determination, the sum of (x) the aggregate principal amount of all outstanding
Canadian Loans (other than Canadian Swing Line Loans) made by such Lender (and
its U.S. Affiliate) with all such Loans denominated in Canadian Dollars valued
in Dollar Equivalents plus (y) the Acceptance Usage of such Lender in respect to
the Canadian Commitments, plus (z) the aggregate principal amount of such
Lender’s participations (if any) in Canadian Swing Line Loans with all such
Loans denominated in Canadian Dollars valued in Dollar Equivalents. Unless the
context otherwise requires, Total Utilization of Canadian Commitments shall be
calculated in accordance with clause (i) above.

 

“Total Utilization of Domestic Commitments” means, (i) as to Domestic Lenders at
any date, the sum of (a) the aggregate principal amount of all outstanding
Domestic Loans plus (b) the Letter of Credit Usage or (ii) as to any Domestic
Lender at any date of determination, the sum of (x) the aggregate principal
amount of all outstanding Domestic Loans (other than Domestic Swing Line Loans
and Negotiated Rate Loans) made by such Lender plus (y) the Letter of Credit
Usage of such Lender plus (z) the aggregate principal amount of such Lender’s
participations (if any) in Domestic Swing Line Loans. Unless the context
otherwise requires, Total Utilization of Domestic Commitments shall be
calculated in accordance with clause (i) above.

 

“Triggering Event” has the meaning assigned to that term in subsection 13.23.

 

“Unrestricted Subsidiary” means any Subsidiary designated by Company as an
Unrestricted Subsidiary in accordance with the provisions of subsection 9.6.

 

“U.S. Affiliate” means, with respect to any Canadian Lender any payment to
which, with respect to Canadian/U.S. Loans, would be subject to U.S. withholding
tax if it were to directly fund such Canadian/U.S. Loans pursuant to subsection
2.1A(ii), the Affiliate of such Canadian Lender that is resident in the United
States of America for U.S. withholding tax purposes to which such Canadian
Lender shall have assigned its obligation to fund Canadian/U.S. Loans in
accordance with the provisions of subsections 2.1A(ii) and subsection 13.1.

 

“U.S. Bank” has the meaning assigned to that term in the introduction to this
Agreement.

 

“US Borrower” means a Borrower that is a resident for tax purposes in the United
States of America.

 

“U.S./Cdn.$” means Dollars or Canadian Dollars, as the case may be.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is directly or indirectly wholly-owned by such Person.

 

29



--------------------------------------------------------------------------------

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements, determinations relating to
covenants, and other information required to be delivered or determined by
Company pursuant to this Agreement shall be prepared or determined in conformity
with GAAP as in effect at the time of such preparation or determination.

 

1.3 Other Definitional Provisions.

 

References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in subsection 1.1 may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

 

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Making of Loans; the Register; Notes.

 

A. Commitments and Loans. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrowers herein set
forth:

 

(i) Domestic Loans. Each Domestic Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Domestic Loans
permitted to be outstanding from time to time, to lend to Company from time to
time during the period from the Closing Date to but excluding the Termination
Date an aggregate amount not exceeding its Domestic Pro Rata Share of the
aggregate amount of the Domestic Commitments to be used for the purposes
identified in subsection 2.5A. The original amount of each Domestic Lender’s
Domestic Commitment is set forth opposite its name on Schedule 2.1 annexed
hereto and the aggregate original amount of the Domestic Commitments is
$1,350,000,000; provided that the Domestic Commitments of Lenders shall be
adjusted to give effect to any assignments of the Domestic Commitments pursuant
to subsection 13.1B; and provided, further that the amount of the Domestic
Commitments shall be reduced from time to time by the amount of any reductions
thereto made pursuant to subsection 2.4A(ii). Each Domestic Lender’s Domestic
Commitment shall expire on the Termination Date and all Domestic Loans and all
other amounts owed hereunder with respect to the Domestic Loans and the Domestic
Commitment of such Lender shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(i) may be repaid and reborrowed to but
excluding the Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Domestic Loans and the Domestic Commitments shall be subject to the limitation
that in no event shall the Total Utilization of Domestic Commitments at any time
exceed the

 

30



--------------------------------------------------------------------------------

Domestic Commitments then in effect. All Domestic Loans shall be denominated and
funded in Dollars.

 

(ii) Canadian Loans. Each Canadian Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Canadian Loans
permitted to be outstanding from time to time, to lend to Company and Canada
Safeway from time to time during the period from the Closing Date to but
excluding the Termination Date an aggregate amount not exceeding its Canadian
Pro Rata Share of the aggregate amount of the Canadian Commitments to be used
for the purposes identified in subsection 2.5A. The original amount of each
Canadian Lender’s Canadian Commitment is set forth opposite its name on Schedule
2.1 annexed hereto and the aggregate original amount of the Canadian Commitments
is $250,000,000; provided that the Canadian Commitments of Lenders shall be
adjusted to give effect to any assignments of the Canadian Commitments pursuant
to subsection 13.1B; and provided, further that the amount of the Canadian
Commitments shall be reduced from time to time by the amount of any reductions
thereto made pursuant to subsection 2.4A(ii). Each Canadian Lender’s Canadian
Commitment shall expire on the Termination Date and all Canadian Loans and all
other amounts owed hereunder with respect to the Canadian Loans and the Canadian
Commitment of such Lender shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to but
excluding the Termination Date.

 

Upon receipt of a Notice of Borrowing from Company with respect to a
Canadian/U.S. Loan, each Canadian Lender that is not resident in the United
States of America for U.S. withholding tax purposes, may, in accordance with the
provisions of subsection 13.1, assign its obligations under this subsection
2.1A(ii) to fund such Canadian/U.S. Loan (together with all of its outstanding
Canadian/U.S. Loans) to a U.S. Affiliate. Notwithstanding any provisions of this
Agreement to the contrary, no U.S. Affiliate shall be deemed to have a Canadian
Commitment under this Agreement. For the purposes of determining whether the
Total Utilization of Canadian Commitments of any Canadian Lender exceeds its
Canadian Commitments, the outstanding principal amount of its U.S. Affiliate’s
Canadian/U.S. Loans shall be considered to be outstanding from such Canadian
Lender hereunder.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Canadian Loans and the Canadian Commitments shall be subject to the limitation
that in no event shall the Total Utilization of Canadian Commitments at any time
exceed the Canadian Commitments then in effect. Canadian Loans advanced to
Canada Safeway may, at Canada Safeway’s option, be denominated and funded in
Dollars or Canadian Dollars; Canadian Loans advanced to Company (otherwise
referred to herein as “Canadian/U.S. Loans”) shall be denominated and funded in
Dollars only.

 

(iii) Swing Line Commitments and Swing Line Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Borrowers set forth herein, each Swing Line Lender in respect of
the Domestic Swing Line Loans, severally agrees, from time to time during the
period from the Closing Date

 

31



--------------------------------------------------------------------------------

through but excluding the Termination Date, to make a portion of the Domestic
Commitments available to Company in an aggregate amount not exceeding its
Domestic Swing Line Pro Rata Share of $150,000,000 by making Swing Line Loans
denominated in Dollars to Company (“Domestic Swing Line Loans”), notwithstanding
the fact that such Domestic Swing Line Loans, when aggregated with the Total
Utilization of Domestic Commitments of such Swing Line Lender, may exceed such
Swing Line Lender’s Domestic Commitment. The Swing Line Lender in respect of the
Canadian Swing Line Loans agrees, from time to time during the period from the
Closing Date through but excluding the Termination Date, to make a portion of
the Canadian Commitments available to Canada Safeway in an aggregate principal
amount not exceeding $25,000,000 by making Swing Line Loans, denominated in
Canadian Dollars or Dollars, to Canada Safeway (“Canadian Swing Line Loans”),
notwithstanding the fact that such Canadian Swing Line Loans, when aggregated
with the Total Utilization of Canadian Commitments of such Swing Line Lender,
may exceed such Swing Line Lender’s Canadian Commitment. The commitment of each
Swing Line Lender in respect of Domestic Swing Line Loans to make Domestic Swing
Line Loans pursuant to this subsection 2.1A(iii) is hereby called its “Domestic
Swing Line Commitment,” and the commitment of the Swing Line Lender in respect
of Canadian Swing Line Loans to make Canadian Swing Line Loans pursuant to this
subsection 2.1A(iii) is hereby called its “Canadian Swing Line Commitment.” The
original amount of the Domestic Swing Line Commitment of each Swing Line Lender
in respect of the Domestic Swing Line Loans is set forth opposite its name on
Schedule 2.1 annexed hereto and the aggregate original amount of the Domestic
Swing Line Commitments is $150,000,000; provided that the amount of the Domestic
Swing Line Commitments shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4A(ii). The original amount of
the Canadian Swing Line Commitment of the Swing Line Lender in respect of the
Canadian Swing Line Loans is $25,000,000; provided that the amount of the
Canadian Swing Line Commitment shall be reduced from time to time by the amount
of any reductions thereto made pursuant to subsection 2.4A(ii). In no event
shall the aggregate principal amount of Domestic Swing Line Loans outstanding at
any time exceed the Domestic Swing Line Commitments nor shall the aggregate
principal amount of Canadian Swing Line Loans outstanding at any time exceed the
Canadian Swing Line Commitments (with all Canadian Swing Line Loans denominated
in Canadian Dollars valued in Dollar Equivalents), and in no event shall the
Total Utilization of Domestic Commitments at any time exceed the Domestic
Commitments then in effect nor shall the Total Utilization of Canadian
Commitments at any time exceed the Canadian Commitments then in effect. In no
event shall the Domestic Swing Line Commitments exceed the Domestic Commitments
nor shall the Canadian Swing Line Commitments exceed the Canadian Commitments,
and any voluntary reduction of the Domestic Commitments or Canadian Commitments
made pursuant to subsection 2.4A which reduces the Domestic Commitments or
Canadian Commitments below the then current amount of the Domestic Swing Line
Commitments or the Canadian Swing Line Commitments, respectively, shall result
in an automatic corresponding reduction of the Domestic Swing Line Commitments
or the Canadian Swing Line Commitments, respectively, to the amount of the
Domestic Commitments or the Canadian

 

32



--------------------------------------------------------------------------------

Commitments, respectively, as so reduced, without any further action on the part
of any Swing Line Lender.

 

The Domestic Swing Line Commitments and Canadian Swing Line Commitments shall
expire on the Termination Date and all Swing Line Loans of each Swing Line
Lender shall be paid in full no later than that date.

 

Amounts borrowed under this subsection 2.1A(iii) may be repaid and, through but
excluding the Termination Date, reborrowed. All Swing Line Loans shall bear
interest as provided in subsection 2.2A(vi). Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of U.S./Cdn. $1,000,000 and
integral multiples of U.S/Cdn.$500,000 in excess of that amount.

 

Each Swing Line Lender, at any time in its sole and absolute discretion may, and
on the fifth Business Day after the making of a Swing Line Loan which has not
been voluntarily prepaid by the applicable Borrower pursuant to subsection
2.4A(i) shall, on one Business Day’s notice to Administrative Agent, as the case
may be, require each Domestic Lender or Canadian Lender (including, in either
case, Swing Line Lenders), as the case may be, and each Lender hereby agrees,
subject to this subsection 2.1A(iii), to make a Domestic Loan or Canadian Loan,
as the case may be (which shall initially bear interest at the applicable Deemed
Floating Rate), in an amount equal to such Lender’s Domestic Pro Rata Share or
Canadian Pro Rata Share of the amount of the Domestic Swing Line Loans or
Canadian Swing Line Loans, respectively (“Refunded Domestic Swing Line Loans”
and “Refunded Canadian Swing Line Loans,” respectively) outstanding on the date
notice is given by such Swing Line Lender; provided, however, that, any
provision of subsection 2.1C(iii) or any other subsection of this Agreement to
the contrary notwithstanding, the obligation of each Lender to make any such
Loan is subject to the condition that (i) such Swing Line Lender believed in
good faith that all conditions under subsection 6.2 to the making of such
Refunded Domestic Swing Line Loan or Refunded Canadian Swing Line Loan were
satisfied at the time such Swing Line Loan was made or (ii) the satisfaction of
any such condition not satisfied had been waived by Requisite Lenders prior to
or at the time such Swing Line Loan was made. Promptly after the receipt by
Administrative Agent of the notice from a Swing Line Lender pursuant to the
preceding sentence, Administrative Agent shall notify each Lender required to
make Refunded Domestic Swing Line Loans of the amount of its respective Domestic
Pro Rata Share of Refunded Domestic Swing Line Loans or Canadian Pro Rata Share
of Refunded Canadian Swing Line Loans, as the case may be, to be advanced
pursuant to the preceding sentence. In the event that Loans are made by Lenders
other than Swing Line Lenders under this paragraph, each such Lender shall make
the amount of its Loan available to Administrative Agent, in same day funds and
the applicable currency (whether Dollars or Canadian Dollars), at the Domestic
Funding and Payment Office (in the case of Refunded Domestic Swing Line Loans)
or the Canadian Funding and Payment Office (in the case of Refunded Canadian
Swing Line Loans), in either case not later than 1:00 p.m. (Toronto time) on the
Business Day next succeeding the date such notice is given. The proceeds of such
Loans shall be immediately delivered to such Swing Line Lender (and not to any
Borrower) and applied

 

33



--------------------------------------------------------------------------------

to repay the Refunded Domestic Swing Line Loans or Refunded Canadian Swing Line
Loans, as applicable. On the day such Loans are made, the applicable Swing Line
Lender’s Domestic Pro Rata Share or Canadian Pro Rata Share of the Refunded
Domestic Swing Line Loans or Refunded Canadian Swing Line Loans, respectively,
shall be deemed to be paid with the proceeds of a Loan made by such Swing Line
Lender bearing interest at the applicable Deemed Floating Rate and such portion
of the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans.

 

Company and Canada Safeway authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent, in the case of any Refunded Domestic Swing
Line Loan, and Canada Safeway’s accounts with Administrative Agent, in the case
of any Refunded Canadian Swing Line Loans (in each case up to the amount
available in each such account) in order to immediately pay the Swing Line
Lenders the amount of any Refunded Domestic Swing Line Loans or Refunded
Canadian Swing Lines Loans, as the case may be, to the extent amounts received
from Lenders, including amounts deemed to be received from Swing Line Lenders,
are not sufficient to repay in full such Refunded Domestic Swing Line Loans or
Refunded Canadian Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to any Swing Line Lender should be recovered by or on behalf
of Company or Canada Safeway from such Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among Domestic Lenders or Canadian Lenders, as
the case may be, in the manner contemplated by subsection 13.5. Nothing in this
Agreement shall prejudice the rights of any Lender sharing such loss as against
any Lender causing such loss through its failure to make a Loan pursuant to this
subsection to refund any Swing Line Loan. Subject to the proviso contained in
the first sentence of the fourth paragraph of this subsection 2.1A(iii), each
Lender’s obligation to make the Loans referred to in this paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against any Swing Line Lender,
any Borrower or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of an Event of Default or a Potential Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of any Borrower; (iv)
any breach of this Agreement by any Borrower or any other Lender; (v) the
acceleration or maturity of any Loans or the termination of the Domestic
Commitments after the making of any Domestic Swing Line Loan or the termination
of the Canadian Commitments after the making of any Canadian Swing Line Loan; or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

In the event that any Borrower or any of their Subsidiaries has filed for or
becomes subject to protection under the Bankruptcy Code, or in the case of any
Subsidiary of Company organized under the laws of Canada or any Province, any
bankruptcy, insolvency or similar laws of Canada or its Provinces or otherwise
if any Swing Line Lender requests and, in any event, subject to satisfaction of
the conditions set forth in the proviso to the first sentence of the fourth
paragraph of this subsection 2.1A(iii), each Lender shall acquire without
recourse or warranty an undivided participation interest equal to such Lender’s
Domestic Pro Rata Share or Canadian Pro

 

34



--------------------------------------------------------------------------------

Rata Share of any Domestic Swing Line Loan or Canadian Swing Line Loan,
respectively, otherwise required to be repaid by such Lender pursuant to the
preceding paragraph by paying to Swing Line Lender on the date on which such
Lender would otherwise have been required to make a Loan in respect of such
Domestic Swing Line Loan or Canadian Swing Line Loan, as the case may be,
pursuant to the preceding paragraph, in immediately available funds and the
applicable currency (whether Dollars or Canadian Dollars), an amount equal to
such Lender’s Domestic Pro Rata Share or Canadian Pro Rata Share, as the case
may be, of such Domestic Swing Line Loan or Canadian Swing Line Loan, as the
case may be, and no Loans shall be made by such Lender pursuant to the fourth
paragraph of this subsection 2.1A(iii). If any such amount is not in fact made
available to the applicable Swing Line Lender by that Lender on the date when
Loans would otherwise be required to be made pursuant to the preceding
paragraph, such Swing Line Lenders shall be entitled to recover such amount on
demand from that Lender together with interest accrued from such date at the
customary rate set by such Swing Line Lender for the correction of errors among
banks for three Business Days and thereafter at the applicable Deemed Floating
Rate. From and after the date on which any Lender purchases an undivided
participation interest in a Swing Line Loan pursuant to this paragraph, the
applicable Swing Line Lender shall promptly distribute to such Lender such
Lender’s Domestic Pro Rata Share or Canadian Pro Rata Share, as applicable, of
all payments of principal and interest in respect of such Swing Line Loan.

 

A copy of each notice given by Administrative Agent to Lenders pursuant to the
fourth paragraph of this subsection 2.1A(iii) shall be promptly delivered by
Administrative Agent to the applicable Borrower. Upon the making of a Loan by
any Lender pursuant to this subsection 2.1A(iii), Administrative Agent shall
make such entries in the Register, and Lenders shall make such entries in their
respective internal records, as appropriate in accordance with subsection 2.1D
to reflect the funding of such Loan and the associated repayment of any Refunded
Domestic Swing Line Loan or Refunded Canadian Swing Line Loan.

 

Notwithstanding anything herein to the contrary, no Swing Line Lender shall be
obligated to make any Swing Line Loans upon the occurrence and during the
continuation of a Potential Event of Default or Event of Default.

 

(iv) Negotiated Rate Loans. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Company set
forth herein, Company agrees that, from time to time during the period from and
including the Closing Date to but excluding the Termination Date, Company may
request one or more Domestic Lenders, in the sole discretion of each, to make
one or more Domestic Loans to Company on a non-pro rata basis, each such Loan to
remain outstanding for at least one day and to mature no later than 180 days
after the making thereof or if earlier, the Termination Date and to bear
interest at such rate as shall be agreed to by Company and the applicable
Domestic Lender (each such Loan, a “Negotiated Rate Loan”); provided that in no
event shall (x) the aggregate principal amount of Negotiated Rate Loans
outstanding at any time exceed $500,000,000 or (y) the Total Utilization of
Domestic Commitments exceed the Domestic Commitments then in effect. All
Negotiated Rate

 

35



--------------------------------------------------------------------------------

Loans shall be in such minimum amounts as may be mutually agreed upon by the
applicable Domestic Lender and Company. Company and Domestic Lenders acknowledge
that (A) subject to the proviso in the first sentence of this paragraph,
notwithstanding the Domestic Commitment of any Domestic Lender, each such
Domestic Lender may, but shall not be obligated to, make Negotiated Rate Loans
as of any date in an aggregate amount that would not cause the Total Utilization
of Domestic Commitments to exceed the Domestic Commitments then in effect (and
each Domestic Lender may rely on the information provided by Company in the
Notice of Borrowing, absent any actual knowledge to the contrary); and (B)
Negotiated Rate Loans need not be made in accordance with Lenders’ Domestic Pro
Rata Shares.

 

Each Lender making any Negotiated Rate Loan shall, prior to or concurrently with
the making thereof, provide Administrative Agent with written notice of the
amount, Funding Date and maturity date of such Negotiated Rate Loan, and Company
and Lenders will, from time to time, furnish such information to Administrative
Agent as Administrative Agent may request relating to the making of Negotiated
Rates Loans, including, without limitation, confirmation of amounts, Funding
Dates and maturities (and, upon the occurrence and during the continuance of any
Potential Event of Default or Event of Default, applicable interest rates), for
the purpose of determining the Total Utilization of Domestic Commitments and the
allocation of amounts received from Company for payment of all amounts owing
hereunder.

 

B. Borrowing Mechanics.

 

(i) Domestic Loans. Domestic Loans made on any Funding Date (other than Swing
Line Loans, Domestic Loans made pursuant to subsection 2.1A(iii) for the purpose
of refunding Swing Line Loans, Negotiated Rate Loans and Domestic Loans made
pursuant to subsection 3.3B for the purpose of reimbursing any Issuing Lender
for the amount of a drawing under a Letter of Credit issued by it) shall be in
an aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000
in excess of that amount. Domestic Swing Line Loans made on any Funding Date
shall be in a minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount. Whenever Company desires that Domestic Lenders make
Domestic Loans or that any Swing Line Lender make Domestic Swing Line Loans, it
shall deliver to Administrative Agent a Notice of Borrowing no later than 12:00
noon (New York time) at least three Business Days in advance of the proposed
Funding Date in the case of a Domestic Eurodollar Rate Loan, on the proposed
Funding Date in the case of a Domestic Base Rate Loan or a Swing Line Loan or
such advance notice, including same day notice, as may be agreed between Company
and the applicable Domestic Lender in the case of a Negotiated Rate Loan. The
Notice of Borrowing shall specify (i) the proposed Borrower, (ii) the proposed
Funding Date (which shall be a Business Day), (iii) the amount of Loans
requested, (iv) whether such Loans are to be Domestic Swing Line Loans,
Negotiated Rate Loans, Domestic Base Rate Loans or Domestic Eurodollar Rate
Loans (it being agreed and understood that Domestic Eurodollar Rate Loans may
not be borrowed before the date three Business Days after the Closing Date), (v)
that, after giving effect to such requested Loans, the Total Utilization of
Domestic Commitments will not exceed the

 

36



--------------------------------------------------------------------------------

Domestic Commitments and, if applicable, that the aggregate outstanding
principal amount of Domestic Swing Line Loans will not exceed the Domestic Swing
Line Commitments or that the aggregate outstanding principal amount of
Negotiated Rate Loans will not exceed $500,000,000, (vi) in the case of any
Loans requested to be made as Domestic Eurodollar Rate Loans, the initial
Interest Period requested therefor, and (vii) in the case of any Negotiated Rate
Loans, the proposed maturity date therefor. Domestic Loans (other than Swing
Line Loans and Negotiated Rate Loans) may be continued as or converted into
Domestic Base Rate Loans and Domestic Eurodollar Rate Loans in the manner
provided in subsection 2.2D. In lieu of delivering the above-described Notice of
Borrowing, Company may give Administrative Agent telephonic notice by the
required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent on or before the applicable Funding Date.

 

(ii) Canadian Loans. Canadian Loans made on any Funding Date (other than
Canadian Swing Line Loans, Canadian Loans made pursuant to subsection 2.1A(iii)
for the purpose of refunding Canadian Swing Line Loans, and Canadian Loans made
pursuant to subsection 4.7 for the purpose of paying matured Acceptances) shall
be in an aggregate minimum amount of U.S./Cdn.$10,000,000 and integral multiples
of U.S./Cdn.$1,000,000 in excess of that amount. Canadian Swing Line Loans made
on any Funding Date shall be in a minimum amount of U.S./Cdn.$1,000,000 and
integral multiples of U.S./Cdn.$500,000 in excess of that amount. Whenever
Company or Canada Safeway desires that Canadian Lenders make Canadian Loans or
that the Swing Line Lenders make Canadian Swing Line Loans, it shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 noon (New York
time) at least ten Business Days (or such shorter period as may be agreed
between Company and the applicable Canadian Lender) in advance of the proposed
Funding Date in the case of any Canadian/U.S. Loan, at least three Business Days
in advance of the proposed Funding Date in the case of a Canadian Eurodollar
Rate Loan, or on the proposed Funding Date in the case of a Canadian Base Rate
Loan, Canadian Prime Rate Loan or Canadian Swing Line Loan. The Notice of
Borrowing shall specify (i) the proposed Borrower, (ii) the proposed Funding
Date (which shall be a Business Day), (iii) the amount of Loans requested, (iv)
whether such Loans are requested to be denominated in Dollars or Canadian
Dollars (it being understood that Company may request Loans denominated in
Dollars only), (v) whether such Loans are to be Canadian Swing Line Loans,
Canadian Base Rate Loans, Canadian Prime Rate Loans, Canadian Eurodollar Rate
Loans, Canadian/U.S. Eurodollar Rate Loans or Canadian/U.S. Base Rate Loans (it
being agreed and understood that Fixed Rate Loans may not be borrowed before the
date three Business Days after the Closing Date), (vi) that, after giving effect
to the requested Loans, the Total Utilization of Canadian Commitments will not
exceed the Canadian Commitments then in effect and, if applicable, that the
aggregate outstanding principal amount of the Canadian Swing Line Loans will not
exceed the Canadian Swing Line Commitments, and (vii) in the case of any Loans
requested to be made as Fixed Rate Loans, the initial Interest Period requested
therefor. Canadian/U.S. Loans may be continued as or converted into
Canadian/U.S. Base Rate Loans and Canadian/U.S. Eurodollar Rate Loans and
Canadian Loans (other than Canadian/U.S. Loans and

 

37



--------------------------------------------------------------------------------

Canadian Swing Line Loans) denominated in Dollars may be continued as or
converted into Canadian Base Rate Loans or Canadian Eurodollar Rate Loans in the
manner provided in subsection 2.2D. In lieu of delivering the above-described
Notice of Borrowing, Company or Canada Safeway may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Administrative Agent on or
before the applicable Funding Date.

 

(iii) General Provisions Relating to Borrowing. Neither Administrative Agent nor
any Lender shall incur any liability to any Borrower in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of a Borrower or for otherwise acting in good faith under
this subsection 2.1B, and upon funding of Loans by Lenders in accordance with
this Agreement pursuant to any such telephonic notice, the applicable Borrower
shall have effected Loans hereunder.

 

Each Borrower submitting any Notice of Borrowing shall notify Administrative
Agent prior to the funding of any Loans thereby requested in the event that any
of the matters to which such Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by any Borrower of the proceeds of any Loans shall
constitute a re-certification by such Borrower, as of the applicable Funding
Date, as to the matters to which such Borrower is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a Fixed Rate Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
applicable Borrower shall be bound to make a borrowing in accordance therewith.

 

C. Disbursement of Funds.

 

(i) Funding Domestic Loans Other Than Swing Line Loans and Negotiated Rate
Loans. All Domestic Loans (other than Swing Line Loans and Negotiated Rate
Loans) under this Agreement shall be made by Domestic Lenders simultaneously and
proportionately to their respective Domestic Pro Rata Shares. Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to subsection
2.1B (or telephonic notice in lieu thereof) requesting a Domestic Loan (other
than a Swing Line Loan or a Negotiated Rate Loan), Administrative Agent shall
notify each Domestic Lender of the proposed borrowing. Each Domestic Lender
shall make the amount of its Loan available to Administrative Agent, in Dollars
and same day funds, at the Domestic Funding and Payment Office not later than
12:00 noon (or in the case of Domestic Base Rate Loans, 2:00 p.m.) (New York
time) on the applicable Funding Date.

 

(ii) Funding Canadian Loans Other Than Canadian Swing Line Loans. All Canadian
Loans (other than Swing Line Loans) under this Agreement shall be made by
Canadian Lenders (including, in the case of Canadian/U.S. Loans, U.S.
Affiliates, as

 

38



--------------------------------------------------------------------------------

applicable) simultaneously and proportionately to their respective Canadian Pro
Rata Shares. Promptly after receipt by Administrative Agent of a Notice of
Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof)
requesting a Canadian Loan (other than a Swing Line Loan), Administrative Agent
shall notify each Canadian Lender of the proposed borrowing. Each Canadian
Lender shall make the amount of its Loan available to Administrative Agent, in
same day funds in the currency specified in the applicable Notice of Borrowing,
whether Dollars or Canadian Dollars, at the Domestic Funding and Payment Office
(in the case of any Canadian/U.S. Loans) or the Canadian Funding and Payment
Office (in the case of any Canadian Loans other than Canadian/U.S. Loans), not
later than 12:00 P.M. (Toronto time) on the applicable Funding Date.

 

(iii) Disbursement of Loan Proceeds by Administrative Agent. Except as provided
in subsection 2.1A(iii) with respect to Loans advanced to refund Swing Line
Loans and in subsection 3.3B with respect to Domestic Loans used to reimburse
any Issuing Lender for the amount of a drawing under a Letter of Credit issued
by it, upon satisfaction or waiver of the conditions precedent specified in
subsections 6.1 (in the case of Loans made on the Closing Date) and 6.2 (in the
case of all Loans), Administrative Agent shall make the proceeds of such Loans
available to the applicable Borrower on the applicable Funding Date by causing
an amount of same day funds in Dollars or Canadian Dollars, as the case may be,
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to an account of the applicable Borrower at the Domestic
Funding and Payment Office or Canadian Funding and Payment Office or to be wired
to such account with another financial institution as such Borrower may specify
in writing to Administrative Agent, as applicable.

 

(iv) Administrative Agent May Advance Funds; Failure of Lender to Fund Loan.
Except with respect to Negotiated Rate Loans, unless Administrative Agent shall
have been notified by any Lender prior to the Funding Date for any Loans to be
funded by such Lender that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
the applicable Borrower a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks in the relevant currency for three Business
Days and thereafter at the applicable Deemed Floating Rate. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify the applicable Borrower and
such Borrower shall immediately pay such corresponding amount to Administrative
Agent together with interest thereon, for each day from such Funding Date until
the date such amount is paid to Administrative Agent, at the applicable Deemed
Floating Rate. Nothing in this

 

39



--------------------------------------------------------------------------------

subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Domestic Commitment or Canadian Commitment hereunder or to prejudice
any rights that any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

No Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Domestic
Commitment, Canadian Commitment, Domestic Swing Line Commitment or Canadian
Swing Line Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder.

 

(v) Funding Swing Line Loans or Negotiated Rate Loans; Disbursement of Proceeds.
Promptly after receipt by Administrative Agent of a Notice of Borrowing pursuant
to subsection 2.1B (or telephonic notice in lieu thereof) requesting a Swing
Line Loan or a Negotiated Rate Loan, Administrative Agent shall forward a copy
of such notice to the Swing Line Lenders or the applicable Lender(s) specified
therein. The Swing Line Lenders in respect of Domestic Swing Line Loans shall
make the proceeds of any Swing Line Loans to be made by such Swing Line Lender
promptly available to Administrative Agent, in Dollars and same day funds, at
the Domestic Funding and Payment Office, on the applicable Funding Date. The
Swing Line Lender in respect of Canadian Swing Line Loans shall make the
proceeds of any Swing Line Loans to be made by such Swing Line Lender promptly
available to Administrative Agent, in Canadian Dollars and same day funds, at
the Canadian Funding and Payment Office, on the applicable Funding Date. Upon
satisfaction or waiver of the conditions precedent specified in subsections 6.1
(in the case of Loans made on the Closing Date) and 6.2 (in the case of all
Loans), Administrative Agent shall make the proceeds of any Swing Line Loans to
be made by a Swing Line Lender available to the applicable Borrower on the
applicable Funding Date by causing an amount equal to the proceeds of such Swing
Line Loan, in same day funds and in Dollars or Canadian Dollars, as the case may
be, to be credited to such account of the applicable Borrower as may be agreed
to by the applicable Borrower and Swing Line Lender. Upon satisfaction or waiver
of the conditions precedent specified in subsections 6.1 (in the case of Loans
made on the Closing Date) and 6.2 (in the case of all Loans), the Lender in
respect of a Negotiated Rate Loan shall make the proceeds of any Negotiated Rate
Loan available to Company on the applicable Funding Date by causing an amount
equal to the proceeds of such Loan, in same day funds and in Dollars to be
credited to such account of the applicable Borrower as may be agreed to by
Company and Lender.

 

D. The Register.

 

(i) Administrative Agent shall maintain, at its address referred to in
subsection 13.8, a register for the recordation of the names and addresses of
Lenders, the Domestic Commitment, Canadian Commitment and Loans of each Lender,
and the Domestic Swing Line Commitment, Canadian Swing Line Commitment and Swing
Line Loans of each Swing Line Lender from time to time (the “Register”). The
Register shall

 

40



--------------------------------------------------------------------------------

be available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(ii) Administrative Agent shall record in the Register the Domestic Commitment,
Canadian Commitment and the Loans from time to time of each Lender and the
Domestic Swing Line Commitment and Canadian Swing Line Commitment of each Swing
Line Lender and each repayment or prepayment in respect of the principal amount
of the Loans of each Lender. Any such recordation shall be conclusive and
binding on Borrowers and each Lender, absent manifest or demonstrable error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Borrower’s Obligations in respect of the
applicable Loans.

 

(iii) Each Lender shall record on its internal records (including, without
limitation, any Note held by such Lender) the amount of each Loan made by it and
each payment in respect thereof. Any such recordation shall be conclusive and
binding on Borrowers and such Lender, absent manifest or demonstrable error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Borrower’s Obligations in respect of the
applicable Loans; and provided, further that in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(iv) Borrowers, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Domestic Commitments, Canadian Commitments, Domestic Swing Line
Commitments, Canadian Swing Line Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Domestic Commitment,
Canadian Commitment, Domestic Swing Line Commitment, Canadian Swing Line
Commitment or Loan shall be effective, in each case unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been accepted by Administrative Agent and recorded in the Register as provided
in subsection 13.1B(ii). Prior to such recordation, all amounts owed with
respect to the applicable Domestic Commitment, Canadian Commitment, Domestic
Swing Line Commitment, Canadian Swing Line Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Domestic Commitment, Canadian Commitment, Domestic Swing Line
Commitment, Canadian Swing Line Commitment or Loan.

 

(v) Company hereby designates Administrative Agent to serve on Company’s behalf
solely for purposes of maintaining the Register as provided in this subsection
2.1D, and Company hereby agrees that, to the extent Administrative Agent serves
in such capacity, Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 13.3.

 

41



--------------------------------------------------------------------------------

E. Optional Notes. If so requested by any Lender by written notice to any
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date or at any time thereafter, such Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to subsection
13.1) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after such Borrower’s receipt of such notice) a promissory note
to evidence such Lender’s Loans to such Borrower, substantially in the form of
Exhibit IV-A annexed hereto, in the case of Domestic Loans and Canadian/U.S.
Loans advanced to Company or Exhibit IV-B annexed hereto, in the case of
Canadian Loans advanced to Canada Safeway, in each case with appropriate
insertions.

 

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 13.1B(ii). Any request, authority
or consent of any person or entity who, at the time of making such request or
giving such authority or consent, is the record holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note or Notes issued in exchange therefor.

 

2.2 Interest on the Loans.

 

A. Rate of Interest. (i) Domestic Loans (other than Swing Line Loans or
Negotiated Rate Loans) shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Domestic Base Rate or the
Adjusted Eurodollar Rate. Canadian Loans denominated in Canadian Dollars (other
than Swing Line Loans) shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Canadian Prime Rate;
Canadian Loans made to Canada Safeway and denominated in Dollars (other than
Swing Line Loans) shall bear interest on the unpaid principal amount thereof
from the date made through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Canadian Base Rate or the Canadian
Eurodollar Rate; Canadian/U.S. Loans shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Domestic Base Rate or the
Adjusted Eurodollar Rate. Domestic Swing Line Loans shall bear interest at a
rate determined by reference to the Domestic Base Rate; Canadian Swing Line
Loans denominated in Dollars shall bear interest at a rate determined by
reference to the Canadian Base Rate; and Canadian Swing Line Loans denominated
in Canadian Dollars shall bear interest at a rate determined by reference to the
Canadian Prime Rate. The applicable basis for determining the rate of interest
on Loans shall be selected by the applicable Borrower at the time such Borrower
submits a Notice of Borrowing pursuant to subsection 2.1B or a Notice of
Conversion/Continuation is given pursuant to subsection 2.2D. If on any date a
Loan is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest, then for that day that Loan
shall bear interest determined by reference to the applicable Deemed Floating
Rate.

 

42



--------------------------------------------------------------------------------

(ii) Subject to the provisions of subsections 2.2E and 5.1, Domestic Loans
(other than Domestic Swing Line Loans or Negotiated Rate Loans) shall bear
interest as follows:

 

(a) if a Domestic Base Rate Loan, then at the Domestic Base Rate per annum; or

 

(b) if a Domestic Eurodollar Rate Loan, then at a rate per annum equal to the
sum of the Adjusted Eurodollar Rate for the applicable Interest Period plus the
Pricing Margin.

 

(iii) Subject to the provisions of subsections 2.2E and 5.1, Canadian Loans
(other than Canadian Swing Line Loans) made to Canada Safeway and denominated in
Dollars shall bear interest as follows:

 

(a) if a Canadian Base Rate Loan, then at the Canadian Base Rate per annum; or

 

(b) if a Canadian Eurodollar Rate Loan, then at a rate per annum equal to the
sum of the Canadian Eurodollar Rate for the applicable Interest Period plus the
Pricing Margin.

 

(iv) Subject to the provisions of subsections 2.2E and 5.1, Canadian/U.S. Loans
shall bear interest as follows:

 

(a) if a Canadian/U.S. Base Rate Loan, then at the Domestic Base Rate per annum;
or

 

(b) if a Canadian/U.S. Eurodollar Rate Loan in respect of the Canadian
Commitments, then at a rate per annum equal to the sum of the Adjusted
Eurodollar Rate for the applicable Interest Period plus the Pricing Margin.

 

(v) Subject to the provisions of subsections 2.2E and 5.1, Canadian Loans (other
than Canadian Swing Line Loans) denominated in Canadian Dollars shall bear
interest at the Canadian Prime Rate per annum.

 

(vi) Subject to the provisions of subsections 2.2E and 5.1, Canadian Swing Line
Loans denominated in Dollars shall bear interest at a rate per annum equal to
the Canadian Base Rate minus the Facility Fee Percentage, as in effect from time
to time; Canadian Swing Line Loans denominated in Canadian Dollars shall bear
interest at a rate per annum equal to the Canadian Prime Rate minus the Facility
Fee Percentage, as in effect from time to time; and Domestic Swing Line Loans
shall bear interest at a rate per annum equal to the Domestic Base Rate minus
the Facility Fee Percentage, as in effect from time to time.

 

(vii) Subject to the provisions of subsections 2.2E and 5.1, each Negotiated
Rate Loan shall bear interest at the Negotiated Rate applicable thereto.

 

43



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Company fails to deliver a Pricing Level
Determination Certificate when due pursuant to subsection 8.1(iv) or delivers an
incorrect Pricing Level Determination Certificate and as the result thereof the
amount of interest paid by the applicable Borrower for any period is less than
it would have been if a correct Pricing Level Determination Certificate had been
timely delivered in accordance with the provisions of subsection 8.1(iv), the
amount of interest payable on the next Quarterly Payment Date following the
delivery of a correct Pricing Level Determination Certificate (or the
Termination Date if no Quarterly Payment Date will occur prior thereto) shall be
increased by any additional amount of interest that would have accrued during
such period if the Pricing Level had been correctly and timely determined.

 

B. Interest Periods. In connection with each Fixed Rate Loan, the applicable
Borrower may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a 14-day or one, two, three or six month period
or, if permitted under clause (vii) of this subsection 2.2B, a nine or twelve
month period; provided that:

 

(i) the initial Interest Period for any Fixed Rate Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
Fixed Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Fixed Rate Loan;

 

(ii) in the case of immediately successive Interest Periods applicable to a
Fixed Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B and except in the case of a 14-day Interest Period, end
on the last Business Day of a calendar month;

 

(v) no Interest Period with respect to any portion of the Loans shall extend
beyond the Termination Date;

 

(vi) there shall be no more than 20 Interest Periods outstanding at any time;
provided that there shall be no more than 8 Interest Periods outstanding at any
time with respect to the Canadian Loans in the aggregate;

 

44



--------------------------------------------------------------------------------

(vii) no Fixed Rate Loan shall have an Interest Period of nine or twelve months
unless Administrative Agent, after consultation with the Lenders that will fund
such Loan, has received notice from each such Lender that said Lender has
determined in good faith based on prevailing conditions in the Eurodollar
market, that Dollar deposits are generally offered by such Lenders to first
class banks in the Eurodollar market for a comparable maturity (and
Administrative Agent shall notify Company of any notice it receives from any
Lender to the contrary); and

 

(viii) in the event the applicable Borrower fails to specify an Interest Period
for any Fixed Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, such Borrower shall be deemed to have selected an
Interest Period of one month.

 

C. Interest Payments; Payment Currency. Subject to the provisions of subsection
2.2E, interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity). Interest in respect of any Loan denominated in Dollars shall accrue
and be paid in Dollars; interest in respect to any Loan denominated in Canadian
Dollars shall accrue and be paid in Canadian Dollars.

 

D. Conversion or Continuation. Subject to the provisions of subsection 2.6, each
Borrower shall have the option (i) to continue all or any part of its
outstanding Fixed Rate Loans in an amount equal to U.S./Cdn.$10,000,000 and
integral multiples thereof or (ii) to convert all or any part of its outstanding
Loans in an amount equal to U.S./Cdn.$10,000,000 and integral multiples of
U.S.$10,000,000 (in the case of Domestic Loans) or U.S./Cdn.$1,000,000 (in the
case of Canadian Loans) in excess thereof from Loans bearing interest at a rate
determined by reference to one basis to Loans bearing interest at a rate
determined by reference to an alternative basis provided (a) Domestic Loans may
be continued as or converted into Domestic Base Rate Loans or Domestic
Eurodollar Rate Loans only, Canadian Loans (other than Canadian/U.S. Loans)
denominated in Dollars may be continued as or converted into Canadian Eurodollar
Rate Loans or Canadian Base Rate Loans only, Canadian/U.S. Loans, in respect of
Canadian Commitments may be continued as or converted into Canadian/U.S.
Eurodollar Rate Loans or Canadian/U.S. Base Rate Loans only, in respect of
Canadian Commitments, Canadian Loans denominated in Canadian Dollars may not be
converted but shall at all times be Canadian Prime Rate Loans, Swing Line Loans
may not be converted but shall at all times bear interest as provided in
subsection 2.2A(vi) and Negotiated Rate Loans may not be converted or continued
but shall at all times bear interest at the applicable Negotiated Rate; (b)
Floating Rate Loans may be converted into Fixed Rate Loans at any time, and,
subject to subsection 2.6D, Fixed Rate Loans may be converted or continued at
any time; and (c) no Loan may be continued as or converted into a Fixed Rate
Loan at any time that an Event of Default has occurred and is continuing.

 

The applicable Borrower shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 P.M. (New York time) at least one
Business Day in advance of the proposed conversion date in the case of a
conversion to a Floating Rate Loan and at least three Business Days in advance
of the proposed conversion/continuation date in the case

 

45



--------------------------------------------------------------------------------

of a conversion to, or a continuation of, a Fixed Rate Loan. A Notice of
Conversion/Continuation shall specify (i) Borrower, (ii) the proposed
conversion/continuation date (which shall be a Business Day), (iii) the amount
and type of the Loan to be converted/continued, (iv) the nature of the proposed
conversion/continuation, (v) in the case of a conversion to, or a continuation
of, a Fixed Rate Loan, the requested Interest Period, and (vi) in the case of a
conversion to, or a continuation of, a Fixed Rate Loan, that no Event of Default
has occurred and is continuing. In lieu of delivering the above-described Notice
of Conversion/Continuation, the applicable Borrower may give Administrative
Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.

 

Neither Administrative Agent nor any Lender shall incur any liability to any
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of a Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice the applicable Borrower shall have effected a conversion
or continuation, as the case may be, hereunder.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Fixed Rate Loan
(or telephonic notice in lieu thereof) shall be irrevocable on and after the
related Interest Rate Determination Date, and each Borrower submitting any such
Notice of Conversion/Continuation shall be bound to effect a conversion or
continuation in accordance therewith unless such Borrower pays to Lenders such
amounts as may be due under subsection 2.6D for failure of a conversion to or
continuation of any Fixed Rate Loan to occur on the date specified therefor in
the Notice of Conversion/Continuation (or telephonic notice in lieu thereof).

 

E. Post-Maturity Interest. Any principal payments on the Loans not paid when due
and, to the extent permitted by applicable law, any interest payments on the
Loans not paid when due, in each case whether at stated maturity, by notice of
prepayment, by acceleration or otherwise, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable Insolvency Laws) payable on demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans; provided that, in the case of Fixed Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective, such Fixed Rate Loans shall thereupon
become Floating Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the applicable Deemed
Floating Rate. Payment or acceptance of the increased rates of interest provided
for in this subsection 2.2E is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of any Agent or Lender.

 

46



--------------------------------------------------------------------------------

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Floating Rate Loans and Swing Line Loans, on the basis of a 365-day or
366-day year, as the case may be, (ii) in the case of Fixed Rate Loans, on the
basis of a 360-day year, and (iii) in the case of any Negotiated Rate Loans, on
such basis as is agreed upon by Company and the Lender advancing such Loan, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Floating Rate Loan being converted from a Fixed Rate Loan, the date of
conversion of such Fixed Rate Loan to such Floating Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a
Floating Rate Loan being converted to a Fixed Rate Loan, the date of conversion
of such Floating Rate Loan to such Fixed Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.

 

G. Canadian Interest Provisions. For purposes of disclosure pursuant to the
Interest Act (Canada), the parties hereto acknowledge that with respect to any
Loan to Canada Safeway which is expressed as a rate for a period of less than
one year, the yearly rate of interest to which any such rate is equivalent is
the rate for the applicable period divided by the number of days in such period
and multiplied by the actual number of days in the year.

 

2.3 Fees.

 

A. Facility Fees. Company agrees to pay to Administrative Agent, for
distribution to each Domestic Lender in proportion to that Lender’s Domestic Pro
Rata Share, facility fees for the period from and including the Closing Date to
and excluding the Termination Date equal to the average of the daily Domestic
Commitments during each fiscal quarter of Company multiplied by the Facility Fee
Percentage, as in effect from time to time. Canada Safeway agrees to pay to
Administrative Agent, for distribution to each Canadian Lender (excluding any
U.S. Affiliate) in proportion to that Lender’s Canadian Pro Rata Share, facility
fees for the period from and including Closing Date to and excluding the
Termination Date equal to the average of the daily Canadian Commitments during
each fiscal quarter of Company multiplied by the Facility Fee Percentage, as in
effect from time to time. In the event any Domestic Loans or Canadian Loans
remain outstanding beyond the Termination Date, the facility fees described in
this subsection 2.3A shall continue to accrue on such Loans and be due and
payable as described in this subsection 2.3A. All such facility fees described
in this subsection 2.3A are to be calculated on the basis of a 360-day year and
the actual number of days elapsed and to be payable quarterly in arrears on each
Quarterly Payment Date, commencing on the first such date to occur after the
Closing Date, and on the Termination Date.

 

Notwithstanding the foregoing, if Company fails to deliver a Pricing Level
Determination Certificate when due in accordance with the provisions of
subsection 8.1(iv) or delivers an incorrect Pricing Level Determination
Certificate, and as the result thereof, the amount of facility fees paid by
Company for any period is less than it would have been if a correct Pricing
Level Determination Certificate had been timely delivered in accordance with the
provisions of subsection 8.1(iv), the amount of facility fees payable on the
next Quarterly Payment Date following the delivery of a correct Pricing Level
Determination Certificate (or the

 

47



--------------------------------------------------------------------------------

Termination Date, if no Quarterly Payment Date will occur prior thereto) shall
be increased by any additional amount of facility fees that would have accrued
during such period if the Pricing Level had been correctly and timely
determined.

 

B. Other Fees. Company agrees to pay such other fees in the amounts and at the
times as may be separately agreed upon by Company in connection with this
Agreement.

 

C. Utilization Fee. Company shall pay to the Agent for distribution to each
Lender as provided herein, a utilization fee based on the actual Aggregate Total
Utilization with respect to each day on which Aggregate Total Utilization
outstanding exceeds 50% of the Aggregate Commitments. The amount of the
utilization fee will equal 0.10% per annum of the Aggregate Total Utilization
during each day the Aggregate Total Utilization exceeds 50% of the Aggregate
Commitments. The utilization fee shall be payable to each Lender in proportion
to such Lender’s Aggregate Pro Rata Share. All such utilization fees described
in this subsection 2.3C are to be payable quarterly in arrears on each Quarterly
Payment Date and on the Termination Date.

 

2.4 Prepayments and Reductions in Commitments; General Provisions Regarding
Payments.

 

A. Prepayments and Reductions in Commitments.

 

(i) Voluntary Prepayments. Each Borrower may, upon written or telephonic notice
delivered to Administrative Agent not later than 12:00 noon (New York time) on
any prepayment date, prepay the Swing Line Loans in whole or in part in an
aggregate minimum amount of U.S./Cdn.$1,000,000 and integral multiples of
U.S./Cdn.$500,000 in excess thereof. Each Borrower may upon not less than one
Business Day’s prior written or telephonic notice, in the case of Floating Rate
Loans, and three Business Days’ prior written or telephonic notice, in the case
of Fixed Rate Loans, in each case given to Administrative Agent by 12:00 noon
(New York time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telecopy or
telephone to each Lender), at any time and from time to time prepay any Loans on
any Business Day in whole or in part in an aggregate minimum amount of (a)
U.S.$50,000,000 and integral multiples of U.S.$10,000,000 in excess of that
amount, in the case of Domestic Loans, or (b) U.S./Cdn.$10,000,000 and integral
multiples of U.S./Cdn.$1,000,000 in excess of that amount, in the case of
Canadian Loans; provided, however, that a Fixed Rate Loan may only be prepaid
prior to the expiration of the Interest Period applicable thereto upon the
applicable Borrower’s payment of any amounts that may, as a result of such
prepayment, be due and payable to Lenders pursuant to subsection 2.6D. Any
Negotiated Rate Loan may be prepaid only upon such terms and conditions as are
agreed to by the Lender funding such Negotiated Rate Loan. Notice of prepayment
having been given as aforesaid, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
subsection 2.4A(iv).

 

48



--------------------------------------------------------------------------------

(ii) Voluntary Reductions of Commitments. Company may, upon not less than three
Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by telecopy or telephone to each Domestic Lender or
Canadian Lender, as the case may be), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Domestic Commitments or the Canadian Commitments in an amount up to the
amount by which the Domestic Commitments exceed the Total Utilization of
Domestic Commitments or the Canadian Commitments exceed the Total Utilization of
Canadian Commitments, respectively, at the time of such proposed termination or
reduction; provided that any such partial reduction of the Domestic Commitments
shall be in an aggregate minimum amount of U.S. $50,000,000 and integral
multiples of U.S.$10,000,000 in excess of that amount and any such partial
reduction of the Canadian Commitments shall be in an aggregate minimum amount of
U.S.$10,000,000 and integral multiples of U.S.$1,000,000 in excess of that
amount. Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Domestic Commitments
or Canadian Commitments shall be effective on the date specified in Company’s
notice and shall reduce the Domestic Commitment of each Domestic Lender or
Canadian Commitment of each Canadian Lender, as applicable, proportionately to
its Domestic Pro Rata Share or Canadian Pro Rata Share, respectively.

 

(iii) Mandatory Prepayments. Borrowers shall from time to time prepay their
respective Loans (and in the case of Canada Safeway, after repayment of its
outstanding Loans, its outstanding Acceptances) to the extent necessary (1) so
that the Total Utilization of Domestic Commitments shall not at any time exceed
the Domestic Commitments and (2) so that the Total Utilization of Canadian
Commitments shall not at any time exceed the Canadian Commitments; provided that
if the Total Utilization of Canadian Commitments at any time exceeds the
Canadian Commitments solely as a result of a change in the relative exchange
rate for Dollars and Canadian Dollars, Canada Safeway shall within five Business
Days of such change in such exchange rate prepay Canadian Loans or, to the
extent no Canadian Loans are outstanding, Acceptances in an amount necessary so
that the Total Utilization of Canadian Commitments is equal to or less than the
Canadian Commitments. Any mandatory prepayments pursuant to this subsection
2.4A(iii) shall be applied as specified in subsection 2.4A(iv).

 

(iv) Application of Prepayments to Swing Line Loans, Floating Rate Loans and
Fixed Rate Loans. Any prepayment by Company of Domestic Loans shall be applied
first to Domestic Swing Line Loans of Company to the full extent thereof, second
to Domestic Base Rate Loans of Company to the full extent thereof and third to
Domestic Eurodollar Rate Loans of Company, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
subsection 2.6D. Any prepayment by Company of Canadian/U.S. Loans shall be
applied first to Canadian/U.S. Base Rate Loans to the full extent thereof and
second to Canadian/U.S. Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
subsection 2.6D. Any

 

49



--------------------------------------------------------------------------------

prepayment in any currency (whether Dollars or Canadian Dollars) by Canada
Safeway of Canadian Loans shall be applied first to Canadian Swing Line Loans
denominated in such currency to the full extent thereof, second to Floating Rate
Loans of Canada Safeway denominated in such currency to the full extent thereof
and third to Fixed Rate Loans of Canada Safeway denominated in such currency, in
each case in a manner which minimizes the amount of any payments required to be
made by Canada Safeway pursuant to subsection 2.6D. The applicable Borrower
shall, upon making any prepayment, specify whether such prepayment is to be
applied to Domestic Loans or Canadian Loans, as applicable.

 

(v) Prepayments to Remove a Lender. In the event Company is entitled to replace
a non-consenting Lender pursuant to subsection 13.6B, each Borrower shall have
the right, upon five Business Days’ prior written notice to Administrative Agent
(which notice Administrative Agent shall promptly transmit to each of the
Lenders), to prepay all Loans, together with accrued and unpaid interest, fees
and other amounts owing to such Lender (including the U.S. Affiliate of such
Lender, if any) in accordance with subsection 13.6B so long as and subject to
subsection 2.4A(vii) (1) all Commitments of such Lender (including the U.S.
Affiliate of such Lender, if any) are terminated concurrently with such
prepayment pursuant to subsection 2.4A(vi) (at which time Schedule 2.1 shall be
deemed modified to reflect the changed Commitments), and (2) the consents
required by subsection 13.6B in connection with the prepayment pursuant to this
subsection 2.4A(v) shall have been obtained, and at such time, such Lender
(including the U.S. Affiliate of such Lender, if any) shall no longer constitute
a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation,
subsections 2.6D, 3.5A, 13.2 and 13.3), which shall survive as to such Lender
(including the U.S. Affiliate of such Lender, if any).

 

(vi) Reductions of Commitments to Remove a Lender. In the event Company is
entitled to replace a non-consenting Lender pursuant to subsection 13.6B, each
Borrower shall have the right, upon five Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), to terminate the entire Commitment of such Lender
(including the U.S. Affiliate of such Lender, if any), so long as (1) all Loans,
together with accrued and unpaid interest, fees and other amounts owing to such
Lender (including the U.S. Affiliate of such Lender, if any) are repaid,
including without limitation amounts owing to such Lender (including the U.S.
Affiliate of such Lender, if any) pursuant to subsection 2.6D, pursuant to
subsection 2.4A(v) concurrently with the effectiveness of such termination (at
which time Schedule 2.1 shall be deemed modified to reflect the changed
Commitments) and (2) the consents required by subsection 13.6B in connection
with the prepayment pursuant to subsection 2.4A(v) shall have been obtained, and
at such time, such Lender (including the U.S. Affiliate of such Lender, if any)
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnifications under this Agreement (including, without
limitation, subsections 2.6D, 3.5A, 13.2 and 13.3), which shall survive as to
such Lender (including the U.S. Affiliate of such Lender, if any).

 

50



--------------------------------------------------------------------------------

(vii) Replacement of Outstanding Letters of Credit and Prepayment of
Acceptances. If the Lender being replaced or terminated as contemplated by
subsection 2.4A(v) or 2.4A(vi) (1) is an Issuing Lender which has agreed to
issue any Letter of Credit (but has not yet issued such Letter of Credit), such
agreement shall be automatically terminated without any further act of the
parties hereto, (2) is a Lender which has agreed to create any Acceptances (but
such Acceptances are not yet outstanding), such agreement shall be automatically
terminated without any further act of the parties and (3) is an Issuing Lender
that has issued any Letter of Credit and such Letter of Credit is still
outstanding or any amounts drawn under such Letter of Credit have not been
reimbursed by Company pursuant to subsection 3.3B, or such Lender has created
any Acceptances which are outstanding, then the replacement or termination of
such Lender shall not take effect until (y) in the case of an Issuing Lender,
any Letters of Credit issued by such Lender shall have been returned to such
Issuing Lender and such Issuing Lender shall have been reimbursed in full for
all amounts drawn under such Letters of Credit pursuant to subsection 3.3B and
(z) in the case of a Lender which has created any Acceptances, such Lender shall
have been paid in full for all sums due or to become due pursuant to such
Acceptances.

 

B. General Provisions Regarding Payments.

 

(i) Manner and Time of Payment. All payments by Company of principal, interest,
fees and other Obligations hereunder and under the Notes issued by Company shall
be made in Dollars in same day funds, without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 12:00 noon (New York time) on the due date at the Domestic Funding
and Payment Office. All payments by Canada Safeway shall be in Dollars except
for payments in respect of the principal amount of, and interest accrued in
respect of, Loans denominated in Canadian Dollars or Acceptances, which
principal and interest shall be payable in Canadian Dollars, and, in any event,
shall be payable in same day funds, without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 12:00 noon (New York time) on the due date at the Canadian Funding
and Payment Office. Funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by the applicable Borrower on
the next succeeding Business Day. Each Borrower hereby authorizes Administrative
Agent to charge its accounts with Administrative Agent in order to cause timely
payment to be made to Administrative Agent of all principal, interest, fees and
expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose). Administrative Agent shall give the applicable
Borrower notice of any such charge as soon as practicable, whether before or
after making such charge.

 

(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.

 

51



--------------------------------------------------------------------------------

(iii) Apportionment of Payments. Aggregate principal and interest payments shall
be apportioned among all outstanding Loans or Acceptances to which such payments
relate, in each case proportionately to Lenders’ respective Domestic Pro Rata
Shares or Canadian Pro Rata Shares, as applicable, of such Loans or Acceptances.
Administrative Agent shall promptly distribute to each Domestic Lender, at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request, its Domestic Pro
Rata Share of all payments received by Administrative Agent in respect of
Domestic Loans (other than Swing Line Loans and Negotiated Rate Loans).
Administrative Agent shall promptly distribute to each Canadian Lender (or in
the case of payments relating to Canadian/U.S. Loans, any U.S. Affiliate of such
Canadian Lender, if any) at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Lender may
request, its Canadian Pro Rata Share of all payments received by Administrative
Agent in respect of Canadian Loans (other than Swing Line Loans) and
Acceptances. Administrative Agent shall promptly distribute to each Swing Line
Lender in respect of Domestic Swing Line Loans, at its primary address set forth
below its name on the appropriate signature page hereof or at such other address
as such Swing Line Lender may request, its Domestic Swing Line Pro Rata Share of
all payments received by Administrative Agent in respect of Domestic Swing Line
Loans. Administrative Agent shall promptly distribute to the Swing Line Lender
in respect of Canadian Swing Line Loans, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
the Swing Line Lender may request, its Canadian Swing Line Pro Rata Share of all
payments received by Administrative Agent in respect of Canadian Swing Line
Loans. Additionally, Administrative Agent shall distribute to each Lender, at
its primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request, its Aggregate Pro
Rata Share of the facility fees when received by Administrative Agent pursuant
to subsection 2.3.

 

Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Floating Rate Loans in lieu of its Pro Rata Share of any
Fixed Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
facility fees hereunder, as the case may be.

 

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any

 

52



--------------------------------------------------------------------------------

Loan made under such Note shall not limit or otherwise affect the obligations of
any Borrower hereunder or under such Note with respect to any Loan or any
payments of principal or interest on such Note.

 

2.5 Use of Proceeds.

 

A. Loans. Proceeds of the Domestic Loans and the Canadian Loans advanced on the
Closing Date, if any, shall be applied, together with other available funds of
Borrowers, by the applicable Borrowers to repay all amounts of principal and
accrued interest owing by Company and Canada Safeway under the Existing Credit
Agreement. Any excess or other proceeds of the Domestic Loans and the Canadian
Loans shall be applied by the applicable Borrower for general corporate
purposes.

 

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

2.6 Special Provisions Governing Fixed Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Fixed Rate Loans as to the
matters covered:

 

A. Determination of Applicable Interest Rate. As soon as practicable after 10:00
A.M. (New York time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest or
demonstrable error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the Fixed Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Borrower requesting such Fixed Rate Loans and the Lenders having commitments
hereunder to fund such Fixed Rate Loans.

 

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Fixed Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate or Canadian
Eurodollar Rate, as applicable, Administrative Agent shall on such date give
notice (by telecopy or by telephone confirmed in writing) to Borrowers and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Domestic Eurodollar Rate Loans or Canadian Eurodollar Rate Loans,
as the case may be, until such time as Administrative Agent notifies Borrowers
and Lenders that the circumstances giving rise to such notice no longer exist
and (ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
any Borrower with respect to the

 

53



--------------------------------------------------------------------------------

Loans in respect of which such determination was made shall be deemed to be
rescinded by the applicable Borrower.

 

C. Illegality or Impracticability of Fixed Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Domestic Eurodollar Rate Loans or Canadian Eurodollar
Rate Loans, as the case may be, (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telecopy or by telephone
confirmed in writing) to Borrowers and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Domestic Eurodollar Rate Loans or Canadian
Eurodollar Rate Loans, as the case may be, shall be suspended until such notice
shall be withdrawn by the Affected Lender, (b) to the extent such determination
by the Affected Lender relates to a Fixed Rate Loan then being requested by a
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Floating Rate Loan bearing interest at the
applicable Deemed Floating Rate, (c) the Affected Lender’s obligation to
maintain its outstanding Domestic Eurodollar Rate Loans or Canadian Eurodollar
Rate Loans, as the case may be (the “Affected Loans”), shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (d) the Affected
Loans shall automatically convert into Floating Rate Loans bearing interest at
the applicable Deemed Floating Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Fixed Rate Loan then being requested by a
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, such Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telecopy or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Fixed Rate Loans in accordance with the terms of this Agreement.

 

D. Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including, without limitation, any interest
paid by that Lender to lenders of funds

 

54



--------------------------------------------------------------------------------

borrowed by it to make or carry its Fixed Rate Loans and any loss, expense or
liability sustained by that Lender in connection with the liquidation or
re-employment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any Fixed Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
Fixed Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment or other principal payment or any conversion of any of
its Fixed Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan, (iii) if any prepayment of any of its Fixed Rate
Loans is not made on any date specified in a notice of prepayment given by a
Borrower, or (iv) as a consequence of any other default by a Borrower in the
repayment of its Fixed Rate Loans when required by the terms of this Agreement.

 

E. Booking of Fixed Rate Loans. Any Lender may make, carry or transfer Fixed
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of that Lender.

 

F. Assumptions Concerning Funding of Fixed Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 5.1A
shall be made as though that Lender had funded each of its relevant Fixed Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted Eurodollar Rate or
pursuant to the definition of Canadian Eurodollar Rate, as applicable, in an
amount equal to the amount of such Fixed Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to an office of that
Lender in the United States of America or Canada, as applicable; provided,
however, that each Lender may fund each of its Fixed Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this subsection 2.6 and under subsection
5.1A.

 

G. Fixed Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) Borrowers may not elect to have a Loan
be made or maintained as, or converted to, a Fixed Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be rescinded by such Borrower.

 

2.7 Increase in Commitments.

 

A. Request for Increase. Provided no Event of Default has occurred and is
continuing, upon written notice to Administrative Agent (which shall promptly
notify Lenders), Company may from time to time request an increase in the
Domestic Commitments or the Canadian Commitments by an amount (for all such
requests in the aggregate) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $50,000,000.

 

55



--------------------------------------------------------------------------------

B. Increase in Commitments; Additional Lenders. Concurrently with any request by
Company for an increase in Commitments pursuant to this subsection 2.7, Company
shall notify Administrative Agent of each Lender that has agreed to increase its
Commitment and the amount of each such agreed increase. Company and such Lender
shall execute and deliver to Administrative Agent an assumption agreement in
form and substance satisfactory to Administrative Agent and its counsel to
evidence the increase in its Commitment. To achieve the full amount of a
requested increase in Commitments Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel, provided that
Administrative Agent, each Joint Lead Arranger, each affected Issuing Lender and
each affected Swing Line Lender shall have consented to any such Eligible
Assignee becoming a Lender (such consents not to be unreasonably withheld).
Company shall have no right to increase Commitments pursuant to this subsection
2.7 except to the extent Company obtains the agreement of one or more Lenders
and/or Eligible Assignees (and, in the case of any such Eligible Assignee, any
requisite consents) to accept such increase in Commitments.

 

C. Effective Date and Allocations. If the Commitments are increased in
accordance with this subsection 2.7, Joint Lead Arrangers and Company shall
determine the effective date (each, an “Increase Effective Date”) and the final
allocation of such increase in Commitments. Joint Lead Arrangers shall promptly
notify Company, Administrative Agent and the Lenders (and any designated
Eligible Assignees) of the final allocation of such increase and the applicable
Increase Effective Date.

 

D. Conditions to Effectiveness of Increase. As a condition precedent to each
such increase in Commitments, Company shall deliver to Administrative Agent an
Officer’s Certificate of Company dated as of the applicable Increase Effective
Date (i) certifying and attaching the resolutions adopted by Company approving
or consenting to such increase in Commitments, and (ii) certifying that, before
and after giving effect to such increase in Commitments:

 

(i) the representations and warranties contained herein and in the other Loan
Documents are true, correct and complete in all material respects on and as of
the applicable Increase Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date and

 

(ii) no event has occurred and is continuing that would constitute an Event of
Default or a Potential Event of Default.

 

Company shall either (1) prepay any Loans outstanding on the applicable Increase
Effective Date or (2) submit a Notice of Borrowing requesting Loans as of the
applicable Increase Effective Date (which Loans shall be funded solely by the
Lenders that have increased their respective Commitments as of such Increase
Effective Date), in each case solely to the extent necessary to keep the
outstanding Loans ratable with any revised Aggregate Pro Rata Shares arising
from any

 

56



--------------------------------------------------------------------------------

nonratable increase in the Commitments under this subsection 2.7. This Section
2.7 shall supersede any provisions in subsection 13.6 to the contrary.

 

Section 3. LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

 

A. Letters of Credit. In addition to Company requesting that Domestic Lenders
make Domestic Loans pursuant to subsection 2.1A(i), Company may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the tenth Business Day prior
to the Termination Date, that one or more Domestic Lenders issue Letters of
Credit for the account of Company for the purposes specified in the definitions
of Commercial Letters of Credit and Standby Letters of Credit. Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties of Borrowers herein set forth, any one or more Domestic Lenders
may, but (except as provided in subsection 3.1B(ii)) shall not be obligated to,
issue such Letters of Credit in accordance with the provisions of this
subsection 3.1; provided that Company shall not request that any Domestic Lender
issue (and no Domestic Lender shall issue):

 

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Domestic Commitments would exceed the Domestic Commitments then
in effect;

 

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $400,000,000;

 

(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) the fifth Business Day prior to the Termination Date and (b) the
date which is one year from the date of issuance of such Standby Letter of
Credit; provided that the immediately preceding clause (b) shall not prevent any
Issuing Lender from agreeing that a Standby Letter of Credit will automatically
be extended for one or more successive periods not to exceed one year each
unless such Issuing Lender elects not to extend for any such additional period;
provided, further that, unless Requisite Lenders otherwise consent, such Issuing
Lender shall give notice that it will not extend such Standby Letter of Credit
if it has knowledge that an Event of Default has occurred and is continuing on
the last day on which such Issuing Lender may give notice that it will not
extend such Standby Letter of Credit;

 

(iv) any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (X) the date which is 30 days prior to the Termination Date and
(Y) the date which is 180 days from the date of issuance of such Commercial
Letter of Credit or (b) that is otherwise unacceptable to the applicable Issuing
Lender in its reasonable discretion;

 

(v) any Commercial Letter of Credit if, after giving effect to such issuance,
the Letter of Credit Usage in respect of Commercial Letters of Credit would
exceed $100,000,000; or

 

57



--------------------------------------------------------------------------------

(vi) any Letter of Credit denominated in a currency other than Dollars or
Canadian Dollars.

 

If any Letter of Credit is proposed to be amended at any time, such Letter of
Credit, as amended, shall be deemed to be a newly issued Letter of Credit for
purposes of the requirements of this subsection 3.1A. Company and Lenders agree
that, on and after the Closing Date, the Existing Company Letters of Credit
shall for all purposes hereof be deemed to be Letters of Credit issued pursuant
to and governed in all respects by the terms of this Agreement.

 

B. Mechanics of Issuance.

 

(i) Notice of Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to the proposed Issuing Lender (with a copy to
Administrative Agent if Administrative Agent is not the proposed Issuing Lender)
a Notice of Issuance of Letter of Credit substantially in the form of Exhibit
III annexed hereto no later than 12:00 noon (New York time) at least five
Business Days, or such shorter period as may be agreed to by any Issuing Lender
in any particular instance, in advance of the proposed date of issuance. The
Notice of Issuance of Letter of Credit shall specify (a) the Domestic Lender
requested to issue the Letter of Credit, (b) whether such Letter of Credit is to
be a Commercial Letter of Credit or a Standby Letter of Credit, (c) the proposed
date of issuance (which shall be a Business Day), (d) the face amount of the
Letter of Credit, (e) whether such Letter of Credit is to be denominated in
Dollars or Canadian Dollars, (f) the expiration date of the Letter of Credit,
(g) the name and address of the beneficiary, and (h) a summary of the purpose of
such Letter of Credit. At least two Business Days prior to the proposed date of
issuance, Company shall specify to the Issuing Lender the proposed text of the
proposed Letter of Credit or the proposed terms and conditions thereof,
including a precise description of any documents and the verbatim text of any
certificates to be presented by the beneficiary which, if presented by the
beneficiary in substantial compliance with such terms and conditions and on or
before the expiration date of the Letter of Credit, would require the Issuing
Lender to make payment under the Letter of Credit; provided that the Issuing
Lender, in its reasonable judgment, may require changes in the text of the
proposed Letter of Credit or any such documents or certificates; and provided,
further that no Letter of Credit shall require payment against a conforming
draft to be made thereunder on the same business day (under the laws of the
jurisdiction in which the office of the Issuing Lender to which such draft is
required to be presented is located) that such draft is presented if such
presentation is made after 11:00 A.M. (in the time zone of such office of the
Issuing Lender) on such business day.

 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Issuance of Letter of Credit is
no longer true and correct as of the proposed date of issuance of such Letter of
Credit, and upon the issuance of any Letter of Credit, Company shall be deemed
to have re-certified, as of the date of such issuance, as to the matters to
which Company is required to certify in the applicable Notice of Issuance of
Letter of Credit.

 

58



--------------------------------------------------------------------------------

(ii) Determination of Issuing Lender. Upon receipt by a proposed Issuing Lender
of a Notice of Issuance of Letter of Credit from Company pursuant to subsection
3.1B(i) requesting the issuance of a Letter of Credit, (a) in the event Deutsche
Bank is the proposed Issuing Lender, Deutsche Bank shall be the Issuing Lender
with respect to such Letter of Credit, notwithstanding the fact that the Letter
of Credit Usage with respect to such Letter of Credit and with respect to all
other Letters of Credit issued by Deutsche Bank, when aggregated with Deutsche
Bank’s outstanding Loans, may exceed Deutsche Bank’s Domestic Commitment then in
effect; and (b) in the event any other Domestic Lender is the proposed Issuing
Lender, such Domestic Lender shall promptly notify Company and Administrative
Agent whether or not, in its sole discretion, it has elected to issue such
Letter of Credit, and (1) if such Domestic Lender so elects to issue such Letter
of Credit it shall be the Issuing Lender with respect thereto, notwithstanding
the fact that the Letter of Credit Usage with respect to such Letter of Credit
and with respect to all other Letters of Credit issued by such Domestic Lender,
when aggregated with such Domestic Lender’s outstanding Loans, may exceed such
Domestic Lender’s Domestic Commitment then in effect and (2) if such Domestic
Lender fails to so promptly notify Company and Administrative Agent or declines
to issue such Letter of Credit, Company may request another Domestic Lender to
be the Issuing Lender with respect to such Letter of Credit in accordance with
the provisions of this subsection 3.1B; provided, that in the event such other
Domestic Lender fails to promptly notify Company, Deutsche Bank and
Administrative Agent or declines to issue such Letter of Credit, Deutsche Bank
shall be the Issuing Lender.

 

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 13.6) of the conditions set forth in subsection 6.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.

 

(iv) Notification to Domestic Lenders. Upon the issuance of any Standby Letter
of Credit the applicable Issuing Lender shall promptly notify Administrative
Agent of such issuance, which notice shall be accompanied by a copy of such
Standby Letter of Credit. Promptly after receipt of such notice, Administrative
Agent shall notify each Domestic Lender of the amount of such Domestic Lender’s
respective participation in such Standby Letter of Credit, determined in
accordance with subsection 3.1C.

 

(v) Reports to Domestic Lenders Regarding Standby Letters of Credit. Within 15
days after the end of each calendar quarter ending after the Closing Date, so
long as any Standby Letter of Credit shall have been outstanding during such
calendar quarter, each Issuing Lender shall deliver to Administrative Agent for
distribution to each other Domestic Lender a report setting forth for such
calendar quarter the daily maximum amount available to be drawn under the
Letters of Credit issued by such Issuing Lender that were outstanding during
such calendar quarter.

 

(vi) Reports to Domestic Lenders Regarding Commercial Letters of Credit. In the
event that the Issuing Lender of any Commercial Letter of Credit is other than
Administrative Agent, such Issuing Lender shall send by facsimile transmission
to

 

59



--------------------------------------------------------------------------------

Administrative Agent promptly on the first Business Day of each week the daily
maximum amount available for drawing under such Commercial Letter of Credit for
the previous week. Administrative Agent shall deliver to each Domestic Lender,
upon each calendar month end, a report setting forth for such period the daily
maximum amount available for drawing under all Commercial Letters of Credit
issued by any Issuing Lender for such period.

 

C. Domestic Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Domestic Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and drawings thereunder
in an amount equal to such Domestic Lender’s Domestic Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.

 

3.2 Letter of Credit Fees.

 

Company in requesting the issuance of a Letter of Credit pursuant to subsection
3.1 agrees to pay the following amounts with respect to Letters of Credit issued
hereunder by any Issuing Lender (including, without limitation, the Existing
Company Letters of Credit):

 

(i) with respect to each Standby Letter of Credit, (a) a fronting fee payable
directly to such Issuing Lender for its own account, equal to 0.125% per annum
of the daily maximum amount available to be drawn under such Standby Letter of
Credit and (b) a letter of credit fee payable to Administrative Agent for the
account of Domestic Lenders, equal to the Pricing Margin, as in effect from time
to time, per annum on the daily maximum amount available to be drawn under such
Standby Letter of Credit, in each case payable in arrears on and to (but
excluding) each Quarterly Payment Date and computed on the basis of a 360-day
year for the actual number of days elapsed;

 

(ii) with respect to each Commercial Letter of Credit, (a) such fees and
commissions as are mutually agreed to by the Issuing Lender issuing such
Commercial Letter of Credit and Company, payable directly to such Issuing Lender
for its own account and at the times and calculated in the manner required by
such Issuing Lender and (b) a letter of credit fee payable to Administrative
Agent for the account of Issuing Lenders, equal to 50% of the Pricing Margin, as
in effect from time to time, per annum on the daily maximum amount available to
be drawn under such Commercial Letter of Credit, payable in arrears on and to
(but excluding) each Quarterly Payment Date and computed on the basis of a
360-day year for the actual number of days elapsed; and

 

(iii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to such Issuing Lender for its own account and in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment of drawing,
as the case may be.

 

60



--------------------------------------------------------------------------------

Promptly upon receipt by Administrative Agent of any amount described in clause
(i)(b) of this subsection 3.2, Administrative Agent shall distribute to each
other Domestic Lender its Domestic Pro Rata Share of such amount.

 

3.3 Drawings and Reimbursement of Amounts Drawn Under Letters of Credit.

 

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to use reasonable care to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they substantially comply on
their face with the requirements of such Letter of Credit.

 

B. Reimbursement by Company of Amounts Drawn Under Letters of Credit. In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify Company that
requested the issuance of such Letter of Credit and Administrative Agent, and
Company shall reimburse such Issuing Lender on or before the Business Day (the
“Reimbursement Date”) immediately following the date on which such drawing is
honored in an amount in Dollars (which amount, in the case of a drawing under a
Letter of Credit which is denominated in Canadian Dollars, shall be calculated
in Dollar Equivalents as of the Reimbursement Date) and in same day funds equal
to the amount of such drawing; provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 11:00 A.M. (New
York time) on the date of such drawing that Company intends to reimburse such
Issuing Lender for the amount of such drawing with funds other than the proceeds
of Loans, Company shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting Domestic Lenders to make Loans that are Domestic
Base Rate Loans on the Reimbursement Date in an amount in Dollars (which amount,
in the case of a drawing under a Letter of Credit which is denominated in
Canadian Dollars, shall be the amount drawn in Canadian Dollars converted into
Dollar Equivalents) equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in subsection 6.2B, Domestic
Lenders shall, on the Reimbursement Date, make Domestic Base Rate Loans in the
amount of such drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Issuing Lender for the amount of such
drawing; and provided, further that if for any reason proceeds of Loans are not
received by such Issuing Lender on the Reimbursement Date in an amount equal to
the amount of such drawing, Company shall reimburse such Issuing Lender, on
demand, in an amount in same day funds equal to the excess of the amount of such
drawing over the aggregate amount of such Loans, if any, which are so received.
Nothing in this subsection 3.3B shall be deemed to relieve any Domestic Lender
from its obligation to make Loans on the terms and conditions set forth in this
Agreement, and Company shall retain any and all rights it may have against any
Domestic Lender resulting from the failure of such Domestic Lender to make such
Loans under this subsection 3.3B.

 

61



--------------------------------------------------------------------------------

C. Payment by Domestic Lenders of Unreimbursed Drawings Under Letters of Credit.

 

(i) Payment by Domestic Lenders. In the event that Company shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount (calculated in Dollar Equivalents, in the case of a drawing under a
Letter of Credit denominated in Canadian Dollars) equal to the amount of any
drawing honored by such Issuing Lender under a Letter of Credit issued by it,
such Issuing Lender shall promptly notify each other Domestic Lender of the
unreimbursed amount of such drawing and of such other Domestic Lender’s
respective participation therein based on such Domestic Lender’s Domestic Pro
Rata Share. Each Domestic Lender shall make available to such Issuing Lender an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of such Issuing Lender specified in such notice, not later than
1:00 P.M. (New York time) on the first business day (under the laws of the
jurisdiction in which such office of such Issuing Lender is located) after the
date notified by such Issuing Lender. In the event that any Domestic Lender
fails to make available to such Issuing Lender on such business day the amount
of such Domestic Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Domestic Lender together with interest thereon at the
rate customarily used by such Issuing Lender for the correction of errors among
banks for three Business Days and thereafter at the Domestic Base Rate. Nothing
in this subsection 3.3C shall be deemed to prejudice the right of any Domestic
Lender to recover from any Issuing Lender any amounts made available by such
Domestic Lender to such Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuing
Lender in respect of which payment was made by such Domestic Lender constituted
gross negligence or willful misconduct on the part of such Issuing Lender.

 

(ii) Distribution to Domestic Lenders of Reimbursements Received From Company.
In the event any Issuing Lender shall have been reimbursed by other Domestic
Lenders pursuant to subsection 3.3C(i) for all or any portion of any drawing
honored by such Issuing Lender under a Letter of Credit issued by it, such
Issuing Lender shall distribute to each other Domestic Lender which has paid all
amounts payable by it under subsection 3.3C(i) with respect to such drawing such
other Domestic Lender’s Domestic Pro Rata Share of all payments subsequently
received by such Issuing Lender from Company in reimbursement of such drawing
when such payments are received. Any such distribution shall be made to a
Domestic Lender at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Domestic
Lender may request.

 

D. Interest on Amounts Drawn Under Letters of Credit.

 

(i) Payment of Interest by Company. Company agrees to pay to each Issuing
Lender, with respect to drawings made under any Letters of Credit requested by
Company and issued by such Issuing Lender, interest on the amount paid by such
Issuing

 

62



--------------------------------------------------------------------------------

Lender in respect of each such drawing from the date of such drawing to but
excluding the date such amount is reimbursed by Company (including any such
reimbursement out of the proceeds of Loans pursuant to subsection 3.3B) at a
rate equal to (a) for the period from the date of such drawing to but excluding
the Reimbursement Date, the rate then in effect under this Agreement with
respect to Domestic Base Rate Loans and (b) thereafter, a rate which is 2% per
annum in excess of the rate of interest otherwise payable under this Agreement
with respect to Domestic Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day or 366-day year,
as the case may be, for the actual number of days elapsed in the period during
which it accrues and shall be payable on demand or, if no demand is made, on the
date on which the related drawing under a Letter of Credit is reimbursed in
full.

 

(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a drawing under a Letter of Credit issued by it, (a) such
Issuing Lender shall distribute to each other Domestic Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
of such drawing to but excluding the date on which such Issuing Lender is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of Loans pursuant to subsection 3.3B), the amount that such
other Domestic Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been made
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Domestic Lenders pursuant to subsection 3.3C(i) for all
or any portion of such drawing, such Issuing Lender shall distribute to each
other Domestic Lender which has paid all amounts payable by it under subsection
3.3C(i) with respect to such drawing such other Domestic Lender’s Domestic Pro
Rata Share of any interest received by such Issuing Lender in respect of that
portion of such drawing so reimbursed by other Domestic Lenders for the period
from the date on which such Issuing Lender was so reimbursed by other Domestic
Lenders to and including the date on which such portion of such drawing is
reimbursed by Company. Any such distribution shall be made to a Domestic Lender
at its primary address set forth below its name on the appropriate signature
page hereof or at such other address as such Domestic Lender may request.

 

3.4 Obligations Absolute.

 

The obligation of Company to reimburse each Issuing Lender for drawings made
under the Letters of Credit requested by Company and issued by such Issuing
Lender and to repay any Loans made by Domestic Lenders pursuant to subsection
3.3B and the obligations of Domestic Lenders under subsection 3.3C(i) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
any of the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit;

 

63



--------------------------------------------------------------------------------

(ii) the existence of any claim, set-off, defense or other right which Company
or any Domestic Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Domestic Lender or any other Person
or, in the case of a Domestic Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv) payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) of Company or any of its Subsidiaries;

 

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

 

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

3.5 Indemnification; Nature of Issuing Lenders’ Duties.

 

A. Indemnification. In addition to amounts payable as provided in subsection
5.1, Company hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by such Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of such
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

 

64



--------------------------------------------------------------------------------

B. Nature of Issuing Lenders’ Duties. As between Company and any Issuing Lender,
Company assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit issued by such Issuing Lender by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Lender shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
substantially comply with any conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender, including without limitation any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith and without gross negligence, shall not put such Issuing
Lender under any resulting liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of (a) the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction, or (b) the wrongful dishonor by such Issuing Lender
of a proper demand for payment made under any Letter of Credit issued by it
except where such dishonor results from Governmental Acts.

 

Section 4. ACCEPTANCES

 

4.1 Acceptance Commitment.

 

In addition to requesting Canadian Loans pursuant to subsection 2.1A(ii), Canada
Safeway may request pursuant to this Section 4, from time to time during the
period from the Closing Date to but excluding the Termination Date, that, under
the Canadian Commitments, Canadian Lenders create bankers’ acceptances (each, an
“Acceptance”) by accepting Drafts

 

65



--------------------------------------------------------------------------------

from Canada Safeway in an aggregate amount not exceeding each such Canadian
Lender’s Canadian Pro Rata Share of the aggregate amount of the Canadian
Commitments to be used for the purposes identified in subsection 4.11; provided
that Canada Safeway shall not request the creation and purchase of any
Acceptance if, after giving effect thereto, the Total Utilization of Canadian
Commitments would exceed the Canadian Commitments then in effect, and no
Canadian Lender shall have any obligation to create and purchase any Acceptance
if, after giving effect thereto, the Total Utilization of Canadian Commitments
of such Canadian Lender would exceed its Canadian Commitment.

 

Each Drawing shall be in an aggregate Face Amount of not less than
Cdn.$10,000,000 and in integral multiples of Cdn.$100,000 and shall consist of
the creation and purchase of Acceptances by Canadian Lenders on the same day in
accordance with subsection 4.4, ratably in accordance with their respective
Canadian Pro Rata Shares; provided that if apportionment of Acceptances among
the Canadian Lenders cannot be made on a pro rata basis in even multiples of
Cdn.$100,000, Administrative Agent shall round the allocations among Canadian
Lenders consistent with Administrative Agent’s money market practices.

 

4.2 Drawing Notice.

 

Each Drawing shall be made on two Business Days prior written notice specified
in relation to Acceptances, given not later than 12:00 noon (Toronto time), by
Canada Safeway to Administrative Agent, which shall give each Canadian Lender
prompt notice thereof and of such Canadian Lender’s ratable portion of the
aggregate Face Amount of the Drafts to be accepted under the Drawing. Each such
notice of a Drawing (a “Drawing Notice”) shall be given in substantially the
form of Exhibit X annexed hereto or by telephone confirmed promptly in writing,
containing the same information as would be contained in a Drawing Notice, and
shall specify therein (i) the Drawing Date; (ii) the aggregate Face Amount of
Drafts to be accepted; (iii) the maturity date for such Drafts (it being agreed
and understood that Canada Safeway shall not request a maturity date for Drafts
which would be subsequent to the Termination Date); and (iv) whether the
Acceptances are to be delivered to or to the order of the applicable Borrower or
to be purchased by the Canadian Lenders.

 

Neither Administrative Agent nor any Canadian Lender shall incur any liability
to any Borrower in acting on the telephonic notice referred to above which
Administrative Agent or such Canadian Lender believes in good faith to have been
given by a duly authorized officer or other person authorized to borrow on
behalf of Canada Safeway or for otherwise acting in good faith under this
Section 4, and upon the creation and purchase or delivery of Acceptances
pursuant to any such telephonic notice, Canada Safeway shall be liable with
respect thereto as provided herein.

 

Each Drawing Notice shall be irrevocable and binding on Canada Safeway. Canada
Safeway shall indemnify each Canadian Lender against any loss or expense
incurred by such Canadian Lender as a result of any failure by Canada Safeway to
fulfill or honor before the date specified for any Drawing, the applicable
conditions set forth in this Section 4 or subsection 6.4, if the Drawing, as a
result of such failure, is not made on such date.

 

66



--------------------------------------------------------------------------------

4.3 Form of Acceptances.

 

Each Draft presented by Canada Safeway shall (i) be in an integral multiple of
Cdn.$1,000; (ii) be dated the date of the Drawing; (iii) mature and be payable
by Canada Safeway (in common with all other Drafts presented in connection with
such Drawing) on a Business Day which occurs approximately 30, 60, 90, 120 or
180 days after the date thereof or such shorter period than 180 days as agreed
by Canada Safeway and such Canadian Lender or Administrative Agent; (iv) be
substantially in the form of Exhibit XII annexed hereto or such other form as
may be agreed by Canada Safeway and such Canadian Lender or Administrative
Agent; and (iv) be otherwise consistent with the provisions of this Agreement
relating to the amounts and maturity dates thereof. The acceptance endorsed by a
Canadian Lender on any Draft shall be substantially in the form of Exhibit XI
annexed hereto or such other form as may be agreed by Canada Safeway and such
Canadian Lender or Administrative Agent.

 

Canada Safeway hereby renounces, and shall not claim, any days of grace for the
payment of any Acceptances.

 

4.4 Acceptance and Purchase or Delivery of Drafts.

 

Not later than 11:00 A.M. (Toronto time) on an applicable Drawing Date, each
Canadian Lender shall complete one or more Drafts dated the date of such
Drawing, with the maturity date specified in the applicable Drawing Notice,
accept such Drafts, and following fulfillment of any applicable conditions and
as specified in the applicable Drawing Notice either (a) purchase the
Acceptances thereby created for the Drawing Purchase Price or (b) deliver such
Acceptances as provided below.

 

Canada Safeway shall, not later than 10:30 A.M. (Toronto time) on the applicable
Drawing Date, notify Administrative Agent of such Borrower’s delivery
instructions for the Acceptances to be delivered to it in accordance with the
applicable Drawing Notice and pay to Administrative Agent, for distribution to
the Canadian Lenders in accordance with their Canadian Pro Rata Shares, the
Drawing Fees relating thereto. The Canadian Lenders shall promptly deliver such
Acceptances in accordance with such instructions.

 

Canada Safeway shall pay Drawing Fees in respect of Acceptances by deposit of
the required funds to Administrative Agent at its Canadian Funding and Payment
Office. On receipt of those payments, Administrative Agent will promptly
thereafter cause those Drawing Fees to be distributed in like funds to the
applicable Canadian Lender for its account.

 

The failure of any Canadian Lender to create and purchase or deliver Acceptances
as part of any Drawing shall not relieve such Canadian Lender of its obligation,
if any, to create and purchase or deliver Acceptances hereunder, but a Canadian
Lender shall not be responsible for the failure of any other Canadian Lender to
create and purchase or deliver Acceptances on the Drawing Date for any Drawing.

 

67



--------------------------------------------------------------------------------

4.5 Payment of the Drawing Purchase Price.

 

Subject to subsection 4.2 and satisfaction of the conditions set forth in
subsection 6.4, each Canadian Lender shall, before 12:00 noon (Toronto time) on
the applicable Drawing Date, pay or cause to be paid the Drawing Purchase Price
in respect of any Acceptances to be purchased by such Canadian Lender by
depositing or causing to be deposited such amount to such account maintained by
Administrative Agent at its Canadian Funding and Payment Office as shall have
been notified to such Canadian Lender by Administrative Agent, in Canadian
Dollars in same day funds. Promptly upon receipt of such funds, Administrative
Agent shall make such funds available to Canada Safeway by debiting such account
(or causing such account to be debited), and (a) by crediting Canada Safeway’s
account, as specified by Canada Safeway in writing to Administrative Agent prior
thereto, maintained by Administrative Agent at its Canadian Funding and Payment
Office (or causing such account to be credited) with like funds in the aggregate
amount of such funds or (b) by wiring such funds in such amount to the account
of Canada Safeway with another financial institution specified prior thereto by
Canada Safeway in writing to Administrative Agent.

 

Acceptances purchased by a Canadian Lender hereunder may be held by it for its
own account until maturity or sold by it at any time prior thereto in any
relevant market therefor in Canada, in such Canadian Lender’s sole discretion.

 

4.6 Average Effective Discount Rate Determination.

 

At least two Schedule I Reference Banks or Schedule II/Schedule III Reference
Banks, as the case may be, agree to furnish to Administrative Agent timely
information for the purpose of determining each Average Effective Discount Rate.
If no two Schedule I Reference Banks or Schedule II/Schedule III Reference Banks
furnish such information to Administrative Agent, Administrative Agent shall
determine such Average Effective Discount Rate on the basis of timely
information furnished by any single Schedule I Reference Bank or Schedule
II/Schedule III Reference Bank, as applicable.

 

Administrative Agent shall give prompt notice to Borrowers and Canadian Lenders
of each Average Effective Discount Rate determined by Administrative Agent for
an applicable Drawing Date and the applicable discount rates, if any, furnished
by each Schedule I Reference Bank or each Schedule II/Schedule III Reference
Bank, as applicable, for determining any applicable Average Effective Discount
Rate.

 

4.7 Acceptance Payment Obligations.

 

A. General Obligation. Canada Safeway unconditionally hereby agrees to pay to
Administrative Agent for the account of each Canadian Lender, on the maturity
date for each Acceptance an amount in Canadian Dollars in same day funds equal
to the Face Amount of such then-maturing Acceptance.

 

B. Payment at Maturity. The obligation of Canada Safeway set forth in subsection
4.7A to pay to Administrative Agent the Face Amount of any then-maturing
Acceptance may be satisfied by paying to Administrative Agent at or before 12:00
noon (Toronto time) on the

 

68



--------------------------------------------------------------------------------

maturity date for such Acceptance an amount in Canadian Dollars in same day
funds equal to the Face Amount of such Acceptance; provided that Canada Safeway
shall have given not less than one Business Day’s prior notice to Administrative
Agent (which shall promptly notify each Canadian Lender thereof) of its intent
to pay Administrative Agent in the manner contemplated by this sentence. Canada
Safeway shall make each payment hereunder in respect of Acceptances by deposit
of the required funds to Administrative Agent at the Canadian Funding and
Payment Office. Upon receipt of such payment, Administrative Agent will promptly
thereafter cause such payment to be distributed in like funds in payment of
Acceptances ratably (based on the proportion that the aggregate Face Amount of
Acceptances accepted by any Canadian Lender maturing on the relevant date bears
to the aggregate Face Amount of Acceptances accepted by all Canadian Lenders
maturing on such date) to Canadian Lenders for their account. Such payment to
Administrative Agent shall satisfy Canada Safeway’s obligations under any
Acceptances to which it relates and each Canadian Lender that has accepted such
Acceptances shall thereafter be solely responsible for the payment of such
Acceptances.

 

C. Rollover. The obligation of Canada Safeway set forth in subsection 4.7A to
pay to Administrative Agent the Face Amount of any then-maturing Acceptance may
be satisfied by Canada Safeway requesting that new Drafts be accepted and
discounted by the Canadian Lenders in the manner contemplated by Section 4 in
substitution for any then-maturing Acceptance; provided that no Potential Event
of Default or Event of Default shall have occurred and be continuing and Canada
Safeway shall have delivered to Administrative Agent (which shall promptly
provide a copy thereof to each Canadian Lender) a duly completed Drawing Notice
not later than 12:00 noon (Toronto time) one Business Day prior to such maturity
date, together with any other documents, instruments, certificates and other
information contemplated by Section 4.

 

D. Conversion. In the event Canada Safeway does not or cannot for any reason
comply with the provisions of subsections 4.7B or 4.7C with respect to the
obligation of Canada Safeway set forth in subsection 4.7A to pay to
Administrative Agent the Face Amount of any then-maturing Acceptance, the unpaid
amount due and payable in respect thereof shall be converted as of such date,
and without any necessity for Canada Safeway to give a Notice of Borrowing in
accordance with subsection 2.1B, to, and thereafter be outstanding as, a
Canadian Prime Rate Loan made by Canadian Lenders in accordance with their
Canadian Pro Rata Shares and shall bear interest calculated and payable as
provided in subsection 2.2.

 

4.8 Power of Attorney in Favor of Canadian Lenders.

 

Canada Safeway hereby appoints each Canadian Lender, acting by any authorized
signatory of such Canadian Lender, the attorney of Canada Safeway:

 

(a) to execute, for and on behalf and in the same name of Canada Safeway as
drawer, and to endorse on its behalf, drafts in a form in accordance with
subsection 4.3 and which constitute depository bills for the purpose of the
DBNA;

 

(b) to complete the amount, date and maturity of such Acceptances; and

 

69



--------------------------------------------------------------------------------

(c) to deposit such Acceptances that have been accepted by such Canadian Lender
with a clearing house (as defined in the DBNA);

 

provided that such acts in each case are undertaken by such Canadian Lender in
accordance with instructions given to such Canadian Lender by Canada Safeway as
provided in this subsection 4.8. For certainty, signatures of any authorized
signatory of such Canadian Lender may be mechanically reproduced in facsimile on
Acceptances issued in accordance with this subsection 4.8 and such facsimile
signatures will be binding and effective as if they had been manually executed
by such authorized signatory of such Canadian Lender. Instructions from Canada
Safeway to such Canadian Lender relating to the execution, completion,
endorsement, discount and/or delivery by such Canadian Lender on behalf of
Canada Safeway of Acceptances will be communicated by delivery of a Drawing
Notice to Administrative Agent.

 

4.9 Circumstances Making Acceptances Unavailable.

 

If Administrative Agent determines in good faith, which determination shall be
final, conclusive and binding upon Canada Safeway, and notifies Canada Safeway
and each Canadian Lender that, by reason of circumstances affecting the money
market (i) there is no market for Acceptances; or (ii) the demand for
Acceptances is insufficient to allow the sale or trading of the Acceptances
created and purchased hereunder; then:

 

(a) the right of Canada Safeway to request a Drawing shall be suspended until
Administrative Agent determines that the circumstances causing such suspension
no longer exist and Administrative Agent so notifies Canada Safeway; and

 

(b) any Drawing Notice which is outstanding shall be cancelled and the Drawing
requested therein shall not be made.

 

Administrative Agent shall promptly notify Canada Safeway of the suspension of
its right to request a Drawing and of the termination of any such suspension.

 

4.10 Prepayments.

 

Except as required or permitted by subsection 2.4A(iii) or Section 10, no
repayment of an Acceptance shall be made by Canada Safeway to a Canadian Lender
prior to the maturity date thereof. Any such repayment, made as required by
subsection 2.4A(iii) or Section 10, shall be made (unless such repayment has
been rescinded or otherwise is required to be returned by such Canadian Lender
to Canada Safeway for any reason) in accordance with the provisions of
subsection 4.7B. Any such payment by Canada Safeway to Administrative Agent
shall satisfy Canada Safeway’s obligations under the Acceptance to which it
relates and any such Canadian Lender which has accepted such Acceptance shall
thereafter be solely responsible for the payment of such Acceptance and shall
indemnify and hold Canada Safeway harmless against any liabilities, costs or
expenses incurred by Canada Safeway as a result of any failure by such Canadian
Lender to pay such Acceptance in accordance with its terms.

 

70



--------------------------------------------------------------------------------

4.11 Use of Proceeds of Loans and Acceptance Facility.

 

The proceeds of any Acceptance created under this Section 4 shall be used in the
manner and for the purposes set forth in subsection 2.5A with respect to the use
of proceeds of Loans.

 

Section 5. INCREASED COSTS, TAXES, CAPITAL ADEQUACY, AND MITIGATION

 

5.1 Increased Costs; Taxes; Capital Adequacy.

 

A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 5.1B, in the event that any Lender shall determine (which
determination shall, absent manifest or demonstrable error, be final and
conclusive and binding upon all parties hereto) that any Change in Law:

 

(i) subjects such Lender (or its applicable lending office) to any Tax with
respect to this Agreement or any of its obligations hereunder (including,
without limitation, its obligation to make Loans, issue or participate in
Letters of Credit, or accept Drafts and purchase the Acceptances thereby
created), changes the basis of taxation applicable to any payments to such
Lender (or its applicable lending office) of in respect thereof (except for
Indemnified Taxes or Other Taxes covered by subsection 5.1B and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Lender);

 

(ii) imposes, modifies or holds applicable any reserve (including without
limitation any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement
(including, without limitation, any such requirement imposed under the Bank Act
(Canada) with respect to Canadian Eurodollar Rate Loans, but excluding any such
reserve or other requirements that are reflected in the definition of Adjusted
Eurodollar Rate with respect to Domestic Eurodollar Rate Loans or that are
reflected in the definition of Canadian Eurodollar Rate with respect to Canadian
Eurodollar Rate Loans) against assets held by, or deposits or other liabilities
in or for the account of, or advances or loans by, or other credit extended by,
or any other acquisition of funds by, any office of such Lender (including,
without limitation, the Commitments, Loans, Letters of Credit or participations
in Letters of Credit and Acceptances of such Lender); or

 

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder, its Loans, its Letters of Credit and participations therein, its
Acceptances or the interbank Eurodollar market;

 

and the result of any of the foregoing is (1) to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder, (2) to
increase the cost to such Lender of agreeing to issue, issuing or maintaining
any Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein, (3) to increase the cost to such Lender of agreeing to

 

71



--------------------------------------------------------------------------------

accept Drafts and to purchase and maintain the Acceptances created thereby, or
(4) to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect to its Loans, Letters of Credit and
participations therein and its Acceptances; then, in any such case, Borrowers
shall promptly pay to such Lender, upon receipt of the statement referred to in
the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder; provided that such Lender shall not be
entitled to avail itself of the benefits of this subsection 5.1A to the extent
that any such increased cost or reduction was incurred more than six months
prior to the time it gives notice to Borrowers unless such circumstances arose
or became applicable retrospectively, in which case no time limit shall apply
(provided such Lender has notified the applicable Borrower within six months
from the date such circumstance arose or became applicable). Such Lender shall
deliver to Borrowers (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this subsection 5.1A, which statement shall be
conclusive and binding upon all parties hereto absent manifest or demonstrable
error.

 

B. Taxes.

 

(i) All payments by or on account of an obligation of any Borrower to any Lender
under this Agreement and the other Loan Documents shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes. If any Borrower or any other Person is required by applicable law to
deduct any Taxes (including any Other Taxes) from any such payment, then (a) in
the case of Indemnified Taxes or Other Taxes, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Administrative Agent
or Lender, as the case may be, receives an amount equal to the sum it would have
received had no deductions of Indemnified Taxes or Other Taxes been made, (b)
such Borrower or other Person shall make all such deductions, (c) such Borrower
or other Person shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law, and (d) within 30 days
after such payment, such Borrower shall deliver to each Primary Agent evidence
reasonably satisfactory to the other affected parties of such payment and of the
remittance thereof to the relevant Governmental Authority.

 

(ii) In the event any Borrower is required to pay any amount under clauses
(i)(b) or (i)(c) above, such Borrower may do so under protest and may contest
the imposition or amount of any Tax giving rise to such payment, and each Lender
agrees, at such Borrower’s cost and expense, to cooperate with and assist such
Borrower in any proceeding related to any such contest.

 

(iii) Without limiting the provisions of paragraph (i) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

72



--------------------------------------------------------------------------------

(iv) Borrowers shall jointly and severally indemnify Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this subsection
5.1B) paid by Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(v) Status of Lenders. Unless not legally entitled to do so:

 

(a) any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to such
Borrower (with a copy to Administrative Agent), on or prior to the date on which
such becomes a Lender under this Agreement (including pursuant to an assignment)
and thereafter at the time or times prescribed by applicable law or reasonably
requested by such Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by each Borrower or Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or Administrative Agent as will enable such Borrower or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

 

(b) without limiting the generality of the foregoing, with respect to payments
due hereunder or under any of the Loan Documents by a US Borrower, each Lender
shall deliver to such US Borrower and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers or Administrative Agent, but only if
such Lender is legally entitled to do so), whichever of the following is
applicable:

 

(1) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(2) properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI (or any successor form),

 

73



--------------------------------------------------------------------------------

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of each Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) properly completed and
duly executed copies of Internal Revenue Service Form W-8BEN (or any successor
form),

 

(4) if required to establish an exemption from United States backup withholding
tax, properly completed and duly executed copies of Internal Revenue Service
Form W-9 (or any successor form);

 

(c) without limiting the generality of the foregoing, with respect to payments
due hereunder or under any of the Loan Documents by a US Borrower, any Lender
that has provided forms pursuant to clauses (1) through (3) of Section
5.1B(v)(b) and that does not act or ceases to act for its own account with
respect to any portion of any sums paid or payable to such Lender under any of
the Loan Documents (for example, in the case of a typical participation by such
Lender) shall deliver to such US Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient), on or prior to the
date such Lender becomes a Lender, or on such later date when such Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of such US Borrower or Administrative Agent (each in the
reasonable exercise of its discretion):

 

(1) duly executed and properly completed copies of the forms and statements
required to be provided by such Lender under clauses (1) through (3) of Section
5.1B(v)(b), to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and

 

(2) duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms), together with any information, if any, such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code or the
regulations thereunder, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender; and

 

(d) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in withholding or backup withholding Tax properly
completed and duly executed together with such supplementary

 

74



--------------------------------------------------------------------------------

documentation as may be prescribed by applicable law to permit each Borrower to
determine the withholding or deduction required to be made.

 

(vi) Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of Administrative Agent
or such Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to a Borrower or any other
Person.

 

C. Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy
(excluding those published as of the Closing Date but scheduled to take effect
thereafter), or any change therein or in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
or any corporation controlling such Lender (or its applicable lending office)
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such governmental authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or such controlling corporation as a consequence
of, or with reference to, such Lender’s Domestic Loans, Domestic Commitment or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Domestic Loans or the Letters of Credit, in the case of any
Domestic Lender, or such Lender’s Canadian Loans, Canadian Commitment or
Acceptances or other obligations hereunder with respect to the Canadian Loans,
or Acceptances, in the case of a Canadian Lender, to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within 15 Business
Days after receipt by Company from such Lender of the statement referred to in
the next sentence, Company (in the case of any such statement received from a
Domestic Lender) or Borrowers (in the case of any such statement receive from a
Canadian Lender) shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such controlling corporation on an after-tax
basis for such reduction; provided no Lender shall be entitled to avail itself
of the benefit of this subsection 5.1C to the extent that any such reduction in
return was incurred more than six months prior to

 

75



--------------------------------------------------------------------------------

the time it first makes a demand therefor, unless the circumstance giving rise
to such reduced return arose or became applicable retrospectively, in which case
no time limit shall apply (provided that such Lender has notified Borrowers
within six months from the date such circumstances arose or became applicable).
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this subsection 5.1C, will give prompt written notice
thereof to Borrowers, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, which statement shall be
conclusive and binding upon all parties hereto absent manifest or demonstrable
error.

 

5.2 Obligation of Lenders and Issuing Lenders to Mitigate.

 

Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the
Loans, or Acceptances of such Lender or Letters of Credit of such Issuing
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender or Issuing Lender to receive payments
under subsection 5.1 it will, to the extent not inconsistent with the internal
policies of such Lender or Issuing Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (i) to make, issue, fund or maintain the
Commitment of such Lender or the affected Loans, Acceptances or Letters of
Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, or (ii) take such other measures
as such Lender or Issuing Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender or Issuing Lender pursuant to subsection 5.1 would be materially
reduced and if, as determined by such Lender or Issuing Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitment,
Loans, Acceptances or Letters of Credit through such other lending or letter of
credit office or in accordance with such other measures, as the case may be,
would not otherwise materially adversely affect such Commitment, Loans,
Acceptances or Letters of Credit or the interests of such Lender or Issuing
Lender; provided that such Lender or Issuing Lender will not be obligated to
utilize such other lending or letter of credit office pursuant to this
subsection 5.2 unless Company (in the case of any Domestic Lender) or each
Borrower (in the case of any Canadian Lender) agrees to pay all reasonable
expenses incurred by such Lender or Issuing Lender as a result of utilizing such
other lending or letter of credit office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Company or
Borrowers pursuant to this subsection 5.2 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender or Issuing Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest or demonstrable error.

 

5.3 Replacement of Lenders.

 

In the event (i) any Borrower is required under the provisions of subsection
2.6C or 5.1 to make payments to any Lender, (ii) any Lender refuses to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by the Requisite Lenders as provided in the
first sentence of subsection 13.6A, or (iii) any Lender defaults in its
obligations to fund a Loan pursuant to this Agreement (during the period that
any

 

76



--------------------------------------------------------------------------------

such default has occurred and is continuing, any such Lender being referred to
herein as a “Defaulting Lender”), (x) such Borrower may within 120 days after
the date of any notice or demand requiring such payment under subsection 2.6C or
5.1 is given and so long as no Event of Default shall have occurred and be
continuing, in the case of clause (i) above, and (y) subject to subsection
13.6B, Company may at any time, so long as no Event of Default shall have
occurred and be continuing, in the case of clause (ii) or (iii) above, elect to
terminate such Lender (and, if such Lender is a Canadian Lender having a U.S.
Affiliate, such U.S. Affiliate) as a party (or parties) to this Agreement;
provided that, concurrently with such termination, (i) each Borrower shall pay
that Lender (and any U.S. Affiliate of such Lender, if any), without
duplication, all principal, interest and fees and other amounts (including,
without limitation, amounts, if any, owed under subsections 5.1 or 2.6D) owed to
such Lender (and any such U.S. Affiliate) through such date of termination, (ii)
another Lender or Eligible Assignee shall agree, as of such date, in accordance
with the provisions of subsection 13.1, to become a Lender for all purposes
under this Agreement (whether by assignment or amendment, if necessary) and to
assume all obligations of the Lender to be terminated as of such date and (iii)
all documents and supporting materials necessary, in the judgment of
Administrative Agent to evidence the substitution of such Lender shall have been
received and approved by Administrative Agent as of such date.

 

Section 6. CONDITIONS TO LOANS, LETTERS OF CREDIT AND ACCEPTANCES

 

The obligations of Lenders to make Loans, to create Acceptances and to issue and
participate in Letters of Credit hereunder and to deem the Existing Company
Letters of Credit to be Letters of Credit issued hereunder are subject to the
satisfaction of the following conditions:

 

6.1 Conditions to Closing.

 

The obligations of Lenders to extend any credit hereunder on the Closing Date
are, in addition to the conditions precedent specified in subsection 6.2,
subject to prior or concurrent satisfaction of the following conditions:

 

A. Borrower Documents. On or before the Closing Date, each Borrower shall
deliver or cause to be delivered to Lenders (or to Administrative Agent for
Lenders with sufficient copies, where appropriate, for each Lender) the
following, each, unless otherwise noted, dated the Closing Date:

 

(i) Certified copies of its Articles or Certificate of Incorporation, together
with a good standing certificate from the Secretary of State (or comparable
official) of its jurisdiction of incorporation, each dated a recent date prior
to the Closing Date;

 

(ii) Copies of its Bylaws, certified as of the Closing Date by its corporate
secretary or an assistant secretary;

 

(iii) Resolutions of its Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, certified as of the Closing Date by its
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment;

 

77



--------------------------------------------------------------------------------

(iv) Signature and incumbency certificates of its officers executing this
Agreement and the other Loan Documents to which it is a party;

 

(v) Executed originals of the Loan Documents to which such Person is a party;
and

 

(vi) Such other documents as any Primary Agent may reasonably request.

 

B. Opinions of Company’s Counsel. On or before the Closing Date, Company shall
deliver or cause to be delivered to Lenders (or to Administrative Agent for
Lenders with sufficient copies for each Lender) (i) originally executed copies
of one or more favorable written opinions of Latham & Watkins LLP, special
counsel for Company, Robert A. Gordon, Esq., Senior Vice President and General
Counsel, Parlee McLaws LLP, counsel for Canada Safeway, and M. Bruce Bowman,
Esq., General Counsel for Canada Safeway, each in form and substance reasonably
satisfactory to Joint Lead Arrangers, Administrative Agent and their counsel,
dated as of the Closing Date and setting forth substantially the matters in the
opinions designated in Exhibits VI-A, VI-B, VI-C, and VI-D annexed hereto and as
to such other matters as Joint Lead Arrangers and Administrative Agent acting on
behalf of Lenders may reasonably request and (ii) evidence satisfactory to Joint
Lead Arrangers and Administrative Agent that Company has requested such counsel
to deliver such opinions to Lenders.

 

C. Opinions of Joint Lead Arrangers’ and Administrative Agent Counsel. Lenders
(or Administrative Agent for Lenders with sufficient copies for each Lender)
shall have received originally executed copies of one or more favorable written
opinions of O’Melveny & Myers LLP, counsel to Joint Lead Arrangers and
Administrative Agent, dated as of the Closing Date, substantially in the form of
Exhibit VII annexed hereto and as to such other matters as Joint Lead Arrangers
and Administrative Agent acting on behalf of Lenders may reasonably request.

 

D. Fees. Company shall have paid the fees payable on the Closing Date referred
to in subsection 2.3.

 

E. Repayment of Obligations under Existing Credit Agreement. On or before the
Closing Date, Borrowers shall have paid in full all amounts outstanding under
the Existing Credit Agreement and shall have terminated all commitments of the
lenders thereunder (except with respect to the Existing Company Letters of
Credit and Existing Acceptances issued pursuant to the Existing Credit
Agreement, which shall remain issued notwithstanding the termination of all
commitments thereunder). Without affecting the terms of the Existing Credit
Agreement which expressly survive the termination of the Existing Credit
Agreement each Lender party to the Existing Credit Agreement hereby waives any
requirement of advance notice of termination required under the Existing Credit
Agreement and hereby agrees that the Existing Credit Agreement and the
commitments thereunder shall terminate simultaneously with or before the
satisfaction by Borrowers of the conditions to closing set forth in this
subsection 6.1.

 

F. No Material Adverse Effect. Since January 1, 2005, no event shall have
occurred, and no condition shall have developed and persist, that could, in the
reasonable opinion

 

78



--------------------------------------------------------------------------------

of Requisite Lenders have a Material Adverse Effect other than as disclosed to
Lenders in Company’s public filings with the SEC prior to the date hereof.

 

G. Representations and Warranties. Each Borrower shall have delivered to
Administrative Agent an Officers’ Certificate, in form and substance
satisfactory to Joint Lead Arrangers and Administrative Agent, to the effect
that the representations and warranties of such Borrower in Section 7 hereof are
true, correct and complete in all material respects on and as of the Closing
Date to the same extent as though made on and as of that date.

 

H. No Disruption of Financial Markets. From April 29, 2005 to the Closing Date,
there shall have occurred no disruption or adverse change in the financial or
capital markets which either Joint Lead Arranger, in its reasonable discretion,
deems material.

 

I. Existing Company Letters of Credit. All accrued and outstanding fees as of
the Closing Date with respect to the Existing Company Letters of Credit shall
have been paid to the applicable Lender to which such fees are payable pursuant
to the terms governing such Existing Company Letters of Credit prior to the
Closing Date.

 

J. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by each Primary Agent, acting
on behalf of Lenders, and their counsel shall be reasonably satisfactory in form
and substance to each Primary Agent and such counsel, and each Primary Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as such Primary Agent may reasonably request.

 

6.2 Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by any executive officer or vice president of
the applicable Borrower (each such person being an “Authorized Officer”).

 

B. As of that Funding Date:

 

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent that such representations and warranties specifically
relate to an earlier date, in which case, such representations and warranties
shall be true, correct and complete in all material respects on and as of such
earlier date;

 

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

 

79



--------------------------------------------------------------------------------

(iii) No order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain Lenders from making the Loans to
be made on that Funding Date; and

 

(iv) There shall not be pending or, to the knowledge of Borrowers, threatened,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting Company or any of its Subsidiaries or any property of Company or
any of its Subsidiaries that has not been disclosed by Company in writing
pursuant to subsection 7.5 or 8.1(viii) prior to the making of the last
preceding Loans (or, in the case of Loans, if any, made on the Closing Date,
prior to the execution of this Agreement), and there shall have occurred no
development not so disclosed in any such action, suit, proceeding, governmental
investigation or arbitration so disclosed, that, in either event, in the opinion
of any Primary Agent or of Requisite Lenders, would be expected to have a
Material Adverse Effect.

 

6.3 Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

 

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, all conditions precedent described in subsection 6.1 shall have
been satisfied.

 

B. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Notice of Issuance of Letter of Credit, in each
case signed by an Authorized Officer, together with all other information
specified in subsection 3.1B(i) and such other documents, agreements or
information as the applicable Issuing Lender may reasonably require in
connection with the issuance of such Letter of Credit.

 

C. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 6.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

6.4 Conditions to Acceptances.

 

The creation of any Acceptance hereunder is subject to the following conditions
precedent:

 

A. On or before the date of the initial creation of any Acceptance pursuant to
this Agreement, all conditions precedent described in subsection 6.1 shall have
been satisfied.

 

B. On or before the date of the creation of any Acceptance, Administrative Agent
shall have received, in accordance with the provisions of subsection 4.2, an
originally executed

 

80



--------------------------------------------------------------------------------

Drawing Notice, in each case signed by any executive officer or vice president
of Canada Safeway and acknowledged by any Authorized Officer of Company.

 

C. On the date of the creation of any Acceptance, all conditions precedent
described in subsection 6.2B shall be satisfied to the same extent as if the
creation of such Acceptance were the making of a Loan and the Drawing Date were
a Funding Date.

 

Section 7. BORROWERS’ REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement, to make the Loans
and/or create any Acceptance, to induce Issuing Lenders to issue Letters of
Credit and to induce other Domestic Lenders to purchase participations therein,
each Borrower represents and warrants to each Lender (which representations and
warranties in the case of Canada Safeway shall be limited to Canada Safeway and
its Subsidiaries and shall exclude the representations and warranties set forth
in subsections 7.9 and 7.12), on the date of this Agreement, on each Funding
Date, Drawing Date and on the date of issuance of each Letter of Credit, that
the following statements are true, correct and complete:

 

7.1 Organization, Powers, Qualification, Good Standing and Business.

 

A. Organization and Powers. Each of the Loan Parties is a corporation duly
incorporated, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation. Each of the Loan Parties has all
requisite corporate power and authority to own and operate its properties, to
carry on its business as now conducted, to enter into each Loan Document to
which it is a party and to carry out the transactions contemplated hereby and
thereby.

 

B. Qualification and Good Standing. Each Loan Party is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and will not have a Material Adverse Effect.

 

7.2 Authorization of Borrowing, etc.

 

A. Authorization of Borrowing. The execution, delivery and performance of each
of the Loan Documents by each of the Loan Parties party thereto have been duly
authorized by all necessary corporate action on the part of such Loan Parties.

 

B. No Conflict. The execution, delivery and performance by each of the Loan
Parties of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
any Loan Party, the Certificate or Articles of Incorporation or Bylaws of any
Loan Party or any order, judgment or decree of any court or other agency of
government binding on any Loan Party, (ii) conflict with, result in a material
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of any Loan Party, (iii) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
any Loan Party, or (iv) require any approval of

 

81



--------------------------------------------------------------------------------

stockholders or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which will
be obtained on or before the Closing Date.

 

C. Governmental Consents. The execution, delivery and performance by each of the
Loan Parties of the Loan Documents to which it is a party and the consummation
of the transactions contemplated by the Loan Documents do not and will not
require such Loan Party to make or obtain any registration with, consent or
approval of, or notice to, or other action to, with or by, any United States or
Canadian Governmental Authority.

 

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each of the Loan Parties party thereto and is the legally valid and
binding obligation of each such Loan Party, enforceable against each such Loan
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

7.3 Financial Condition.

 

The audited consolidated balance sheet of Company and its Subsidiaries as at
January 1, 2005 and the related consolidated statements of income, stockholders’
equity and cash flows of Company and its Subsidiaries for the Fiscal Year then
ended, in each case as presented in Company’s Annual Report on SEC Form 10-K for
its fiscal year ended on such date, were prepared in conformity with GAAP and
fairly present the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended.

 

7.4 No Material Adverse Effect.

 

As of the Closing Date, no event or change has occurred since January 1, 2005
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect other than as disclosed to Lenders in Company’s public filings
with the SEC prior to the date hereof.

 

7.5 Litigation; Adverse Facts.

 

Except as set forth in Company’s Annual Report on SEC Form 10-K for its fiscal
year ended January 1, 2005 and Company’s 2004 Annual Report to Stockholders or
any SEC Form 10-Q or 8-K filed with the SEC prior to the Closing Date, there are
no actions, suits, proceedings, arbitrations or governmental investigations
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity or before or by any Governmental Authority, pending or, to the
knowledge of Company, threatened against or affecting Company or any of its
Subsidiaries or any property of Company or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither Company nor any of its Subsidiaries is (i) in
violation of any applicable laws that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect or

 

82



--------------------------------------------------------------------------------

(ii) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any other
Governmental Authority, that, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect.

 

7.6 Payment of Taxes.

 

Except to the extent permitted by subsection 8.3, all material tax returns and
reports of Company and its Subsidiaries required to be filed by any of them have
been timely filed, and all material taxes, assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable.

 

7.7 Governmental Regulation.

 

Neither Company nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
United States federal, Canadian federal, state or provincial statute or
regulation which may limit its ability to incur or guaranty Indebtedness.

 

7.8 Securities Activities.

 

A. Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

 

B. Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of Company only or of Company and its Subsidiaries
on a consolidated basis) subject to the provisions of subsection 9.1 or 9.3 or
subject to any restriction contained in any agreement or instrument between
Company and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 10.2, will be Margin Stock.

 

7.9 Employee Benefit Plans.

 

A. Company and each of its ERISA Affiliates are in compliance in all respects
with all applicable provisions and requirements of ERISA and the regulations
thereunder with respect to each Employee Benefit Plan and applicable foreign law
with respect to each Foreign Plan, and have performed all their obligations
under each Employee Benefit Plan, except to the extent that the failure to so
comply or perform would not reasonably be expected to result in liability to
Company and its Subsidiaries in excess of $100,000,000 in the aggregate.

 

B. No ERISA Event has occurred or is reasonably expected to occur.

 

C. Except to the extent required under Section 4980B of the Internal Revenue
Code or as disclosed in Company’s financial statements, no Employee Benefit Plan
that is not a Multiemployer Plan provides health benefits (through the purchase
of insurance or otherwise) for

 

83



--------------------------------------------------------------------------------

any retired or former employees of Company or any of its ERISA Affiliates, other
than those for which total liability thereunder would not reasonably be expected
to be material.

 

D. As of the most recent actuarial valuation for any Pension Plan, the amount of
unfunded benefit liabilities (for each Pension Plan, determined as of the date
of the most recent actuarial valuation for such Pension Plan and based on the
assumptions used in such actuarial valuation for such Pension Plan),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000,000.

 

E. Borrowers and each of their Subsidiaries have made full payment when due of
all material contributions to any Foreign Plan required under such Foreign Plan
or under applicable foreign law.

 

7.10 Disclosure.

 

The information heretofore furnished by Company and any of its Subsidiaries for
purposes of or in connection with any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of Company
or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact (known to Company,
in the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made, provided that with respect to any
projections and pro forma financial information contained in such materials,
Company represents only that such information is based upon good faith estimates
and assumptions believed by Company to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. As of the Closing
Date, there are no facts known to Company (other than matters of a general
economic nature) that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and written statements furnished
to Lenders for use in connection with the transactions contemplated hereby.

 

7.11 Solvency.

 

At the making of any Canadian Loan, or utilization of the Acceptance Facility,
by Canada Safeway, it will be Solvent.

 

7.12 Foreign Assets Control Regulations, etc.

 

Neither the making of any Loans, nor the issuance of any Letter of Credit, nor
the acceptance of any Draft, nor the use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, neither Company nor any of its
Subsidiaries or Affiliates (a) is or will become a Person whose property or
interests in property

 

84



--------------------------------------------------------------------------------

are blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such Person. Company and its Subsidiaries and Affiliates are in compliance,
in all material respects, with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).

 

Section 8. BORROWERS’ AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees (which covenants and agreements, in the case
of Canada Safeway, shall be limited to those covenants and agreements that are
within the control and discretion of Canada Safeway and its Subsidiaries) that,
so long as the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans, Acceptances and other Obligations and the cancellation
or expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, each Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 8.

 

8.1 Financial Statements and Other Reports.

 

Each Borrower shall maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company shall deliver to Administrative Agent and Lenders:

 

(i) Quarterly Financials: As soon as available and in any event within 45 days
after the close of each of the first three fiscal quarters in each fiscal year
of Company, to the extent prepared to comply with SEC requirements, a copy of
Company’s report on SEC Form 10-Q filed with the SEC for such fiscal quarter,
or, if no such Form 10-Q was filed by Company, the unaudited consolidated
condensed balance sheet of Company and its Subsidiaries as at the end of such
fiscal quarter, the related unaudited consolidated condensed statements of
income of Company and its Subsidiaries for such fiscal quarter and for the
elapsed portion of the fiscal year ended as of the end of such fiscal quarter
and the related unaudited consolidated condensed statement of cash flows of
Company and its Subsidiaries for the elapsed portion of the fiscal year ended as
of the end of such fiscal quarter, in each case setting forth the comparative
consolidated figures for the corresponding periods in the prior fiscal year of
Company or, in the case of such consolidated balance sheet, for the last day of
the corresponding fiscal quarter in the prior fiscal year of Company, all of
which shall be certified by the chief financial officer of Company as fairly
presenting the consolidated financial condition of Company and its Subsidiaries
at the respective dates indicated and the results of their consolidated
operations and cash flows for each of the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;

 

(ii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, to the extent prepared to comply with SEC

 

85



--------------------------------------------------------------------------------

requirements, a copy of Company’s report on SEC Form 10-K filed with the SEC for
such fiscal year, or, if no such Form 10-K was filed by Company, the
consolidated balance sheet of Company and its Subsidiaries as at the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flows of Company and its Subsidiaries for such Fiscal Year, in
each case setting forth the comparative figures for the previous Fiscal Year and
certified by independent certified public accountants of recognized national
standing selected by Company and satisfactory to Primary Agents, whose opinion
shall be unqualified as to the scope of audit or as to the ability of Company
and its Subsidiaries to continue as a going concern and shall state that such
consolidated financial statements fairly present the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP and that the audit by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(iii) Officers’ and Compliance Certificates: together with each delivery of
financial statements of Company and its Subsidiaries pursuant to subdivisions
(i) and (ii) above, (a) an Officers’ Certificate of Company stating that the
signers have reviewed the terms of this Agreement and have made, or caused to be
made under their supervision, a review in reasonable detail of the transactions
and condition of Company and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officers’
Certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Company has taken, is taking and proposes to take with respect thereto; and (b)
a Compliance Certificate demonstrating in reasonable detail compliance during
and at the end of the applicable accounting periods with the restrictions
contained in subsections 9.1 and 9.2;

 

(iv) Pricing Level Determination Certificates: (a) together with each delivery
of financial statements of Company and its Subsidiaries pursuant to subdivisions
(i) and (ii) above, (b) within one Business Day after any public release by
Fitch, S&P, or Moody’s lowering its credit rating on any of Company’s
outstanding senior unsecured Indebtedness to the extent such lowering would
change the Pricing Level then in effect, and (c) at such additional times as
Company may elect, a Pricing Level Determination Certificate.

 

(v) Accountants’ Certification: together with each delivery of consolidated
financial statements of Company and its Subsidiaries pursuant to subdivision
(ii) above, a written statement by the independent certified public accountants
giving the report thereon (a) stating that their audit has included a review of
the terms of this Agreement insofar as they relate to financial and accounting
matters and (b) stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or Potential Event of
Default has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of

 

86



--------------------------------------------------------------------------------

existence thereof; provided that such accountants shall not be liable by reason
of any failure to obtain knowledge of any such Event of Default or Potential
Event of Default that would not be disclosed in the course of their audit;

 

(vi) SEC Filings and Earnings Releases: promptly upon their becoming available,
copies of (a) annual reports and proxy statements sent or made available by
Company to its security holders or by any Subsidiary of Company to its security
holders other than Company or another Subsidiary of Company, (b) all reports and
registration statements of Company or its Subsidiaries filed with the SEC on SEC
Forms S-2, S-3, S-4, 10-Q and 8-K and (c) all press releases concerning
Company’s earnings made available generally by Company or any of its
Subsidiaries to the public;

 

(vii) Events of Default, etc.: promptly upon any executive officer, the vice
president-treasurer or the vice president-corporate accounting of any Borrower
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to any Primary Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default, or (b)
of the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, an Officers’
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, default, event or condition, and what action such Borrower has taken,
is taking and proposes to take with respect thereto;

 

(viii) Litigation or Other Proceedings: promptly upon any executive officer of
any Borrower obtaining knowledge of (a) the institution of, or non-frivolous
threat of, any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting
Company or any of its Subsidiaries or any property of Company or any of its
Subsidiaries (collectively, “Proceedings”) not previously disclosed in writing
by any Borrower to Lenders or (b) any material development in any Proceeding,
that, in either case, has a reasonable possibility of giving rise to a Material
Adverse Effect, written notice thereof together with such other information as
may be reasonably available to Borrowers to enable Lenders and their counsel to
evaluate such matters; and

 

(ix) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender.

 

Information required to be delivered pursuant to subdivisions (i), (ii), and
(vi) of this subsection 8.1 (to the extent any such documents are included in
materials otherwise filed with the SEC) shall be deemed to have been delivered
on the date (a) on which Company provides notice to Lenders that such
information has been posted on Company’s Internet website at the website address
listed on the signature page hereof or at another website identified in such
notice and accessible to Lenders without charge; or (b) on which such documents
are posted on

 

87



--------------------------------------------------------------------------------

Company’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that: (y)
Company shall deliver paper copies of such information to any Lender that
requests such delivery and (z) Company shall notify Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

 

8.2 Corporate Existence, etc.

 

Except as permitted under subsection 9.3, each Borrower shall, and shall cause
each of its Subsidiaries (other than Unrestricted Subsidiaries) to, at all times
preserve and keep in full force and effect its corporate existence and all
rights and franchises material to its business; provided that nothing in this
subsection 8.2 shall prevent the withdrawal by Company or any of its
Subsidiaries of qualification to do business as a foreign corporation in any
jurisdiction where such withdrawal would not reasonably be expected to have a
Material Adverse Effect.

 

8.3 Payment of Taxes and Claims.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor.

 

8.4 Maintenance of Properties; Insurance.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of such Borrower and its Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof. Company
will, and will cause each Subsidiary to, maintain insurance (including
self-insurance) in such amounts and covering such risks as is customarily
carried or maintained under similar circumstances by corporations engaged in
similar businesses.

 

8.5 Inspection.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of Company or any of its Subsidiaries, including its and their
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Company

 

88



--------------------------------------------------------------------------------

may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may be reasonably requested.

 

8.6 Compliance with Laws, etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, comply with
the requirements of all applicable laws, rules, regulations and orders of any
governmental authority, noncompliance with which would reasonably be expected to
result in a Material Adverse Effect.

 

Section 9. BORROWERS’ NEGATIVE COVENANTS

 

Each Borrower covenants and agrees (which covenants and agreements, in the case
of Canada Safeway shall be limited to those covenants and agreements that are
within the control and discretion of Canada Safeway and its Subsidiaries) that,
so long as the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans, Acceptances and other Obligations and the cancellation
or expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, such Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 9.

 

9.1 Liens and Related Matters.

 

A. Prohibition on Liens. Each Borrower shall not, and shall not permit any of
its Subsidiaries (other than Unrestricted Subsidiaries) to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of such Borrower or any such
Subsidiary, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or authorize the filing of, or permit to remain in effect,
any financing statement or other similar notice of any Lien with respect to any
such property, asset, income or profits under the Uniform Commercial Code of any
State or under any similar recording or notice statute, except:

 

(i) Permitted Encumbrances;

 

(ii) Liens existing as of the Closing Date securing Indebtedness in an aggregate
amount not exceeding the principal amount of the Indebtedness or related
commitment secured by such Liens on the Closing Date;

 

(iii) Liens arising pursuant (a) to purchase money mortgages securing
Indebtedness representing the purchase price (or financing of the purchase price
within 180 days after the respective purchase) of property or other assets
acquired by Company or any of its Subsidiaries (including, without limitation,
Liens arising under Capital Leases) or (b) mortgages or security agreements
securing financing incurred to refurbish, renovate or otherwise improve existing
assets, provided, in any event, that any such Liens attach only to the assets so
purchased, refurbished, renovated or improved;

 

(iv) Liens existing on specific tangible assets at the time acquired (including
by acquisition, merger or consolidation) by Company or any of its Subsidiaries
or on

 

89



--------------------------------------------------------------------------------

assets of a Person at the time such Person first becomes a Subsidiary of
Company, provided that (a) any such Liens were not created at the time of or in
contemplation of the acquisition of such assets or Person by Company or any of
its Subsidiaries and (b) in the case of any such acquisition of a Person other
than Casa Ley, any such Lien attached only to specific tangible assets of such
Person and not assets of such Person generally;

 

(v) Liens securing extensions, renewals or refinancings of any Indebtedness
secured by Liens permitted under any of the preceding clauses (i), (ii), (iii)
and (iv) of this subsection 9.1A, provided that the principal or committed
amount of any such Indebtedness (a) is not increased over the principal or
committed amount outstanding at the time of any such extension or renewal and
(b) is not secured by Liens on any additional assets, except that all or any
portion of the aggregate amount of the Indebtedness described in such clauses
(i), (ii), (iii) or (iv) may be extended, renewed or refinanced in a single
financing that does not increase the aggregate principal amount of such
Indebtedness but which may provide for cross-collateralization with respect to
property and assets theretofore encumbered to secure all or any portion of the
Indebtedness being extended, renewed or refinanced;

 

(vi) Liens on assets substituted for assets theretofore encumbered pursuant to
Liens permitted pursuant to the preceding clauses (i), (ii), (iii), (iv) and (v)
of this subsection 9.1A to secure the Indebtedness or obligations theretofore
secured, provided that the fair market value of such assets at the time such
Liens are created, as reasonably determined by Company, shall not exceed the
fair market value of such previously encumbered assets for which such assets
have been substituted;

 

(vii) Liens on Company’s and its Subsidiaries’ accounts receivable securing
receivable securitizations and similar receivable financing programs;

 

(viii) Liens on assets of Company’s Subsidiaries securing Indebtedness owed to
Company or any of its Wholly-Owned Subsidiaries; provided that the holder of
such secured Indebtedness may not transfer any such secured Indebtedness to any
Person other than Company or a Wholly-Owned Subsidiary of Company unless, upon
giving effect to such transfer, such Liens would be permitted under the
provisions of this subsection 9.1A (other than this clause (viii)); and

 

(ix) Other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed 5% of the Book Value of the consolidated tangible assets of
Company and its Subsidiaries (other than Unrestricted Subsidiaries) at any time.

 

B. No Restrictions on Subsidiary Distributions to Company or Other Subsidiaries.
Except as provided herein, each Borrower will not, and will not permit any of
its Subsidiaries (other than Unrestricted Subsidiaries) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to (i) pay
dividends or make any other distributions on any of such Subsidiary’s capital
stock owned by Company, such Borrower or any other Subsidiary of Company, (ii)
repay or prepay any Indebtedness owed by such Subsidiary to Company, such
Borrower or any other

 

90



--------------------------------------------------------------------------------

Subsidiary of Company, (iii) make loans or advances to Company, such Borrower or
any other Subsidiary of Company, or (iv) transfer any of its property or assets
to Company, such Borrower or any other Subsidiary of Company, except for such
restrictions or encumbrances existing by reason of (a) any restrictions existing
under any of the Loan Documents or any other agreements or contracts in effect
on the Closing Date or any restrictions under any Subordinated Indebtedness, (b)
any restrictions with respect to a Subsidiary that is not a Subsidiary on the
Closing Date under any agreement in existence at the time such Subsidiary
becomes a Subsidiary of Company, (c) any restrictions with respect to a
Subsidiary of Company imposed pursuant to an agreement which has been entered
into for the sale or disposition of all or substantially all of the capital
stock or assets of such Subsidiary, (d) any restrictions with respect to any
Subsidiary of Company all or substantially all of whose assets consist of
property encumbered by Liens permitted under subsection 9.1A, (e) restrictions
imposed by applicable laws, (f) restrictions under leases of, or mortgages and
other agreements relating to Liens on, specified property or assets limiting or
prohibiting transfers of such property or assets (including, without limitation,
non-assignment clauses, due-on-sale clauses and clauses prohibiting junior
Liens), and (g) any restrictions existing under any agreement that amends,
refinances or replaces any agreement containing restrictions permitted under the
preceding clauses (a) through (f), provided that the terms and conditions of any
such agreement are no less favorable to Company than those under the agreement
so amended, refinanced or replaced.

 

9.2 Financial Covenants.

 

A. Minimum Interest Coverage Ratio. Borrowers shall not permit the Interest
Coverage Ratio for any four-fiscal quarter period ending as of the last day of
any fiscal quarter of Company, to be less than 2.00:1.00.

 

B. Maximum Leverage Ratio. Borrowers shall not permit the ratio of (i)(a)
Consolidated Total Debt as of the last day of any fiscal quarter of Company
minus (b) the aggregate amount of cash and Permitted Investments in excess of
$75,000,000, as of such day, of Company and its Subsidiaries (excluding any
Unrestricted Subsidiaries), determined on a consolidated basis) to (ii)
Consolidated Adjusted EBITDA for the four-fiscal quarter period ending as of
such day, to exceed 3.50:1.00.

 

9.3 Restriction on Fundamental Changes; Material Asset Sales.

 

Each Borrower shall not, and shall not permit any of its Subsidiaries (other
than Unrestricted Subsidiaries) to, (A) liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or (B) enter into any transaction of
merger or consolidation, or convey, sell, lease, sub-lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, property or fixed assets, whether now owned or hereafter
acquired, except:

 

(i) any Subsidiary of Company or any other Person may be merged or amalgamated
with or into Company or any Wholly-Owned Subsidiary of Company, or be
liquidated, wound up or dissolved into, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one

 

91



--------------------------------------------------------------------------------

transaction or a series of transactions, to Company or any Wholly-Owned
Subsidiary of Company; provided that, (a) in the case of any such merger
involving Company, Company shall be the surviving corporation, (b) in the case
of such a merger involving Canada Safeway but not covered by clause (a), Canada
Safeway shall be the surviving corporation and shall, after giving effect to
such merger, be a Wholly-Owned Subsidiary of Company, and (c) in the case of
such a merger involving a Wholly-Owned Subsidiary and not covered by either
clause (a) or clause (b) above or permitted by clause (ii) below, the surviving
corporation shall be a Wholly-Owned Subsidiary of Company; and

 

(ii) subject to the provisions of subsections 9.1, 9.4 and 9.6, Company and its
Subsidiaries may convey, lease, sublease, transfer, sell or otherwise dispose,
including by merger, consolidation or amalgamation, of all or any part of its
business, property or fixed assets, whether now owned or hereafter acquired in
transactions that do not constitute Material Asset Sales; provided that if
Canada Safeway would cease to be a Wholly-Owned Subsidiary of Company as the
result of such conveyance, sale, transfer or other disposition, Borrowers shall
have taken such actions as are necessary to terminate and pay all amounts due
hereunder with respect to the Canadian Commitments as to Canada Safeway prior to
or at the time such conveyance, sale, transfer or disposition becomes effective.

 

9.4 Transactions with Shareholders and Affiliates.

 

Each Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder of 5% or more of any
class of Company’s Common Stock or with any Affiliate of Company or of any such
holder, on terms that are less favorable to Company or that Subsidiary, as the
case may be, than those that might be obtained at the time from Persons who are
not such a holder or Affiliate; provided that the foregoing restriction shall
not apply to (i) any transaction between Company and any of its Wholly-Owned
Subsidiaries (other than Unrestricted Subsidiaries) or between any of Company’s
Wholly-Owned Subsidiaries and any other such Wholly-Owned Subsidiary (other than
an Unrestricted Subsidiary); (ii) reasonable and customary fees paid to members
of the Boards of Directors of Company and its Subsidiaries; (iii) except as
restricted by clause (i), transactions by Unrestricted Subsidiaries; (iv)
transactions approved by a majority of the disinterested directors of Company’s
or the applicable Subsidiary’s, as the case may be, board of directors; (v)
purchases from, sales of goods to, rendering of services to or from, and other
transactions with, GroceryWorks Holdings, Inc. on terms not materially less
favorable to Company and its Subsidiaries than generally available to Company
and its Subsidiaries; and (vi) transactions with banks relating to cash or
automated teller machines and cash advance services; and (vii) loans to officers
of Borrowers for business or personal purposes in an aggregate outstanding
principal amount not exceeding $20,000,000 at any time and otherwise in
compliance with the U.S. Sarbanes-Oxley Act of 2002.

 

92



--------------------------------------------------------------------------------

9.5 Conduct of Business.

 

From and after the Closing Date, each Borrower shall not, and shall not permit
any of its Subsidiaries (other than Unrestricted Subsidiaries) to, fundamentally
or substantively alter the character of its business from that conducted by
Company and its Subsidiaries taken as a whole, as of such date.

 

9.6 Unrestricted Subsidiaries.

 

Company may from time to time deliver to each Primary Agent an Officers’
Certificate designating one or more of its Subsidiaries (other than Canada
Safeway) as Unrestricted Subsidiaries; provided no Subsidiary shall be
designated as an Unrestricted Subsidiary if, upon giving effect to such
designation, the aggregate Book Value of all assets of all Unrestricted
Subsidiaries would exceed 15% of the Book Value of the consolidated assets of
Company and its Subsidiaries or if doing so would cause an Event of Default
under subsection 9.2. Company will not, and will not permit its Subsidiaries,
including any Unrestricted Subsidiary, to enter into any contract, agreement,
financing or other arrangement that would provide the creditors of any
Unrestricted Subsidiary (including Persons with contingent claims against any
Unrestricted Subsidiary) with any recourse to or against Company or any of its
Subsidiaries (other than Unrestricted Subsidiaries) or any of their respective
assets or revenues. Any Officers’ Certificate designating any Unrestricted
Subsidiaries shall show, in reasonable detail, the Book Value of such
Subsidiary’s assets and the consolidated assets of Company and its Subsidiaries,
shall provide pro forma financial statements demonstrating Company will continue
to be in compliance with subsection 9.2 upon giving effect to such designation,
and shall certify that Company and its Subsidiaries are not parties to any
contract or agreement that would provide any such creditors of such Subsidiary
with recourse to or against Company or any of its Subsidiaries (other than
Unrestricted Subsidiaries) and that no such creditor of such Subsidiary would
have recourse to or against Company or any of its Subsidiaries (other than
Unrestricted Subsidiaries) as a matter of law. Any Person designated as an
Unrestricted Subsidiary in any such Officers’ Certificate shall, without further
action, become an Unrestricted Subsidiary on the fifth Business Day after each
Primary Agent receives such Officers’ Certificate.

 

Company shall not, and shall not permit any of its Subsidiaries (other than
Unrestricted Subsidiaries) to convey, transfer, sell or otherwise dispose of
(including in connection with any merger or consolidation) any of its assets or
properties to any Unrestricted Subsidiary if, after giving effect thereto, the
aggregate Book Value of all assets of all Unrestricted Subsidiaries would exceed
15% of the Book Value of all assets of Company and its Subsidiaries.

 

Company may from time to time deliver to each Primary Agent an Officers’
Certificate changing the designation of an Unrestricted Subsidiary so that such
Subsidiary ceases to be an Unrestricted Subsidiary, which change shall be
effective on the third Business Day after each Primary Agent receives such
Officers’ Certificate. Upon effectiveness of such change, such formerly
Unrestricted Subsidiary shall be subject to the provisions of this Agreement
applicable to all other Subsidiaries of Company that are not Unrestricted
Subsidiaries and such formerly

 

93



--------------------------------------------------------------------------------

Unrestricted Subsidiary shall not maintain any contract or condition that is not
permitted hereunder for any Subsidiary of Company that is not an Unrestricted
Subsidiary regardless of when it first entered into such contract or permitted
such condition to exist.

 

Section 10. EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

10.1 Failure to Make Payments When Due.

 

Failure by any Borrower to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; failure by Company to pay when
due any amount payable to an Issuing Lender in reimbursement of any drawing
under a Letter of Credit; failure by Canada Safeway to pay the amount of any
Acceptance at maturity; or failure by any Borrower to pay any interest on any
Loan or any fee or any other amount due under this Agreement within five days
after the date due; or

 

10.2 Default in Other Agreements.

 

(i) Failure of Company or any of its Subsidiaries (other than Unrestricted
Subsidiaries) to pay when due any principal of or interest on any items of
Indebtedness (other than items of Indebtedness referred to in subsection 10.1)
with an aggregate principal amount of $100,000,000 or more and such failure
continues beyond the end of any grace period provided therefor; or (ii) breach
or default by Company or any of its Subsidiaries (other than Unrestricted
Subsidiaries) with respect to any other material term of any Indebtedness with
an aggregate principal amount of $100,000,000 or more or any loan agreement,
mortgage, indenture or other agreement relating to such Indebtedness and such
breach or default continues beyond the end of any grace period provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders) to cause, that Indebtedness to become or be declared due and payable
prior to its stated maturity (in each case after the giving or receiving of any
requisite notice or after the lapse of any requisite period); provided that in
the event that any non-payment described in clause (i) above or any breach or
default described in clause (ii) above is, prior to any acceleration of the
Obligations pursuant to this Section 10, cured or waived by the holders of such
Indebtedness without (a) any consent, waiver or other fee being paid to such
holders, (b) prepayments or theretofore unscheduled reductions of such
Indebtedness, (c) any additional collateral (or if such Indebtedness was
theretofore unsecured, any collateral) being encumbered to secure such
Indebtedness or any additional guaranties thereof (or if such Indebtedness was
not theretofore guarantied, any guaranty thereof), (d) any amendment to or
modification of the terms of such Indebtedness, except any such amendment or
modification as may be necessary to relax the provisions thereof to cure such
non-payment, breach or default, then such non-payment, breach or default shall
not constitute an Event of Default hereunder; or

 

94



--------------------------------------------------------------------------------

10.3 Breach of Certain Covenants.

 

Failure of any Borrower to perform or comply with any term or condition
contained in subsection 2.5, 8.1(vii) or Section 9 of this Agreement or the
failure of any Borrower to maintain its corporate existence to the extent
required under subsection 8.2 of this Agreement; or

 

10.4 Breach of Warranty.

 

Any written representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any written
statement or certificate at any time given by Company or any of its Subsidiaries
(or deemed to be given in connection with any borrowing hereunder) pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or

 

10.5 Other Defaults Under Loan Documents.

 

Any Borrower shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 10, and such
default shall not have been remedied or waived within 30 days after receipt by
such Borrower of notice from any Primary Agent or any Lender of such default; or

 

10.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Borrower or any Material Subsidiary in an
involuntary case under any Insolvency Laws which decree or order is not stayed;
or any other similar relief shall be granted under any applicable Insolvency
Laws; or (ii) an involuntary case shall be commenced against any Borrower or any
Material Subsidiary under any Insolvency Laws; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower or any Material Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Borrower or any Material Subsidiary for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any
Borrower or any Material Subsidiary, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or

 

10.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i) Any Borrower or any Material Subsidiary shall have an order for relief
entered with respect to it or commence a voluntary case under any Insolvency
Laws, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such laws, or shall consent to the

 

95



--------------------------------------------------------------------------------

appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Borrower or any Material
Subsidiary shall make any assignment for the benefit of creditors; or (ii) any
Borrower or any Material Subsidiary shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors of any Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clause (i) above or this clause
(ii); or

 

10.8 Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $100,000,000 (not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against Company or any of
its Subsidiaries other than an Unrestricted Subsidiary or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

10.9 Dissolution.

 

Any order, judgment or decree shall be entered against any Borrower or any
Material Subsidiaries decreeing the dissolution or split up of any Borrower or
that Material Subsidiary (which dissolution, in the case of Canada Safeway or a
Material Subsidiary is not permitted under subsection 9.3) and such order shall
remain undischarged or unstayed for a period in excess of 30 days; or

 

10.10 Employee Benefit Plans.

 

There shall occur any ERISA Event which individually results in or would
reasonably be expected to result in liability of Company or any of its ERISA
Affiliates in excess of $100,000,000 or, if taken together with all other ERISA
Events results in or would reasonably be expected to result in an aggregate
liability of Company or any of its ERISA Affiliates in excess of $100,000,000
during the term of this Agreement; or there shall exist an amount of unfunded
benefit liabilities (for each Pension Plan and each Foreign Plan which is
required to be funded, determined as of the date of the most recent actuarial
valuation for such Pension Plan or Foreign Plan and based on the assumptions
used in such actuarial valuation for such Pension Plan or Foreign Plan),
individually or in the aggregate for all Pension Plans and all Foreign Plans
which are required to be funded (excluding for purposes of such computation any
such plans with respect to which assets exceed benefit liabilities), which
exceeds $100,000,000; or

 

10.11 Invalidity of Subsidiary Borrower Guaranty.

 

The Subsidiary Borrower Guaranty for any reason, other than the satisfaction in
full of all the “Subsidiary Borrower Obligations” as defined therein or any
written release by the Lenders required under the provisions of subsection 11.6,
ceases to be in full force and effect or

 

96



--------------------------------------------------------------------------------

is declared to be null and void, or Company denies that it has any further
liability thereunder, or gives notice to such effect; or

 

10.12 Change in Control.

 

Any Person or any two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act), directly or indirectly, of capital
stock of Company (or other securities at the time convertible into capital
stock) representing 35% or more of the combined voting power of all capital
stock (on a fully-diluted basis) of Company entitled to vote in the election of
directors:

 

THEN (i) upon the occurrence of any Event of Default described in subsection
10.6 or 10.7, each of (a) the unpaid principal amount of and accrued interest on
the Loans, (b) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), (c) an amount equal to the Face
Amount of all unmatured Acceptances, and (d) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Borrower and the obligation of each Lender to make any Loan or
create or purchase any Acceptance, the obligation of Deutsche Bank to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (ii) upon the occurrence and during the
continuation of any other Event of Default, Joint Lead Arrangers and
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, declare all or any portion
of the amounts described in clauses (a) through (d) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan or create or purchase any Acceptance, the obligation of
Deutsche Bank to issue any Letter of Credit and the right of any Lender to issue
any Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Lenders under
subsection 2.1A(iii) or 3.3C(i).

 

Any amounts described in clauses (b) and (c) above shall be paid to
Administrative Agent and shall be held by Administrative Agent in a collateral
account over which Administrative Agent shall have sole dominion and control
upon terms that are customary to cash collateral accounts maintained with
Administrative Agent, as cash collateral for the obligation of Company to
reimburse drawings under Letters of Credit and the obligations of Canada Safeway
to pay the amount of such Acceptances at maturity, and upon any drawing under
such a Letter of Credit or the maturity of such an Acceptance, Administrative
Agent shall apply such amounts held pursuant to the terms of the collateral
account agreement to the payment thereof. At the time of any payment of such
amounts, each Borrower agrees to enter into a collateral account agreement in
form and substance satisfactory to Administrative Agent.

 

97



--------------------------------------------------------------------------------

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans and Acceptances pursuant
to such paragraph Borrowers shall pay all arrears of interest and all payments
on account of principal which shall have become due otherwise than as a result
of such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 13.6, then Requisite Lenders, by written notice to Borrowers, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended to benefit Borrowers and
do not grant Borrowers the right to require Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

 

Section 11. AGENTS

 

11.1 Appointment; Delegation.

 

Deutsche Bank is hereby appointed Administrative Agent and a Primary Agent and
Bank of America, JPMorgan and each Joint Lead Arranger is hereby appointed a
Primary Agent for the purposes of this Agreement and the other Loan Documents
and each Lender hereby authorizes each Primary Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. Each
Primary Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 11 are solely for the benefit of Agents and Lenders and no Loan Party
shall have any rights as a third party beneficiary of any of the provisions
thereof (except for the consent right in subsection 11.5A). In performing its
functions and duties under this Agreement, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries.

 

Borrowers and the Lenders hereby acknowledge and agree the Agents are neither
agents or fiduciaries of any Borrower or any Lender, and such Persons in such
capacities shall have no rights, duties or responsibilities hereunder or under
the other Loan Documents except those applicable to Lenders generally and except
as set forth in subsection 13.1.

 

Each Primary Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by such Primary Agent. Each Primary Agent and any such sub-agent may
perform any and all of the duties of such Primary Agent and exercise the rights
and powers of such Primary Agent by or through their respective Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates (“Related Parties”). The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
the Primary Agents and any such sub-agent, and shall apply to their respective
activities in

 

98



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as other activities as Joint Lead Arrangers or activities as Administrative
Agent, as the case may be.

 

11.2 Powers; General Immunity.

 

A. Duties Specified. Each Lender irrevocably authorizes each Primary Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated to such Primary Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. Each
Primary Agent shall have only those duties and responsibilities that are
expressly specified for such Primary Agent in this Agreement and the other Loan
Documents, and it may exercise such powers, rights and remedies and perform such
duties by or through its agents or employees. No Primary Agent shall have, by
reason of this Agreement or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing in this Agreement or any of
the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Primary Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.

 

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Company to any
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions (other than those set forth in
subsection 6.1), provisions, covenants or agreements contained in any of the
Loan Documents or as to the use of the proceeds of the Loans or the Acceptances
or the use of the Letters of Credit or as to the existence or possible existence
of any Event of Default or Potential Event of Default. Anything contained in
this Agreement to the contrary notwithstanding, each Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

 

C. Exculpatory Provisions. No Agent nor its officers, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by such Agent
under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. If any Agent
shall request instructions from Lenders with respect to any act or action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder, such Agent shall be entitled to
refrain from such act or taking such action unless and until such Agent shall
have received instructions from Requisite Lenders (or such other Lenders as may
be required to give such instructions under subsection 13.6) and, upon receipt
of such instructions from Requisite Lenders (or such other

 

99



--------------------------------------------------------------------------------

Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication (including any electronic message, Internet or intranet
website posting or other distribution), instrument or document believed by such
Agent, in good faith, to be genuine and correct and to have been signed or sent
by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
13.6). Each Agent shall be entitled to refrain from exercising any power,
discretion or authority vested in it under this Agreement or any of the other
Loan Documents unless and until it has obtained the instructions of Requisite
Lenders or all Lenders, as applicable.

 

D. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, the Acceptances and the Letters
of Credit, each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Each Agent and its
Affiliates may accept deposits from, lend money to, acquire equity interests in
and generally engage in any kind of commercial banking, investment banking,
trust, financial advisory or other business with Company or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Company and its Subsidiaries for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

 

11.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans, the creation of Acceptances and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter (except such information as is, pursuant to the
terms of this Agreement, required to be circulated by such

 

100



--------------------------------------------------------------------------------

Agent, to Lenders), and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.

 

11.4 Right to Indemnity.

 

Each Lender, in proportion to its Aggregate Pro Rata Share, severally agrees to
indemnify each Agent and each of their respective officers, directors,
employees, agents, attorneys, professional advisors and Affiliates, to the
extent that such Agent shall not have been reimbursed by Borrowers, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, but not limited to
reasonable counsel fees and disbursements and fees and disbursements of any
financial advisor engaged by such Agent) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
or such other Person, in the performance by such Agent of its duties hereunder
or under the other Loan Documents or otherwise in its capacity as Agent, in any
way relating to or arising out of this Agreement or the other Loan Documents, as
the case may be; provided that no Lender shall be liable to such Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Agent. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

 

11.5 Successor Primary Agent and Swing Line Lender.

 

A. Successor Primary Agent. Any Primary Agent may resign at any time by giving
30 days’ prior written notice thereof to Lenders and Company, and any Primary
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Company and Primary Agents and
signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to Company, to appoint a successor Primary Agent, as applicable; provided that
if no Event of Default under subsection 10.1, 10.6 or 10.7 has occurred and is
continuing, such appointment shall be subject to Company’s consent, which
consent shall not be unreasonably withheld or delayed; provided, further, that
if Requisite Lenders have not acted to appoint a successor Primary Agent, as
applicable, within 30 days after any such notice of resignation or any such
removal, then the remaining Primary Agent or Primary Agents shall appoint such a
successor (subject to Company’s consent to such appointment, such consent not to
be unreasonably withheld), and in the event there is no remaining Primary Agent,
Company shall appoint such a successor. Upon the acceptance of any appointment
as Administrative Agent or other Primary Agent hereunder by a successor
Administrative Agent or other Primary Agent, as applicable, such successor
Administrative Agent or other Primary Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent or other Primary Agent, as applicable, and the
retiring or removed Administrative Agent or other Primary Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Administrative Agent’s or other Primary Agent’s resignation
or removal hereunder as Administrative Agent or such other Primary Agent, as
applicable, the provisions of this Section 11 shall inure to its benefit as to
any

 

101



--------------------------------------------------------------------------------

actions taken or omitted to be taken by it while it was Administrative Agent or
such other Primary Agent, as applicable, under this Agreement.

 

B. Successor Swing Line Lender. Any Swing Line Lender may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and Company. Upon
receipt of any such notice of resignation, Company shall have the right to
appoint as a successor Swing Line Lender any Lender that agrees, in its sole
discretion, to accept the Domestic Swing Line Commitment or Canadian Swing Line
Commitment, as the case may be, of the resigning Swing Line Lender. Upon the
acceptance of any appointment as Swing Line Lender hereunder by a successor
Swing Line Lender, such successor Swing Line Lender shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Swing Line Lender, and the resigning Swing Line Lender shall thereupon
be discharged from its duties and obligations under this Agreement, provided
that the resigning Swing Line Lender shall be so discharged in any case no later
than 30 days after giving written notice of its resignation as contemplated
hereunder. After any resigning Swing Line Lender’s resignation hereunder, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Swing Line Lender under this
Agreement.

 

11.6 Collateral Account Agreement; Subsidiary Borrower Guaranty.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to accept the Subsidiary Borrower Guaranty and, as
secured party on behalf of and for the benefit of Agents and Lenders, to enter
into a collateral account agreement as contemplated by Section 10 of this
Agreement, and agrees to be bound by the terms of any such collateral account
agreement. Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Lender agrees that no Lender shall have any right
individually to realize upon any of the collateral under any such collateral
account agreement or to enforce the Subsidiary Borrower Guaranty, it being
understood and agreed that all rights and remedies under the Subsidiary Borrower
Guaranty and any such collateral account agreement may be exercised solely by
Administrative Agent for the benefit of Agents and Lenders in accordance with
the terms thereof. Administrative Agent will not release Company from its
obligations under the Subsidiary Borrower Guaranty and will not release any
collateral under any such collateral account agreement without the prior written
consent of all Lenders.

 

Section 12. COMPANY GUARANTY OF CANADA SAFEWAY’S OBLIGATIONS

 

Company hereby unconditionally guaranties the due and punctual payment of all
obligations of Canada Safeway arising under this Agreement, any Notes, any
Acceptances and any other Loan Documents, in each case when due, whether by
required prepayment, declaration, demand or otherwise (including amounts which
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or operation of any stay under
applicable Canadian law) (the “Subsidiary Borrower Obligations”), and agrees to
pay any and all costs and expenses (including fees and disbursements of counsel)
incurred by any Agent or Lender in enforcing any rights under this guaranty. For
purposes of this Section 12, the obligations of Company under this Section 12,
as

 

102



--------------------------------------------------------------------------------

they may be amended, modified or supplemented from time to time, are referred to
as its “Subsidiary Borrower Guaranty.”

 

Company agrees that the Subsidiary Borrower Obligations may be extended or
renewed, in whole or in part, without notice or further assent from it, and that
it will remain bound upon this Subsidiary Borrower Guaranty notwithstanding any
extension, renewal or other alteration of any such Subsidiary Borrower
Obligation or any other Obligation.

 

Company waives presentation of, demand of and protest of any Subsidiary Borrower
Obligation and also waives notice of protest for nonpayment. The obligations of
Company under this Subsidiary Borrower Guaranty shall be valid and enforceable
and shall not be subject to any limitation, impairment, or discharge for any
reason (other than payment in full of the Subsidiary Borrower Obligations) and
Company hereby irrevocably waives any defenses it may now or hereafter have in
any way relating thereto, including, without limitation, the occurrence of any
of the following, whether or not Company shall have had notice or knowledge of
any of them:

 

(a) the failure of any Domestic Lender, Canadian Lender or any other Lender to
assert any claim or demand or to enforce any right or remedy against Canada
Safeway, Company or any other Person under the provisions of this Agreement,
this Subsidiary Borrower Guaranty or any other Loan Document,

 

(b) any extension or renewal of any provision of any thereof,

 

(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any other Loan Document (other than this Section
12, it being agreed and understood that any waiver, amendment or modification of
this Section 12 shall be limited exactly as written and shall not, except as
expressly written, affect the obligations of Company under this Subsidiary
Borrower Guaranty),

 

(d) the failure to perfect any security interest in, or the release of, any of
the security held by any Agent or any Lender for the Subsidiary Borrower
Obligations hereby guarantied or any of them or held by any Agent, any Lender or
any other Person for any of the Obligations or any of them, or

 

(e) the failure of any Lender to exercise any right or remedy against any other
guarantor of the Subsidiary Borrower Obligations or the Obligations.

 

Company further agrees that this Subsidiary Borrower Guaranty constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be had by any Agent or Lender to any of the security
held for payment of the Subsidiary Borrower Obligations or to any balance of any
deposit account or credit on the books of any Agent or Lender in favor of
Company, Canada Safeway or any other Person.

 

The obligations of Company under this Subsidiary Borrower Guaranty shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including,

 

103



--------------------------------------------------------------------------------

without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Subsidiary Borrower Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Subsidiary Borrower Obligations, discharge of Canada Safeway from any of the
Subsidiary Borrower Obligations in a bankruptcy or similar proceeding, or
otherwise. Without limiting the generality of the foregoing, the obligations of
Company under this Subsidiary Borrower Guaranty shall not be discharged or
impaired or otherwise affected by the failure of any Agent or Lender to assert
any claim or demand or to enforce any remedy under this Agreement or any
document or instrument executed by Canada Safeway in connection therewith, by
any waiver or modification of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Subsidiary Borrower Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of Company or
which would otherwise operate as a discharge of Company as a matter of law or
equity.

 

Company further agrees that this Subsidiary Borrower Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Subsidiary Borrower
Obligation is rescinded or must otherwise be restored by any Agent or Lender
upon the bankruptcy or reorganization of Canada Safeway, any other Person or
otherwise.

 

Company further agrees, in furtherance of the foregoing and not in limitation of
any other right which any Agent or Lender may have at law or in equity against
Company by virtue hereof, upon the failure of Canada Safeway to pay any of the
Subsidiary Borrower Obligations when and as the same shall become due, whether
by required prepayment, declaration, demand or otherwise (including amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or operation of any stay under
applicable Canadian law), Company will forthwith pay, or cause to be paid, in
cash, to Administrative Agent for the ratable benefit of Lenders an amount equal
to the sum of the unpaid principal amount of such Subsidiary Borrower
Obligations then due as aforesaid, accrued and unpaid interest on such
Subsidiary Borrower Obligations (including, without limitation, interest which,
but for the filing of a petition in bankruptcy with respect to Company, would
accrue on such Subsidiary Borrower Obligations) and all other Subsidiary
Borrower Obligations then owed to Agents and Lenders as aforesaid.

 

Upon payment by Company of any sum to Administrative Agent for the ratable
benefit of Agents and Lenders as provided above so long as any of the Subsidiary
Borrower Obligations shall remain outstanding hereunder, all rights of Company
against Canada Safeway arising as a result thereof, by way of right of
subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior indefeasible payment in full of all the Subsidiary
Borrower Obligations to Agents and Lenders.

 

This Subsidiary Borrower Guaranty shall be binding upon Company and its
successors and assigns and shall inure to the benefit of the successors and
assigns of Agents and Lenders and, in the event of any transfer and assignment
of rights by an Agent or Lender, the

 

104



--------------------------------------------------------------------------------

rights and privileges herein conferred upon such Agent or Lender shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

Notwithstanding any provisions of subsection 5.1 to the contrary, all sums
payable by Company under this Subsidiary Borrower Guaranty shall be paid free
and clear of and (except to the extent required by law) without any deduction or
withholding on account of any Tax (other than any Excluded Tax) imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of Company or by
any federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment. If Company is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to any Agent or any Lender hereunder with respect to
any of the Subsidiary Borrower Obligations and such deduction or withholding
would not have been required if Canada Safeway were to have paid such Subsidiary
Borrower Obligation, Company agrees, as a separate obligation, to pay such
additional amounts to such Agent or Lender, as the case may be, so that the sum
payable by Company in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, such Agent or
Lender, as the case may be, receives on the due date of such payment on an
after-tax basis a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made.

 

Section 13. MISCELLANEOUS

 

13.1 Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit.

 

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 13.1). Neither Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Borrower without the prior
written consent of all Lenders (and any attempted assignment or transfer by such
Borrower without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Domestic Commitment and the Domestic Loans of the
Lender effecting such sale, assignment, transfer or participation. No such sale,
assignment, transfer or participation of any Acceptance or related Draft or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Canadian Commitment and the
Canadian Loans (other than Canadian Swing Line Loans of the Lender effecting
such sale, assignment, transfer or participation as permitted herein). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of Administrative Agent and Lenders and Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

105



--------------------------------------------------------------------------------

B. Assignments.

 

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Domestic Loan Exposure or Canadian Loan Exposure, as the case may be, of the
assigning Lender and the assignee subject to each such assignment shall not be
less than $10,000,000, in the case of any assignment of a Loan, unless each of
Administrative Agent and, so long as no Event of Default under subsection 10.1,
10.6 or 10.7 has occurred and is continuing, Company otherwise consents (each
such consent not to be unreasonably withheld or delayed), (b) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, and any assignment of all or any portion of
a Commitment, Loan, Letter of Credit or Acceptance participation shall be made
only as an assignment of the same proportionate part of the assigning Lender’s
Commitment, Loans, Letter of Credit and Acceptance participations, (c) the
parties to each assignment shall execute and deliver to Administrative Agent an
Assignment Agreement, together with a processing and recordation fee of $3,500
(unless the assignee is an Affiliate or an Approved Fund of the assignor, in
which case no fee shall be required), and the Eligible Assignee, if it shall not
be a Lender, shall deliver to Administrative Agent information reasonably
requested by Administrative Agent, including such forms, certificates or other
evidence, if any, with respect to Tax matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 5.1B and (d), except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, Administrative
Agent, each Joint Lead Arranger, each affected Issuing Lender, each affected
Swing Line Lender and, if no Event of Default under subsection 10.1, 10.6 or
10.7 has occurred and is continuing, Company, shall have consented thereto (each
such consent not to be unreasonably withheld or delayed).

 

Notwithstanding the provisions of the preceding paragraph of this subsection,
any Canadian Lender that is not resident in the United States of America for
withholding tax purposes shall have the option to assign only its obligation to
fund Canadian/U.S. Loans from time to time upon its receipt of a Notice of
Borrowing relating thereto, together with all of its rights to receive payments
of principal of and interest on such Loans (including any such Canadian/U.S.
Loans theretofore funded and outstanding), to a U.S. Affiliate of such Canadian
Lender (such an assignment, a “Canadian/U.S. Funding Assignment”); provided no
such assignment shall relieve such Canadian Lender of its obligation to fund
Loans (including Canadian/U.S. Loans) under subsection 2.1A(ii). Any such
assignment shall obligate the U.S. Affiliate of such Canadian Lender to make
such Loans on behalf of such Canadian Lender, and Company shall be an express
and intended third-party beneficiary of any such assignment and shall have such
rights and remedies against a U.S. Affiliate of any Canadian Lender with respect
to the funding of any Canadian/U.S. Loan as Company would have against such
Canadian Lender with respect to such Loan.

 

106



--------------------------------------------------------------------------------

If any Canadian Lender proposing to make an assignment of its Canadian
Commitments, Canadian Loans and Acceptances in accordance with the first
paragraph of this subsection 13.1B, has theretofore entered into a Canadian/U.S.
Funding Assignment with its U.S. Affiliate, such Lender and its U.S. Affiliate
shall jointly enter into such proposed assignment so that the conditions set
forth in clause (b) of the first paragraph of this subsection 13.1B are
satisfied as if such Canadian Lender and its U.S. Affiliate were a single
Lender. No processing and recordation fee shall be payable to Administrative
Agent in connection with any Canadian/U.S. Funding Assignment.

 

Upon the execution and delivery of an Assignment Agreement (together with any
consents required in connection therewith), from and after the effective date
specified in the Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) except as set forth herein with
respect to Canadian/U.S. Funding Assignments, the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 13.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, (i) anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder) and (ii) no assignee
shall be entitled to receive greater payments under Section 5.1B than the
assigning Lender would have been entitled to receive with respect to the
assigned interest had no such assignment been made unless Company has given its
prior written consent to such greater payment. The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and/or to
the assigning Lender, substantially in the form of Exhibit IV-A or Exhibit IV-B
annexed hereto, as the case may be, with appropriate insertions to reflect the
amounts of the new Commitments and/or outstanding Loans, as the case may be, of
the assignee and/or the assigning Lender. Other than as provided in subsection
13.5, any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 13.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 13.1C.

 

Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each, an “SPV”), identified as such in writing from time to time by Designating
Lender to Administrative Agent and Borrowers, the option to provide to a
Borrower all or any part of any Loan that such Designating Lender would
otherwise be obligated to make to that

 

107



--------------------------------------------------------------------------------

Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan, (ii) if an SPV elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Designating Lender shall be obligated to make such Loan pursuant to
the terms hereof, (iii) the Designating Lender shall remain liable for any
indemnity or other payment obligation or other obligation with respect to its
Commitment hereunder and (iv) there shall be no increased cost to Borrowers as a
result thereof (including without limitation as a result of taxes or otherwise).
The making of a Loan by an SPV hereunder shall utilize the Commitment of
Designating Lender to the same extent, and as if, such Loan were made by such
Designating Lender.

 

As to any Loans or portion thereof made by it, each SPV (in lieu of its
Designating Lender, unless otherwise agreed by such Designating Lender and such
SPV) shall have all the rights that a Lender making such Loans or portion
thereof would have had under this Agreement; provided, however, that each SPV
shall have granted to its Designating Lender an irrevocable power of attorney,
to deliver and receive all communications and notices under this Agreement (and
any Loan Documents) and to exercise on such SPV’s behalf, all of such SPV’s
voting rights under this Agreement. No additional Note shall be required to
evidence the Loans or portion thereof made by an SPV; and the related
Designating Lender shall be deemed to hold its Note as agent for such SPV to the
extent of the Loans or portion thereof funded by such SPV. In addition, any
payments for the account of any SPV shall be paid to its Designating Lender as
agent for such SPV.

 

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.

 

In addition, notwithstanding anything to the contrary contained in this
subsection 13.1 or otherwise in this Agreement, any SPV may (i) at any time and
without paying any processing fee therefor, assign or participate all or a
portion of its interest in any Loans (x) to the Designating Lender or (y) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans, provided
that, in the case of this clause (y), there shall be no increased cost to
Borrowers as a result thereof (including, without limitation, as a result of
taxes or otherwise), and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV, provided that prior to Designating Lender granting the option to SPV or
prior to making any such disclosure to a dealer or provider, Designating Lender
shall cause such SPV or

 

108



--------------------------------------------------------------------------------

such dealer or provider, as the case may be, to deliver to Administrative Agent
an agreement in writing to be bound by the provisions of subsection 13.19.

 

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 13.1B(i) (except in the
case of a Canadian/U.S. Funding Assignment, any assignment to an Affiliate or an
Approved Fund of the assignor or any assignment undertaken pursuant to
subsection 5.3) and any forms, certificates or other evidence with respect to
Tax matters that such assignee may be required to deliver to Administrative
Agent pursuant to subsection 5.1B, Administrative Agent shall, if Administrative
Agent, each Joint Lead Arranger, each Issuing Lender, each Swing Line Lender and
Company have consented to the assignment evidenced thereby (in each case to the
extent such consent is required pursuant to subsection 13.1B(i)), (a) accept
such Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to Company. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 13.1B(ii).

 

C. Participations. Any Lender may, without the consent of, or notice to, Company
or Administrative Agent, sell participations to one or more Persons (other than
a natural Person or Company or any of its Affiliates) in all or a portion of
such Lender’s rights and/or obligations under this Agreement; provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Company, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (a) the extension of the
scheduled final maturity date of any Loan allocated to such participation or (b)
a reduction of the principal amount of or the rate of interest payable on any
Loan allocated to such participation. Subject to the further provisions of this
subsection 13.1C, Company agrees that each Participant shall be entitled to the
benefits of subsections 2.6D and 5.1 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection 13.1B. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of subsection 13.4 as though it were a Lender, provided such Participant agrees
to be subject to subsection 13.5 as though it were a Lender. A Participant shall
not be entitled to receive any greater payment under subsections 2.6D and 5.1
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant unless Company has given its prior
written consent to the sale of the participation to such Participant and to such
greater payment. No Participant shall be entitled to the benefits of subsection
5.1B

 

109



--------------------------------------------------------------------------------

unless Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Company, to comply with subsection
5.1B as though it were a Lender.

 

D. Pledges and Assignments to Federal Reserve Banks. Any Lender may at any time
pledge or assign a security interest in all or any portion of its Loans, and the
other Obligations owed to such Lender, to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank; provided that (i) no Lender shall be relieved of any
of its obligations hereunder as a result of any such assignment or pledge and
(ii) in no event shall any assignee or pledgee be considered to be a “Lender” or
be entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

E. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 13.19.

 

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 13.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

13.2 Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all the actual and reasonable out-of-pocket
costs and expenses of preparation of the Loan Documents; (ii) all the reasonable
costs of furnishing all opinions by counsel for Borrowers (including without
limitation any opinions requested by Lenders as to any legal matters arising
hereunder) and of Borrowers’ performance of and compliance with all agreements
and conditions on their parts to be performed or complied with under this
Agreement and the other Loan Documents; (iii) the reasonable fees, expenses and
disbursements of counsel to Primary Agents in connection with the negotiation,
preparation, execution and administration of the Loan Documents and the Loans
and any consents, amendments, waivers or other modifications hereto or thereto
and any other documents or matters requested by Borrowers; (iv) all other actual
and reasonable out-of-pocket travel costs and expenses incurred by Joint Lead
Arrangers and out-of-pocket expenses paid to Intralinks in connection with the
primary syndication of the Commitments and the negotiation, preparation and
execution of the Loan Documents and the transactions contemplated hereby and
thereby; and (v) after the occurrence and during the continuation of an Event of
Default, all costs and expenses, including reasonable attorneys’ fees and costs
of settlement, incurred by any Primary Agent or any Lender in enforcing any
Obligations of or in collecting any payments due from Borrowers hereunder or
under the other Loan Documents by reason of such Event of Default or

 

110



--------------------------------------------------------------------------------

in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

 

13.3 Indemnity.

 

In addition to the payment of expenses pursuant to subsection 13.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend, indemnify, pay and hold harmless each of Administrative Agent,
Documentation Agent, Co-Syndication Agents, Agents, Joint Lead Arrangers and
Lenders, and the officers, directors, employees, agents and affiliates of each
of Administrative Agent, Documentation Agent, Co-Syndication Agents, Agents,
Joint Lead Arrangers and Lenders (collectively called the “Indemnitees”) from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including without limitation the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including without limitation securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including without limitation Lenders’ agreement
to make the Loans hereunder or the use or intended use of the proceeds of any of
the Loans or Acceptances or the issuance of Letters of Credit hereunder or the
use or intended use of any of the Letters of Credit) or the statements contained
in the commitment letter delivered by any Lender to any Borrower with respect
thereto (collectively called the “Indemnified Liabilities”); provided that
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
solely from the gross negligence or willful misconduct of that Indemnitee as
determined by a final judgment of a court of competent jurisdiction. To the
extent that the undertaking to defend, indemnify, pay and hold harmless set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Company shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

 

13.4 Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Borrower at any time or from
time to time, without notice to such Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or

 

111



--------------------------------------------------------------------------------

any bank controlling that Lender to or for the credit or the account of such
Borrower against and on account of the obligations and liabilities of such
Borrower to that Lender under this Agreement, any Letters of Credit and
participations therein, any Acceptances and the other Loan Documents, including,
but not limited to, all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein,
the Acceptances or any other Loan Document, irrespective of whether or not (i)
that Lender shall have made any demand hereunder or (ii) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder or any other Loan Document shall have become due and
payable pursuant to Section 10 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.

 

13.5 Ratable Sharing.

 

A. Amounts Owed by Company. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment, by realization upon security, through
the exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under
applicable Insolvency Laws, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender from Company
(and not from Canada Safeway) hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due From Company” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due From Company then due to such other Lender, then the
Lender receiving such proportionately greater payment shall (i) notify each
Primary Agent and each other Lender of the receipt of such payment and (ii)
apply a portion of such payment to purchase participations (which it shall be
deemed to have purchased from each seller of a participation simultaneously upon
the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due From Company then due to the other Lenders so that all such
recoveries of Aggregate Amounts Due From Company then due shall be shared by all
Lenders in proportion to the Aggregate Amounts Due From Company then due to them
(as calculated prior to such recovery); provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

B. Amounts Owed By Canada Safeway. Canadian Lenders hereby agree among
themselves that if any of them shall, whether by voluntary payment, by
realization upon security, through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Loan Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under any applicable Insolvency Laws, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, amounts payable in

 

112



--------------------------------------------------------------------------------

respect of Loans, Acceptances, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents from Canada Safeway
(collectively, the “Aggregate Amounts Due From Canada Safeway” to such Lender)
which is greater than the proportion received by any other Canadian Lender in
respect of the Aggregate Amounts Due From Canada Safeway to such other Canadian
Lender, then the Canadian Lender receiving such proportionately greater payment
shall (i) notify each Primary Agent and each other Canadian Lender of the
receipt of such payment and (ii) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due From Canada Safeway to the other
Canadian Lenders so that all such recoveries of Aggregate Amounts Due From
Canada Safeway shall be shared by all Canadian Lenders in proportion to the
Aggregate Amounts Due From Canada Safeway to them (as calculated prior to such
recovery); provided that if all or part of such proportionately greater payment
received by such purchasing Canadian Lender is thereafter recovered from such
Canadian Lender upon the bankruptcy or reorganization of any Canada Safeway or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Canadian Lender ratably
to the extent of such recovery, but without interest. Canada Safeway expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by Canada
Safeway to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

 

13.6 Amendments and Waivers; Replacement of Banks.

 

A. Amendments and Waivers. Subject to Section 2.7, no amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, or
consent to any departure by any Borrower therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders; provided that
any such amendment, modification, termination, waiver or consent which (i)
increases the amount of any of the Commitments or reduces the principal amount
of any of the Loans; (ii) increases the maximum amount set forth in subsection
3.1A(ii); (iii) changes any Lender’s Canadian Pro Rata Share, Domestic Pro Rata
Share or Aggregate Pro Rata Share; (iv) changes in any manner the definition of
“Requisite Lenders”; (v) changes in any manner any provision of this Agreement
which, by its terms, expressly requires the approval or concurrence of all
Lenders; (vi) postpones the scheduled final maturity date of any of the Loans;
(vii) postpones the date on which any interest or any fees are payable (except
in accordance with the provisions of the last paragraph of Section 10); (viii)
decreases the interest rate borne by any of the Loans (other than any waiver of
any increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or the amount of any fees payable hereunder; (ix) increases the
maximum duration of Interest Periods permitted hereunder; (x) reduces the amount
or postpones the due date of any amount payable in respect of, or extends the
required expiration date beyond the Termination Date of, any Letter of Credit;
(xi) changes in any manner the obligations of Lenders relating to the purchase
of participations in Letters of Credit or Swing Line Loans; or (xii) changes in
any manner the provisions contained in subsection 10.1, 13.5, 13.23 or this
subsection 13.6, shall be effective only if evidenced by a writing signed by or
on behalf of all Lenders with Obligations directly affected thereby; provided

 

113



--------------------------------------------------------------------------------

further that this subsection 13.6 shall not supersede any provisions in
subsection 2.7 to the contrary. In addition, (i) any amendment, modification,
termination or waiver of any of the provisions contained in Section 6 shall be
effective only if evidenced by a writing signed by or on behalf of Joint Lead
Arrangers, Administrative Agent and Requisite Lenders, (ii) no amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the Lender which is the holder of
that Note, (iii) no amendment, modification, termination or waiver of any
provision relating to the Swing Line Loans (including, without limitation, the
provisions of subsection 2.1A(iii)) shall be effective without the written
concurrence of each Swing Line Lender directly affected thereby, (iv) no
amendment, modification, termination or waiver of any provision of Section 11 or
of any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of a Primary Agent shall be effective without the
written concurrence of such Primary Agent and (v) no amendment, modification,
termination or waiver of any provision relating to subsection 13.1B(i) shall be
effective without the written concurrence of each Designating Lender all or any
part of whose Loans are being funded by an SPV at the time of such amendment,
modification, termination or waiver. Each Primary Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Borrower in any
case shall entitle such Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 13.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
any Borrower, on such Borrower. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

B. Replacement of Banks. If, in connection with any proposed amendment,
modification, termination or waiver to any of the provisions of this Agreement
or the Notes as contemplated by clauses (i) through (xii) of the proviso of the
first sentence of subsection 13.6A, the consent of Requisite Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained, then Company shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
non-consenting Lender or Lenders pursuant to subsection 5.3 so long as at the
time of such replacement, each such replacement Lender consents to the proposed
amendment, modification, termination or waiver, or (ii) terminate such
non-consenting Lender’s Commitments and repay in full its outstanding Loans,
Acceptances and all other amounts due hereunder in accordance with subsections
2.4A(v), 2.4A(vi) and 2.4A(vii); provided that unless the Commitments that are
terminated and the Loans that are repaid pursuant to the preceding clause (ii)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to the preceding clause (ii), the Requisite Lenders
(determined before giving effect to the proposed action) shall specifically
consent thereto; provided further that Company shall not have the right to
terminate any such non-consenting Lender’s Commitment and repay in full its
outstanding Loans pursuant to clause (ii) of this subsection 13.6B if,
immediately after the termination of

 

114



--------------------------------------------------------------------------------

such Lender’s Commitments in accordance with subsection 2.4A(vi), (a) the
Domestic Loan Exposure of all Lenders would exceed the Domestic Commitments of
all Lenders or (b) the Canadian Loan Exposure of all Lenders would exceed the
Canadian Commitments of all Lenders; provided further that Company shall not
have the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second sentence of subsection 13.6A.

 

13.7 Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

13.8 Notices.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telexed or sent by telecopy or United States or Canadian mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of telecopy or telex, or three
Business Days after depositing it in the United States or Canadian mail with
postage prepaid and properly addressed; provided that notices to each Primary
Agent shall not be effective until received. For the purposes hereof, the
address of each party hereto shall be as set forth under such party’s name on
the signature pages hereof or (i) as to Borrowers and Primary Agents, such other
address as shall be designated by any such Person in a written notice delivered
to the other parties hereto and (ii) as to each other party, such other address
as shall be designated by such party in a written notice delivered to
Administrative Agent. Electronic mail and Internet and intranet websites may be
used to distribute routine communications, such as financial statements and
other information as provided in subsection 8.1. Each Primary Agent or Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Company agrees that it will use reasonable efforts to provide
Administrative Agent at its Domestic Funding and Payment Office copies of
Notices of Borrowing and other written communication related to the Canadian
Loans that are sent to Administrative Agent’s Canadian Funding and Payment
Office.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Primary Agents may also require that any such documents and signatures
be confirmed by a manually-signed copy thereof; provided, however, that the
failure to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.

 

115



--------------------------------------------------------------------------------

13.9 Survival of Representations, Warranties and Agreements.

 

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans or other
extensions of credit hereunder, including the issuance of the Letters of Credit
hereunder.

 

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the applicable Borrower set forth in subsections 2.6D, 3.5A,
5.1, 13.2 and 13.3 and the agreements of Lenders set forth in subsections 11.2C,
11.4 and 13.5 shall survive the payment of the Loans and Acceptances, the
cancellation or expiration of the Letters of Credit, and the termination of this
Agreement.

 

13.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

13.11 Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that any Borrower makes a payment
or payments to any Agent or Lender (or to any Agent for the benefit of Lenders),
or any Agent or Lender enforces any security interests or exercises its rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

13.12 Severability.

 

In case any provision in or obligation under this Agreement, the Notes, the
Acceptances or any Letter of Credit shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

116



--------------------------------------------------------------------------------

13.13 Obligations Several; Independent Nature of Lenders’ Rights and Borrowers’
Obligations.

 

A. The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10, each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender or Agent to be joined as an additional party in
any proceeding for such purpose.

 

B. Canada Safeway shall not have any obligation for any extensions of credit
made to Company.

 

13.14 Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

13.15 Applicable Law.

 

EXCEPT AS PROVIDED IN THE NEXT SUCCEEDING SENTENCE, THIS AGREEMENT AND EACH NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. MATTERS PERTAINING TO DRAFTS AND
ACCEPTANCES SHALL, TO THE EXTENT APPLICABLE, BE GOVERNED BY THE BILLS OF
EXCHANGE ACT (CANADA).

 

13.16 Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 13.1). No Borrower’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
any Borrower without the prior written consent of all Lenders.

 

13.17 Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH

 

117



--------------------------------------------------------------------------------

BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN
DOCUMENT OR SUCH OBLIGATION. Each Borrower hereby agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to such Borrower at its address
provided in subsection 13.8, such service being hereby acknowledged by such
Borrower to be sufficient for personal jurisdiction in any action against such
Borrower in any such court and to be otherwise effective and binding service in
every respect. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against any Borrower in the courts of any other jurisdiction.

 

13.18 Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS CREDIT TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including without
limitation contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party hereto acknowledges that this waiver
is a material inducement to enter into a business relationship, that each has
already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE AND MAY NOT BE MODIFIED ORALLY BUT MAY BE MODIFIED ONLY IN A WRITTEN
INSTRUMENT, SIGNED BY EACH OF THE PARTIES HERETO AND SPECIFICALLY REFERRING TO
THIS SUBSECTION 13.18. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE CREDIT
EXTENDED HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

13.19 Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, it being understood and agreed
by each Borrower that in any event a Lender may make disclosures (a) reasonably
required by any bona fide assignee, transferee or participant in

 

118



--------------------------------------------------------------------------------

connection with the contemplated assignment or transfer by such Lender of any
Loans or any participation therein, as long as such Lender informs such
assignee, transferee or participant of the existence and content of this
subsection 13.19 and such Person agrees in writing to be bound hereby, (b)
reasonably required by any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty ‘s professional advisor) to any credit derivative transaction
relating to obligations of Company or any of its Subsidiaries, as long as (1)
such Lender informs such counterparty of the existence and content of this
subsection 13.19 and such Person agrees in writing to be bound hereby and (2)
Company shall have consented thereto (each such consent not to be unreasonably
withheld or delayed) or (c) as required or requested by any governmental agency
or representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify Company of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information; and
provided, further that in no event shall any Lender be obligated or required to
return any materials furnished by Company or any of its Subsidiaries.

 

13.20 Judgment Currency.

 

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures Administrative Agent could
purchase the Original Currency with the Other Currency on the Business Day
immediately preceding the day on which any such judgment, or any relevant part
thereof, is paid or otherwise satisfied.

 

(b) The obligations of each Borrower in respect of any sum due from it to the
Lenders hereunder shall, notwithstanding any judgment in such Other Currency, be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent of any sum adjudged to be so due in the Other Currency
Administrative Agent may in accordance with normal banking procedures purchase
the Original Currency with the Other Currency; if the Original Currency so
purchased is less than the sum originally due to the Lenders in the Original
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Lenders against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to the Lenders
in the Original Currency, the Lenders shall remit such excess to such Borrower.

 

13.21 Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single

 

119



--------------------------------------------------------------------------------

counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of authorization of
delivery thereof.

 

13.22 USA Patriot Act.

 

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Act.

 

13.23 Intercreditor Arrangements.

 

Lenders hereby agree among themselves that, upon the occurrence of and during
the continuation of a Triggering Event, as defined below, if any of them shall,
whether by voluntary payment, by realization upon security, through the exercise
of any right of set-off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Loan Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under applicable
Insolvency Laws, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, amounts payable in respect of Letters of Credit,
Acceptances, fees and other amounts then due and owing to that Lender from any
Borrower under this Agreement or under the other Loan Documents (collectively,
the “Aggregate Amounts Due From Borrowers” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due From Borrowers to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due From
Borrowers to the other Lenders so that all such recoveries of Aggregate Amounts
Due From Borrowers shall be shared by all Lenders in proportion to the Aggregate
Amounts Due From Borrowers to them (as calculated prior to such recovery);
provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest.

 

The sharing provided for herein shall be made only after giving effect to the
sharing provisions of subsection 13.5.

 

For the purposes of this Agreement, a “Triggering Event” shall be deemed to
occur and be continuing if (i) any Event of Default under subsection 10.1, 10.6
or 10.7 of the Credit Agreement shall have occurred and be continuing or (ii)
the maturity of the Obligations has been accelerated as the result of any Event
of Default under the Credit Agreement and such acceleration has not been
rescinded in accordance with the provisions of Section 10.

 

[Remainder of page intentionally left blank]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS:       SAFEWAY INC.             By:                    

Name:

                   

Title:

               

Notice Address:

           

Safeway Inc.

           

5918 Stoneridge Mall Road

           

Pleasanton, California 94588

           

Telecopy: (925) 467-3125

           

Attention: Ms. Melissa Plaisance and Mr. Bradley S. Fox

        CANADA SAFEWAY LIMITED             By:                    

Name:

                   

Title:

               

Notice Address:

           

Canada Safeway Limited

           

c/o Safeway Inc.

           

5918 Stoneridge Mall Road

           

Pleasanton, California 94588

           

Telecopy: (925) 467-3125

           

Attention: Ms. Melissa Plaisance and Mr. Bradley S. Fox

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Domestic Lender, and Swing Line Lender

By:        

Name:

       

Title:

    By:        

Name:

       

Title:

   

Notice Address:

60 Wall Street

New York, NY 10005

Telecopy: (212) 797-4344

Attention: Vincent K. Wong

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger

By:        

Name:

       

Title:

   

Notice Address:

214 N. Tryon Street, 18th Floor

Charlotte, NC 28255

Telecopy: 704.264.2526

Attention: Jeffrey Duncan

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger

By:        

Name:

       

Title:

   

Notice Address:

270 Park Avenue, 5th Floor

New York, New York 10017

Telecopy: (212) 270-1063

Attention:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANK OF AMERICA, N.A.,

as Domestic Lender, Co-Syndication Agent and Swing Line

Lender

By:        

Name:

       

Title:

   

Notice Address:

901 Main Street, 64th Floor

Dallas, TX 75202

Telecopy: (214) 209-0905

Attention: Daniel M. Killian

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Domestic Lender, Co-Syndication Agent and Swing Line

Lender

By:        

Name:

       

Title:

   

Notice Address:

270 Park Ave., 4th Floor

New York, NY 10017

Telecopy: (212) 270-1511

Attention: Teri Streusand

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CITICORP USA, INC.,

as Domestic Lender and Co-Syndication Agent

By:        

Name:

       

Title:

   

Notice Address:

One Sansome St, 25th Floor

San Francisco, CA 94104

Telecopy: (415) 433-0307

Attention: Carolyn Wendler

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BNP PARIBAS,

as Domestic Lender and Co-Syndication Agent

By:        

Name:

       

Title:

   

 

By:        

Name:

       

Title:

   

 

Notice Address:

One Front Street, 23rd Floor

San Francisco, CA 94111

Telecopy: 415-291-0563

Attention:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

U.S. BANK NATIONAL ASSOCIATION,

as Domestic Lender and Documentation Agent

By:        

Name:

       

Title:

   

 

Notice Address:

555 S.W. Oak Street, 4th Floor

Portland, OR 97204

Telecopy: (503) 275-5428

Attention:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

[Fill In Legal Name],

as Domestic Lender

By:        

Name:

       

Title:

   

 

Notice Address:

Telecopy:

Attention:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

DEUTSCHE BANK AG, CANADA BRANCH,

as Swing Line Lender

By:        

Name:

       

Title:

   

 

By:        

Name:

       

Title:

   

 

Notice Address:        

 

222 Bay Street, Suite 1100

Toronto, Ontario, Canada M5K 1E7

Telecopy:

 

(416) 682-8484

Attention:

 

Loan Operations

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Bank of America, N.A. (Canada Branch),

as Canadian Lender

By:        

Name:

       

Title:

   

 

Notice Address:

   

Telecopy:

   

Attention:

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

[Fill In Legal Name],

as Canadian Lender

By:        

Name:

       

Title:

   

 

Notice Address:

   

Telecopy:

   

Attention:

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

[Fill In Legal Name],

as Canadian Lender

By:        

Name:

       

Title:

   

 

Notice Address:

   

Telecopy:

   

Attention:

   

 